Exhibit 10.4

Execution Version

 

Published Deal CUSIP Number:   03755PAA3 Term Loan CUSIP Number:   03755PAB1
Revolving Credit CUSIP Number:   03755PAC9

 

 

 

CREDIT AGREEMENT

dated as of

May 9, 2018,

among

APERGY CORPORATION,

as the Borrower,

The Lenders and Issuing Banks Party Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.

and

DEUTSCHE BANK SECURITIES INC.,

HSBC SECURITIES (USA) INC.,

MIZUHO BANK, LTD., and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

DEUTSCHE BANK SECURITIES INC.,

HSBC BANK USA, NATIONAL ASSOCIATION,

MIZUHO BANK, LTD., and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agents

GOLDMAN SACHS LENDING PARTNERS LLC and

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS   

SECTION 1.01.

  Defined Terms      1  

SECTION 1.02.

  Classification of Loans and Borrowings      41  

SECTION 1.03.

  Terms Generally      41  

SECTION 1.04.

  Accounting Terms; GAAP      41  

SECTION 1.05.

  Pro Forma Calculations      42  

SECTION 1.06.

  Exchange Rates; Currency Equivalents      42   ARTICLE II    THE CREDITS   

SECTION 2.01.

  Commitments      42  

SECTION 2.02.

  Loans and Borrowings      43  

SECTION 2.03.

  Requests for Borrowings      43  

SECTION 2.04.

  [Reserved]      44  

SECTION 2.05.

  Letters of Credit      44  

SECTION 2.06.

  Funding of Borrowings      49  

SECTION 2.07.

  Interest Elections      49  

SECTION 2.08.

  Termination and Reduction of Commitments      51  

SECTION 2.09.

  Repayment of Loans; Evidence of Debt      51  

SECTION 2.10.

  Amortization of Term Loans      51  

SECTION 2.11.

  Prepayment of Loans      52  

SECTION 2.12.

  Fees      55  

SECTION 2.13.

  Interest      55  

SECTION 2.14.

  Alternate Rate of Interest      56  

SECTION 2.15.

  Increased Costs      57  

SECTION 2.16.

  Break Funding Payments      58  

SECTION 2.17.

  Taxes      58  

SECTION 2.18.

  Payments Generally; Pro Rata Treatment; Sharing of Setoffs; Application of
Proceeds      61  

SECTION 2.19.

  Mitigation Obligations; Replacement of Lenders      62  

SECTION 2.20.

  Defaulting Lenders      63  

SECTION 2.21.

  Incremental Extensions of Credit      65  

SECTION 2.22.

  Extension of Maturity Date      67  

SECTION 2.23.

  Refinancing Facilities      69   ARTICLE III    REPRESENTATIONS AND WARRANTIES
  

SECTION 3.01.

  Organization; Powers      70  

SECTION 3.02.

  Authorization; Due Execution and Delivery; Enforceability      70  

SECTION 3.03.

  Governmental Approvals; No Conflicts      71  

SECTION 3.04.

  Financial Condition; No Material Adverse Change      71  

SECTION 3.05.

  Properties      71  

SECTION 3.06.

  Litigation and Environmental Matters      72  

SECTION 3.07.

  Compliance with Laws      72  

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 3.08.

  Anti-Terrorism Laws; Anti-Corruption Laws      72  

SECTION 3.09.

  Investment Company Status      72  

SECTION 3.10.

  Federal Reserve Regulations      72  

SECTION 3.11.

  Taxes      72  

SECTION 3.12.

  ERISA      73  

SECTION 3.13.

  Disclosure      73  

SECTION 3.14.

  Subsidiaries      73  

SECTION 3.15.

  Use of Proceeds      73  

SECTION 3.16.

  Labor Matters      73  

SECTION 3.17.

  Solvency      74  

SECTION 3.18.

  Collateral Matters      74  

SECTION 3.19.

  EEA Financial Institutions      75   ARTICLE IV        CONDITIONS       

SECTION 4.01.

  Effective Date      75  

SECTION 4.02.

  Each Credit Event      76   ARTICLE V        AFFIRMATIVE COVENANTS       

SECTION 5.01.

  Financial Statements and Other Information      77  

SECTION 5.02.

  Notices of Material Events      79  

SECTION 5.03.

  Information Regarding Collateral      79  

SECTION 5.04.

  Existence; Conduct of Business      79  

SECTION 5.05.

  Payment of Taxes      79  

SECTION 5.06.

  Maintenance of Properties      80  

SECTION 5.07.

  Insurance      80  

SECTION 5.08.

  Environmental      80  

SECTION 5.09.

  Books and Records; Inspection and Audit Rights      81  

SECTION 5.10.

  Compliance with Laws      81  

SECTION 5.11.

  Use of Proceeds; Letters of Credit      81  

SECTION 5.12.

  Additional Subsidiaries      81  

SECTION 5.13.

  Further Assurances      82  

SECTION 5.14.

  Credit Ratings      82  

SECTION 5.15.

  Post-Effective Date Matters      82  

SECTION 5.16.

  Designation of Subsidiaries      83  

SECTION 5.17.

  Spin-Off Documents      83   ARTICLE VI        NEGATIVE COVENANTS       

SECTION 6.01.

  Indebtedness      83  

SECTION 6.02.

  Liens      85  

SECTION 6.03.

  Fundamental Changes      86  

SECTION 6.04.

  Investments, Loans, Advances, Guarantees and Acquisitions      87  

SECTION 6.05.

  Asset Sales      89  

SECTION 6.06.

  Sale and Leaseback Transactions      91  

SECTION 6.07.

  Use of Proceeds      91  

SECTION 6.08.

  Restricted Payments; Certain Payments of Junior Indebtedness      91  

SECTION 6.09.

  Transactions with Affiliates      92  

 

-ii-



--------------------------------------------------------------------------------

         Page  

SECTION 6.10.

  Restrictive Agreements      93  

SECTION 6.11.

  Amendment of Material Documents      93  

SECTION 6.12.

  Interest Coverage Ratio      93  

SECTION 6.13.

  Total Leverage Ratio      93  

SECTION 6.14.

  Changes in Fiscal Periods      94   ARTICLE VII        EVENTS OF DEFAULT     
 

SECTION 7.01.

  Events of Default      94  

SECTION 7.02.

  Exclusion of Certain Subsidiaries      96   ARTICLE VIII        THE
ADMINISTRATIVE AGENT       

SECTION 8.01.

  Administrative Agent Matters      97  

SECTION 8.02.

  Certain ERISA Matters      102   ARTICLE IX        MISCELLANEOUS       

SECTION 9.01.

  Notices      103  

SECTION 9.02.

  Waivers; Amendments      105  

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver      107  

SECTION 9.04.

  Successors and Assigns      109  

SECTION 9.05.

  Survival      113  

SECTION 9.06.

  Counterparts; Integration; Effectiveness      114  

SECTION 9.07.

  Severability      114  

SECTION 9.08.

  Right of Setoff      114  

SECTION 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process      115  

SECTION 9.10.

  WAIVER OF JURY TRIAL      115  

SECTION 9.11.

  Headings      115  

SECTION 9.12.

  Confidentiality      115  

SECTION 9.13.

  Interest Rate Limitation      116  

SECTION 9.14.

  Release of Liens and Guarantees      116  

SECTION 9.15.

  USA PATRIOT Act Notice      117  

SECTION 9.16.

  No Fiduciary Relationship      117  

SECTION 9.17.

  Non-Public Information      117  

SECTION 9.18.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      118
 

SCHEDULES:

 

Schedule 1.02    —      Mortgaged Property Schedule 2.01    —      Commitments
Schedule 2.05    —      Existing Letters of Credit Schedule 3.14    —     
Subsidiaries Schedule 6.01    —      Existing Indebtedness Schedule 6.02    —  
   Existing Liens Schedule 6.04    —      Existing Investments Schedule 6.10   
—      Existing Restrictions

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A    —      Form of Assignment and Assumption Exhibit B    —      Form
of Borrowing Request Exhibit C    —      Form of Collateral Agreement Exhibit D
   —      Form of Perfection Certificate Exhibit E    —      Form of
Supplemental Perfection Certificate Exhibit F    —      Form of Secured Supply
Chain Financing Designation Exhibit G    —      Auction Procedures Exhibit H   
—      Form of Affiliated Lender Assignment and Assumption Exhibit I    —     
Form of Global Intercompany Note Exhibit J-1    —      Form of U.S. Tax
Compliance Certificate for Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes Exhibit J-2    —      Form of U.S. Tax Compliance
Certificate for Non-U.S. Participants that are Partnerships for U.S. Federal
Income Tax Purposes Exhibit J-3    —      Form of U.S. Tax Compliance
Certificate for Non-U.S. Participants that are not Partnerships for U.S. Federal
Income Tax Purposes Exhibit J-4    —      Form of U.S. Tax Compliance
Certificate for Foreign Lenders that are Partnerships for U.S. Federal Income
Tax Purposes Exhibit K-1    —      Form of Term Note Exhibit K-2    —      Form
of Revolving Note Exhibit L    —      Form of Solvency Certificate

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of May 9, 2018 (this “Agreement”), among APERGY
CORPORATION, a Delaware corporation, the LENDERS and ISSUING BANKS party hereto
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The Borrower has requested that (a) the Initial Term Lenders extend credit in
the form of Initial Term Loans on the Effective Date in an aggregate principal
amount of $415,000,000 and (b) the Revolving Lenders extend credit in the form
of Revolving Loans and the Issuing Banks issue Letters of Credit, in each case
at any time and from time to time during the Revolving Availability Period such
that the Revolving Exposure will not exceed $250,000,000 at any time. The
proceeds of the Initial Term Loans, together with the Net Proceeds of the
issuance by the Borrower of $300,000,000 aggregate principal amount of Senior
Unsecured Notes and cash on hand, will be used to (a) pay the Effective Date
Dover Payment and (b) pay fees and expenses related to the foregoing. The
proceeds of the Revolving Loans on and after the Effective Date will be used for
working capital and other general corporate purposes (including acquisitions
permitted by this Agreement) of the Borrower and the Restricted Subsidiaries.
Letters of Credit will be used by the Borrower and the Restricted Subsidiaries
for general corporate purposes.

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Banks are willing to issue Letters of Credit for the account of the Borrower, on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Lender” has the meaning assigned to such term in Section 2.21(c).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) for Borrowings denominated in dollars, (i) the
LIBO Rate for dollars for such Interest Period multiplied by (ii) the Statutory
Reserve Rate, (b) for Borrowings denominated in Euros, (i) the EURIBO Screen
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate,
(c) for Borrowings denominated in Canadian Dollars, (i) the CDOR Screen Rate for
such Interest Period multiplied by (ii) the Statutory Reserve Rate, and (d) for
Borrowings denominated in any other Permitted Foreign Currency, (i) the LIBO
Rate for such currency for such Interest Period multiplied by (ii) the Statutory
Reserve Rate. Notwithstanding the foregoing, in no event shall the Adjusted LIBO
Rate at any time be less than 0.00% per annum.

“Administrative Agent” means JPMCB (including its branches and affiliates), in
its capacity as administrative agent and as collateral agent hereunder and under
the other Loan Documents, and its successors in such capacity as provided in
Article VIII.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliated Lender Assignment and Assumption” means an assignment and assumption
entered into by a Lender and a Purchasing Borrower Party (with the consent of
any party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit H or any other form approved by the
Administrative Agent.



--------------------------------------------------------------------------------

“Agreement” has the meaning assigned to such term in the introductory statement
to this Credit Agreement.

“AHYDO Catch-Up Payment” means any payment with respect to any obligations of
the Borrower or any Restricted Subsidiary, including subordinated debt
obligations and obligations in respect of the Senior Unsecured Notes, in each
case to avoid the application of Section 163(e)(5) of the Code thereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.

“Alternative Incremental Facility Debt” means any Indebtedness incurred by the
Borrower in the form of one or more series of senior secured loans, senior
unsecured loans, senior secured notes, senior unsecured notes or unsecured
“mezzanine” debt; provided that (i) if such Indebtedness is secured, such
Indebtedness shall be secured by the Collateral on a pari passu or junior basis
with the Loan Document Obligations and shall not be secured by any property or
assets of the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness does not mature or have scheduled amortization or
scheduled payments of principal prior to the Latest Maturity Date (or in the
case of unsecured Indebtedness, the date that is 91 days after the Latest
Maturity Date) at the time such Indebtedness is incurred (except, in each case,
upon the occurrence of an event of default, a change in control, an event of
loss or an asset disposition), (iii) mandatory prepayments of any such
Indebtedness that is secured on a junior basis or that is unsecured shall not be
required except to the extent that prepayments are not required to be made in
respect of the Term Loans hereunder and under any other Indebtedness permitted
under Section 6.01 that is permitted to be secured by the Collateral on a pari
passu basis with the Term Loans (and then only to the extent such prepayment is
permitted under this Agreement and any indenture or other agreement related to
such other Indebtedness), (iv) if such Indebtedness is secured, the security
agreement relating to such Indebtedness is not materially more favorable to the
secured parties thereunder (when taken as a whole) than the Collateral Agreement
is to the Lenders, (v) such Indebtedness is not guaranteed by any Subsidiaries
other than the Loan Parties and (vi) if such Indebtedness is secured, a trustee
or note agent acting on behalf of the holders of such Indebtedness shall have
become party to customary intercreditor arrangements mutually agreed with the
Administrative Agent.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the Total Revolving Commitments represented by such Lender’s
Revolving Commitment at such time. If the Revolving Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments
of Revolving Loans and LC Exposures that occur after such termination or
expiration.

“Applicable Rate” means, for any day,

(a) with respect to any Initial Term Loan that is an ABR Loan, 1.50% per annum,
and with respect to any Initial Term Loan that is a Eurocurrency Loan, 2.50% per
annum.

 

-2-



--------------------------------------------------------------------------------

(b) (i) with respect to any Revolving Loan that is an ABR Loan, (x) initially
1.00% per annum and (y) from and after the date on which the Borrower delivers
financial statements for the first full fiscal quarter ending after the
Effective Date pursuant to Section 5.01(b) (the “Pricing Grid Date”), the
applicable rate per annum set forth in the table below under the caption “ABR
Loans” based upon the Total Leverage Ratio as of the end of the most recently
ended fiscal quarter for which financial statements are available, (ii) with
respect to any Revolving Loan that is a Eurocurrency Loan, (x) initially 2.00%
per annum and (y) from and after the Pricing Grid Date, the applicable rate per
annum set forth in the table below under the caption “Eurocurrency Loans” based
upon the Total Leverage Ratio as of the end of the most recently ended fiscal
quarter for which financial statements were delivered in accordance with
Section 5.01, and (iii) with respect to the commitment fees payable hereunder in
respect of Revolving Loans, (x) initially 0.30% and (y) from and after the
Pricing Grid Date, the applicable rate per annum set forth in the table below
under the caption “Commitment Fee” based upon the Total Leverage Ratio as of the
end of the most recently ended fiscal quarter for which financial statements
were delivered in accordance with Section 5.01.

 

Level

  

Total Leverage Ratio

   Eurocurrency
Loans     ABR Loans     Commitment
Fee   I    ³ 4.00 to 1.0      2.50 %      1.50 %      0.40 %  II    < 4.00 to
1.0 but ³ 3.50 to 1.0      2.25 %      1.25 %      0.35 %  III    < 3.50 to 1.0
but ³ 2.50 to 1.0      2.00 %      1.00 %      0.30 %  IV    < 2.50 to 1.0     
1.75 %      0.75 %      0.25 % 

For purposes of this clause (b), each change in the Applicable Rate resulting
from a change in the Total Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent
pursuant to Section 5.01(a) or 5.01(b) of the consolidated financial statements
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that the Total Leverage Ratio
shall be deemed to be in Level I at the option of the Administrative Agent or at
the request of the Required Lenders if the Borrower fails to deliver the
consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or 5.01(b) or the certificate of a Financial Officer required to
be delivered by it pursuant to Section 5.01(c) during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements and such certificate are delivered.

“Approved Fund” means, with respect to any Lender or Eligible Assignee, any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in commercial loans and similar extensions of credit in the
ordinary course of its activities and that is administered, advised or managed
by (a) such Lender or Eligible Assignee, (b) an Affiliate of such Lender or
Eligible Assignee or (c) an entity or an Affiliate of an entity that
administers, advises or manages such Lender or Eligible Assignee.

“Arrangers” means, collectively, JPMorgan Chase Bank, N.A., and Deutsche Bank
Securities Inc., HSBC Securities (USA) Inc., Mizuho Bank, Ltd. and Wells Fargo
Securities, LLC, in their capacities as joint lead arrangers and joint
bookrunners for the credit facilities provided for herein.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04) and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.

“Auction” means an auction pursuant to which a Purchasing Borrower Party offers
to purchase Term Loans pursuant to the Auction Procedures.

“Auction Procedures” means the procedures set forth in Exhibit G.

 

-3-



--------------------------------------------------------------------------------

“Auction Purchase Offer” means an offer by a Purchasing Borrower Party to
purchase Term Loans of one or more Classes pursuant to an auction process
conducted in accordance with the Auction Procedures and otherwise in accordance
with Section 9.04(e).

“Australian Dollar” or “AUD” refers to lawful money of the Commonwealth of
Australia.

“Available Amount” means, at any time, (a) the sum of (i) $25,000,000, plus
(ii) the sum of Excess Cash Flow for each fiscal year of the Borrower in respect
of which financial statements have been delivered pursuant to Section 5.01(a)
(to the extent such Excess Cash Flow amount exceeds $0), plus (iii) the Net
Proceeds from any sale or issuance of Equity Interests (other than Disqualified
Equity Interests) of the Borrower to the extent such Net Proceeds are received
by the Borrower, plus (iv) the aggregate amount of prepayments declined by the
Term Lenders and retained by the Borrower pursuant to Section 2.11(e), plus
(v) the amount of any Investment made using the Available Amount of the Borrower
or any of its Restricted Subsidiaries in any Unrestricted Subsidiary that has
been re-designated as a Restricted Subsidiary or that has been merged,
amalgamated or consolidated with or into the Borrower or any of its Restricted
Subsidiaries, plus (vi) in the event that all or a portion of the Available
Amount has been applied to make an Investment pursuant to Section 6.04(u), an
amount (not to exceed the original amount of such Investment) equal to the
aggregate amount received by the Borrower or any of its Restricted Subsidiaries
in cash and cash equivalents, or the fair market value of any property received
by the Borrower or any of its Restricted Subsidiaries, from (A) the sale to any
third party of any such Investment less any amounts that would be deducted
pursuant to clause (b) of the definition of Net Proceeds, (B) any dividend or
other distribution received in respect of any such Investment and (C) interest,
returns of principal, repayments and similar payments received in respect of any
such Investment, plus (vii) the principal amount of any Indebtedness of the
Borrower issued after the Effective Date which has been converted into or
exchanged for Qualified Equity Interests, minus (b) the sum at such time of
(i) all prepayments required to be made under Section 2.11(d) in respect of
Excess Cash Flow for each fiscal year of the Borrower in respect of which
financial statements have been delivered pursuant to Section 5.01(a), plus
(ii) Investments previously or concurrently made under Section 6.04(u) in
reliance on the Available Amount, plus (iii) Restricted Payments previously or
concurrently made under Section 6.08(a)(xii) in reliance on the Available
Amount, plus (iv) prepayments of Indebtedness previously or concurrently made
under Section 6.08(b)(iv) in reliance on the Available Amount.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided further that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

-4-



--------------------------------------------------------------------------------

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” means Apergy Corporation, a Delaware corporation.

“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Eurocurrency Borrowing
denominated in dollars, $1,000,000, (b) in the case of a Eurocurrency Borrowing
denominated in any Permitted Foreign Currency, the smallest amount of such
Permitted Foreign Currency that is an integral multiple of 100,000 units of such
currency and that has a Dollar Equivalent in excess of $1,000,000 and (c) in the
case of an ABR Borrowing, $500,000.

“Borrowing Multiple” means (a) in the case of a Eurocurrency Borrowing
denominated in dollars, $500,000, (b) in the case of a Eurocurrency Borrowing
denominated in any Permitted Foreign Currency, the smallest amount of such
Permitted Foreign Currency that is an integral multiple of 100,000 units of such
currency and that has a Dollar Equivalent in excess of $500,000 and (c) in the
case of an ABR Borrowing, $100,000.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 which shall be, in the case of a written Borrowing
Request, in the form of Exhibit B or any other form approved by the
Administrative Agent and otherwise consistent with the requirements of
Section 2.03.

“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market or any day on which banks in London are not open for general business,
(b) when used in connection with any Loan or Letter of Credit denominated in
Euros, the term “Business Day” shall also exclude any day on which the TARGET
payment system is not open for the settlement of payments in Euro or any day on
which banks in London are not open for general business, (c) when used in
connection with any Loan or Letter of Credit denominated in Canadian Dollars,
the term “Business Day” shall also exclude any day on which commercial banks in
Toronto, Ontario are required or authorized by law to close and (d) when used in
connection with a Letter of Credit denominated in Australian Dollars, the term
“Business Day” shall also exclude any day on which commercial banks in Sydney,
New South Wales are required or authorized by law to close.

“Calculation Date” means (a) the last Business Day of each calendar quarter,
(b) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Revolving Loan or (ii) the issuance,
amendment, renewal or extension of a Letter of Credit and (c) if an Event of
Default has occurred and is continuing, any Business Day as determined by the
Administrative Agent in its sole discretion.

“Canadian Dollars”, “CAD” and the sign “C$” means the lawful money of Canada.

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of the Borrower and the Restricted
Subsidiaries that are set forth in a consolidated statement of cash flows of the
Borrower for such period prepared in accordance with GAAP, but excluding in each
case any such expenditure (i) constituting reinvestment of the Net Proceeds of
any event described in clause (a) or (b) of the definition of the term
“Prepayment Event,” to the extent permitted by Section 2.11(c), (ii) made by the
Borrower or any Restricted Subsidiary as payment of the consideration for any
acquisition permitted by this Agreement, (iii) made by the Borrower or any
Restricted Subsidiary to effect leasehold improvements to any property leased by
the Borrower or such Restricted Subsidiary as lessee, to the extent that such
expenses have been reimbursed by the landlord, (iv) in the form of a
substantially contemporaneous exchange of similar property, plant, equipment or
other capital assets, except to the extent of cash or other consideration (other
than the assets so exchanged), if any, paid or payable by the Borrower or any
Restricted Subsidiary and (v) made with the Net Proceeds from the issuance of
Qualified Equity Interests.

 

-5-



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

“Cash Management Services” means cash management services for collections,
treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services), any demand deposit, payroll, trust or operating
account relationships, commercial credit cards, merchant card, purchase or debit
cards, non-card e-payables services, and other cash management services,
including electronic funds transfer services, lockbox services, stop payment
services and wire transfer services.

“CDOR Screen Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for CAD Dollar-denominated bankers’ acceptances displayed and identified as such
on the “Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time, as of
10:00 a.m. Toronto local time on the first day of such Interest Period and, if
such day is not a business day, then on the immediately preceding business day
(as adjusted by Administrative Agent after 10:00 a.m. Toronto local time to
reflect any error in the posted rate of interest or in the posted average annual
rate of interest). If the CDOR Screen Rate shall be less than zero, the CDOR
Screen Rate shall be deemed to be zero for purposes of this Agreement.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code

“Change in Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder) of 50% or more on a fully
diluted basis of the Voting Equity Interests of the Borrower.

“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives promulgated thereunder or issued
in connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
of America or foreign regulatory authorities, in each case pursuant to Basel
III, in each case shall be deemed to be a “Change in Law,” regardless of the
date enacted, adopted, promulgated or issued.

“Charges” has the meaning assigned to such term in Section 9.13.

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Initial
Term Loans or Incremental Term Loans, (b) any Commitment, refers to whether such
Commitment is a Revolving Commitment, an Initial Term Commitment or a Commitment
in respect of any Incremental Term Loans, and (c) any Lender, refers to whether
such Lender has a Loan or Commitment with respect to a particular Class or
Classes. Incremental Term Loans that have different terms and conditions
(together with the Commitments in respect thereof) shall be construed to be in
different Classes.

“Code” means the Internal Revenue Code of 1986.

 

-6-



--------------------------------------------------------------------------------

“Collateral” means all “Collateral” (or equivalent term) as defined in any
Security Document, all Mortgaged Property and any and all other assets, whether
real or personal, tangible or intangible, on which Liens are or are purported to
be granted pursuant to the Security Documents as security for the Obligations.

“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Borrower, the Guarantors and the Administrative Agent, substantially in the form
of Exhibit C.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Designated Subsidiary after the Effective Date, a
supplement to the Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such Person, together with opinions and
documents of the type referred to in Sections 4.01(b), (c) and (i) with respect
to such Person;

(b) (i) all outstanding Equity Interests, in each case owned by any Loan Party,
shall have been pledged pursuant to the Collateral Agreement; provided that the
Loan Parties shall not be required to pledge (x) more than 65% of the
outstanding Voting Equity Interests of (1) any first-tier Foreign Subsidiary of
a Loan Party, which first-tier Foreign Subsidiary is a CFC, or (2) any
Foreign-Subsidiary Holding Company, or (y) any Equity Interests to the extent
that a pledge of such Equity Interests is prohibited by any requirements of law
or contract binding on such Equity Interests at the time of acquisition thereof
(so long as any contractual restriction is not incurred in contemplation of such
acquisition), after giving effect to the applicable anti-assignment provisions
of the Uniform Commercial Code of any applicable jurisdiction and other
applicable law (the Equity Interests described in clauses (x) and (y)
collectively, “Excluded Equity”) and (ii) the Administrative Agent shall, to the
extent required by the Collateral Agreement, have received certificates or other
instruments representing all such Equity Interests, together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank
(provided that no Loan Party shall have any obligation to deliver a certificate
or other instrument representing any such Equity Interest if such Equity
Interest is (x) uncertificated unless such Equity Interest is a “security” under
the Uniform Commercial Code or (y) of a Person that is not a wholly owned
Restricted Subsidiary that is a Material Subsidiary);

(c) all Indebtedness of the Borrower and each Subsidiary, and all other
Indebtedness of any Person in a principal amount of $25,000,000 or more, in each
case, that is owing to any Loan Party shall have been pledged pursuant to the
Collateral Agreement, and the Administrative Agent shall have received all such
promissory notes (or, in the case of any Indebtedness of the Borrower and each
Subsidiary that is owing to any Loan Party, in lieu thereof, the Global
Intercompany Note) together with undated instruments of transfer with respect
thereto endorsed in blank;

(d) all documents and instruments, including Uniform Commercial Code financing
statements and filings with the United States Copyright Office and the United
States Patent and Trademark Office, and all other actions required by law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
and perfect such Liens to the extent required by, and with the priority required
by, the Security Documents shall have been filed, registered or recorded or
delivered to the Administrative Agent for filing, registration or recording;

(e) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance (or marked up title insurance commitment having the effect of a policy
of title insurance) issued by a nationally recognized title insurance company
insuring the Lien of each such Mortgage as a valid and enforceable first Lien on
the Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 6.02, in an amount not less than the replacement
value of such Mortgaged Property, together with such endorsements, coinsurance
and

 

-7-



--------------------------------------------------------------------------------

reinsurance as the Administrative Agent may reasonably request, and in form and
substance reasonably acceptable to the Administrative Agent, (iii) a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property and, to the extent a
Mortgaged Property is located in a special flood hazard area, a notice about
special flood hazard area status and flood disaster assistance duly executed by
the Borrower and each Loan Party relating thereto and evidence of flood
insurance as required under Section 5.07 hereof, and (iv) such new surveys (or
existing surveys together with affidavits of no-change sufficient for the title
company to remove all standard survey exceptions from the mortgage title policy
relating to such Mortgaged Property and issue the survey-related endorsements),
abstracts, appraisals, legal opinions (with respect to enforceability and
perfection of the Mortgages and the due authorization, execution and delivery of
the Mortgages) and other documents as the Administrative Agent or the Required
Lenders may reasonably request with respect to any such Mortgage or Mortgaged
Property, in each case, in form and substance reasonably acceptable to the
Administrative Agent; provided that the requirements of the foregoing clauses
(i), (ii), (iii) and (iv) shall be completed on or before the date that is 120
days after the Effective Date (or such longer period as the Administrative Agent
may, in its sole discretion, agree to in writing) in accordance with
Section 5.15;

(f) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder;

(g) the Administrative Agent shall have received such other Security Documents
and such evidence of compliance with the requirements of Section 5.13 as may be
reasonably requested by the Administrative Agent.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal opinions
or other deliverables with respect to, particular assets, rights or properties
of the Loan Parties, or the provision of Guarantees by any Designated
Subsidiary, if and for so long as the Administrative Agent, in consultation with
the Borrower, reasonably determines that the cost of creating or perfecting such
pledges or security interests in such assets, rights or properties, or obtaining
such title insurance, legal opinions or other deliverables in respect of such
assets, rights or properties, or providing such Guarantees (taking into account
any adverse tax consequences to the Borrower and its Subsidiaries), shall be
excessive in view of the benefits to be obtained by the Lenders therefrom. The
Administrative Agent may grant extensions of time for the creation or perfection
of pledges of or security interests in, or the obtaining of title insurance,
legal opinions or other deliverables with respect to, particular assets, rights
or properties of the Loan Parties or the provision of Guarantees by any
Designated Subsidiary (including extensions beyond the Effective Date or in
connection with assets, rights or properties acquired, or Subsidiaries formed or
acquired, after the Effective Date) where it determines that such creation or
perfection of security interests, obtaining of title insurance, legal opinions
or other deliverables, or provision of Guarantees cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required by this Agreement or the Security Documents.

“Commitment” means with respect to any Lender, such Lender’s Revolving
Commitment, Initial Term Commitment or commitment in respect of any Incremental
Term Loans or any combination thereof (as the context requires).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to this Agreement or any other Loan Document or the transactions
contemplated herein or therein that is distributed to the Administrative Agent,
any Lender or any Issuing Bank by means of electronic communications pursuant to
Section 9.01, including through the Platform.

“Consenting Lender” has the meaning assigned to such term in Section 2.22(a).

 

-8-



--------------------------------------------------------------------------------

“Consolidated Debt” means, as of any date, the aggregate principal amount of
Indebtedness of the type specified in the definition of “Indebtedness” under
clauses (a), (b), (e) (but only to the extent supporting Indebtedness of the
types specified in clauses (a), (b) and (g) of the definition thereof), (f) (but
only to the extent supporting Indebtedness of the types specified in clauses
(a), (b) and (g) of the definition thereof), (g), (h) (but only to the extent
drawn, (i) (but only to the extend funded) and (j) of the Borrower and the
Restricted Subsidiaries outstanding as of such date determined on a consolidated
basis.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization or write-off of financing costs and expenses
and capitalized expenditures of such Person and its Restricted Subsidiaries, for
such period on a consolidated basis and otherwise determined in accordance with
GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period plus (a) the sum of
(without duplication):

(i) provision for Taxes based on income or profits or capital gains, including,
without limitation, U.S. federal, state, non-U.S., franchise, excise, value
added and similar taxes and foreign withholding taxes of such Person paid or
accrued during such period, including any penalties and interest relating to
such taxes or arising from any tax examinations deducted (and not added back) in
computing Consolidated Net Income, plus

(ii) Fixed Charges of such Person for such period (including (x) net losses on
Hedging Agreements or other derivative instruments entered into for the purpose
of hedging interest rate risk and (y) costs of surety bonds in connection with
financing activities, in each case, to the extent included in Fixed Charges),
together with items excluded from the definition of “Consolidated Interest
Expense” pursuant to clauses (a)(2) through (a)(6) thereof, to the extent the
same were deducted (and not added back) in calculating such Consolidated Net
Income, plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income, plus

(iv) any fees, expenses, charges or losses (other than depreciation or
amortization expense) related to any Equity Offering or other capital markets
transaction, acquisition, disposition, recapitalization or the incurrence of
Indebtedness permitted to be incurred by Section 6.01 (including a refinancing
thereof) (whether or not successful), including such fees, expenses, charges or
losses related to (i) the Transactions and any transactions pursuant to the
Spin-Off Documents, (ii) the offering of the Senior Unsecured Notes and this
Agreement and (iii) any amendment or other modification of the Spin-Off
Documents, the Senior Unsecured Notes, this Agreement or other Indebtedness and,
in each case, deducted (and not added back) in computing Consolidated Net
Income, plus

(v) any other non-cash charges, including any write-offs, write-downs, expenses,
losses, impairments, or items, to the extent the same were deducted (and not
added back) in computing Consolidated Net Income (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be deducted from EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period), plus

(vi) any losses during such period resulting from the sale or disposition of any
asset of the Borrower or any Restricted Subsidiary outside the ordinary course
of business, plus

(vii) the amount of net cost savings, operating expense reductions and synergies
projected by the Borrower in good faith to be realized as a result of specified
actions taken or to be taken (which cost savings, operating expense reductions
or synergies shall be calculated on a pro forma basis as though such cost
savings, operating expense reductions or synergies had been realized on the
first day of such period), net of the amount of actual benefits realized during
such period from such actions; provided that (A) such

 

-9-



--------------------------------------------------------------------------------

cost savings, operating expense reductions or synergies are reasonably
identifiable and factually supportable, (B) such actions have been taken or are
to be taken within 18 months after the date of determination to take such action
and (C) such cost savings, operating expense reductions or synergies do not
exceed 10% of Consolidated EBITDA prior to giving effect to this clause (vii),
plus

(viii) litigation costs and expenses for non-ordinary course litigation, plus

(ix) non-cash compensation expense, plus

(x) any unrealized expenses or losses in respect of Hedging Agreements;

minus (b) the sum of:

(i) all gains during such period resulting from the sale or disposition of any
asset of the Borrower or any Restricted Subsidiary outside the ordinary course
of business, plus

(ii) any unrealized credits or gains under any Hedging Agreement.

“Consolidated First Lien Net Debt” means, as of any date, Consolidated Net Debt
minus the sum of (a) the portion of Indebtedness of the Borrower and the
Restricted Subsidiaries included in Consolidated Net Debt that is not secured by
any Lien on property or assets of the Borrower or the Restricted Subsidiaries
and (b) the portion of Indebtedness of the Borrower and the Restricted
Subsidiaries included in Consolidated Net Debt that is secured by Liens on
property or assets of the Borrower or the Restricted Subsidiaries, which Liens
are expressly subordinated or junior to the Liens securing the Term Loans and
the Revolving Loans other than, in the case of clauses (a) and (b), outstanding
Indebtedness of Subsidiaries that are not Loan Parties.

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of:

(a) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income, including (i) amortization of original issue
discount or premium resulting from the issuance of Indebtedness at less than or
greater than par, as applicable, (ii) all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers acceptances,
(iii) non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of Indebtedness or
derivative instruments pursuant to GAAP), (iv) the interest component of Capital
Lease Obligations and (v) net payments, if any, pursuant to interest rate
Hedging Agreements with respect to Indebtedness, and excluding (1) any one-time
cash costs associated with breakage in respect interest rate Hedging Agreements
with respect to Indebtedness, (2) penalties and interest relating to taxes,
(3) accretion or accrual of discounted liabilities not constituting
Indebtedness, (4) any expense resulting from the discounting of Indebtedness in
connection with the application of recapitalization or purchase accounting,
(5) amortization or “write-off” of deferred financing costs and expenses, and
(6) any expensing of bridge, commitment and other financing fees related to the
Transactions or any acquisitions after the Effective Date; plus

(b) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, less

(c) interest income for such period.

“Consolidated Net Debt” means, as of any date, (a) Consolidated Debt minus
(b) the amount of unrestricted cash and cash equivalents held on such date by
the Borrower and the Guarantors, not to exceed $40,000,000.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the net income (loss), of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis and otherwise determined
in accordance with GAAP and before any reduction in respect of preferred stock
dividends on preferred stock issued by such Person (but not its Subsidiaries);
provided that, without duplication,

 

-10-



--------------------------------------------------------------------------------

(1) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
relating to the Transactions), severance, relocation costs, curtailments or
modifications to pension and post-retirement employee benefits plans, start-up,
transition, integration and other restructuring and business optimization costs,
charges, reserves or expenses (including related to acquisitions after the
Effective Date and to the start-up, closure or consolidation of facilities), new
product introductions, and one- time compensation charges shall be excluded,

(2) the net income (loss) for such period shall not include the cumulative
effect of a change in accounting principles and changes as a result of adoption
or modification of accounting policies during such period,

(3) any net after-tax gains or losses on disposal of disposed, abandoned,
transferred, closed or discontinued operations shall be excluded,

(4) any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or abandonments other than in the
ordinary course of business, as determined in good faith by the Borrower, shall
be excluded,

(5) the net income (loss) for such period of any Person that is not a Restricted
Subsidiary shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash or
Permitted Investments) to the referent Person or a Restricted Subsidiary thereof
in respect of such period,

(6) [reserved],

(7) effects of adjustments in any line item in such Person’s consolidated
financial statements in accordance with GAAP resulting from the application of
purchase accounting, including in relation to the Transactions, or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

(8) (i) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Hedging Agreements or other derivative instruments (including
deferred financing costs written off and premiums paid), (ii) any non-cash
income (or loss) related to currency gains or losses related to Indebtedness,
intercompany balances and other balance sheet items and to Hedging Agreements
pursuant to Financial Accounting Standards Codification No. 815—Derivatives and
Hedging (formerly Financing Accounting Standards Board Statement No. 133) and
its related pronouncements and interpretations (or any successor provision) and
(iii) any non-cash expense, income or loss attributable to the movement in
mark-to-market valuation of foreign currencies, Indebtedness or derivative
instruments pursuant to GAAP, shall be excluded,

(9) any impairment charge, asset write-off or write-down pursuant to ASC 350 and
ASC 360 (formerly Financial Accounting Standards Board Statement Nos. 142 and
144, respectively) and the amortization of intangibles arising pursuant to ASC
805 (formerly Financial Accounting Standards Board Statement No. 141) shall be
excluded,

(10) (i) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, phantom equity, stock options, restricted stock,
units or other rights to officers, directors, managers or employees and
(ii) non-cash income (loss) attributable to deferred compensation plans or
trusts, shall be excluded,

 

-11-



--------------------------------------------------------------------------------

(11) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, investment,
recapitalization, asset sale, issuance or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Effective Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction shall be excluded,

(12) accruals and reserves, contingent liabilities and any gains or losses on
the settlement of any pre-existing contractual or non- contractual relationships
that are established or adjusted within twelve months after the Effective Date
that are so required to be established as a result of the Transactions in
accordance with GAAP shall be excluded, and

(13) to the extent covered by insurance or indemnification and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer or indemnifying party and only to the extent that such amount is (a) not
denied by the applicable carrier or indemnifying party in writing within 180
days and (b) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within 365 days), losses and expenses with respect to liability or casualty
events or business interruption shall be excluded.

“Consolidated Total Assets” means, as of any date, the total assets of the
Borrower and the Restricted Subsidiaries as of such date, determined in
accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Credit Party” means the Administrative Agent, each Issuing Bank and each other
Lender.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Declining Lender” has the meaning assigned to such term in Section 2.22(a).

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived,
constitute an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party or the Borrower, acting in good faith, to provide a certification
in writing from an authorized officer of such Lender that it will comply with
its obligations to fund prospective Loans and participations in then outstanding
Letters of Credit under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the receipt by such
Credit Party and the Borrower of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (i) a Bankruptcy Event or (ii) a Bail-In Action. Any

 

-12-



--------------------------------------------------------------------------------

determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.20) upon delivery of written notice of
such determination to the Borrower, each Issuing Bank and each Lender.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or any Restricted Subsidiary in
connection with a disposition pursuant to Section 6.05 that is designated as
Designated Non-Cash Consideration pursuant to a certificate of an executive
officer, setting forth the basis of such valuation (which amount will be reduced
by the fair market value of the portion of the non-cash consideration converted
to cash within 180 days following the consummation of such disposition).

“Designated Subsidiary” means each wholly owned direct or indirect Restricted
Subsidiary other than (a) a Restricted Subsidiary that is (i) a Foreign
Subsidiary, (ii) a Foreign-Subsidiary Holding Company or (iii) a Subsidiary of a
Foreign Subsidiary that is a CFC, (b) a Restricted Subsidiary that is not a
Material Subsidiary or (c) any Restricted Subsidiary that (A) is prohibited by
law, regulation or contractual obligation binding on such Subsidiary on the
Effective Date or at the time of acquisition thereof (and not entered into in
contemplation of such acquisition) from providing a Guarantee, or (B) that would
require a governmental (including regulatory) consent, approval, license or
authorization in order to provide such Guarantee (that has not been obtained);
provided that the term “Designated Subsidiary” shall include any wholly-owned
U.S. Restricted Subsidiary that is designated as a “Designated Subsidiary” in
accordance with Section 5.12(b).

“Disqualified Equity Interest” means any Equity Interest that (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests) or
subject to mandatory repurchase or redemption or repurchase at the option of the
holders thereof, in each case in whole or in part and whether upon the
occurrence of any event, pursuant to a sinking fund obligation on a fixed date
or otherwise, prior to the date that is 91 days after the Latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, as of the date hereof), other
than (i) upon payment in full of the Loan Document Obligations, reduction of the
LC Exposure to zero and termination of the Commitments or (ii) upon a “change in
control” or asset sale or casualty or condemnation event; provided that any
payment required pursuant to this clause (ii) shall be subject to the prior
repayment in full of the Loans or the terms of such Equity Interest shall
provide that a Person may not repurchase such Equity Interest unless such Person
would be permitted to do so in compliance with Section 6.08 or (b) is
convertible or exchangeable, automatically or at the option of any holder
thereof, into (i) any Indebtedness (other than any Indebtedness described in
clause (j) of the definition thereof) or (ii) any Equity Interests or other
assets other than Qualified Equity Interests, in each case at any time prior to
the date that is 91 days after the Latest Maturity Date (determined as of the
date of issuance thereof or, in the case of any such Equity Interests
outstanding on the date hereof, as of the date hereof); provided that (x) an
Equity Interest in any Person that is issued to any employee or to any plan for
the benefit of employees or by any such plan to such employees shall not
constitute a Disqualified Equity Interest solely because it may be required to
be repurchased by such Person or any of its subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability and (y) any Equity Interest that would
constitute a Disqualified Equity Interest solely as a result of a redemption
feature that is conditioned upon, or subject to, compliance with Section 6.08
shall not constitute a Disqualified Equity Interest.

“Disqualified Institutions” means those Persons (the list of all such Persons,
the “Disqualified Institutions List”) that are (a) identified in writing by the
Borrower to the Administrative Agent on April 27, 2018, (b) competitors of the
Borrower and its Subsidiaries (other than bona fide fixed income investors or
debt funds) that are identified in writing by the Borrower from time to time or
(c) Affiliates of such Persons set forth in clauses (a) and (b) above (in the
case of Affiliates of such Persons set forth in clause (b) above, other than
bona fide fixed income investors or debt funds) that are either (i) identified
in writing by the Borrower from time to time or (ii) clearly identifiable solely
on the basis of the similarity of such Affiliate’s name; provided, that, to the
extent Persons are identified as Disqualified Institutions in writing by the
Borrower to the Administrative Agent after April 27, 2018, the inclusion of such
Persons as Disqualified Institutions shall not retroactively apply to prior
assignments or participations in respect of any Loan under this Agreement.
Notwithstanding the foregoing, the Borrower, by written notice to the
Administrative Agent, may from time to time in its sole discretion remove any
entity from the Disqualified Institutions List (or otherwise modify such list to
exclude any particular entity), and such entity

 

-13-



--------------------------------------------------------------------------------

removed or excluded from the Disqualified Institutions List shall no longer be a
Disqualified Institution for any purpose under this Agreement or any other Loan
Document, unless subsequently identified in writing in accordance with this
definition. The Borrower shall deliver the Disqualified Institutions List and
any updates, supplements or modifications thereto to JPMDQ_Contact@jpmorgan.com
and any such updates, supplements or modifications thereto shall only become
effective three (3) Business Days after such update, supplement or modification
has been sent to such email address. In the event the Disqualified Institutions
List is not delivered in accordance with the foregoing, it shall be deemed not
received and not effective (except with respect to any delivery on or prior to
Effective Date).

“Disqualified Institutions List” has the meaning as set forth in the definition
of “Disqualified Institutions.”

“Disqualified Person” has the meaning as set forth in Section 9.04.

“Distribution Agreement” means the Separation and Distribution Agreement between
Dover and the Borrower, dated the Effective Date.

“Documentation Agents” means, collectively, Goldman Sachs Lending Partners LLC
and U.S. Bank National Association.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in dollars, such amount and (b) with respect to any amount
denominated in any Permitted Foreign Currency, the equivalent amount thereof in
dollars at such time as determined in accordance with Section 1.06(a).

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Dover” means Dover Corporation, a Delaware corporation.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Effective Date Dover Payment” means the payment, on the Effective Date, of an
aggregate amount not to exceed $700 million by or on behalf of the Borrower, to
Dover with a portion of the Net Proceeds of the Term Loans, the Senior Unsecured
Notes and the Revolving Loans in connection with the Transactions.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

-14-



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, a Defaulting Lender, the Borrower, any Subsidiary or any other Affiliate
of the Borrower (subject to such consents, if any, as may be required under
Section 9.04(b)).

“Employee Matters Agreement” means the Employee Matters Agreement between Dover
and the Borrower, dated the Effective Date.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), which is formally alleged or asserted in
writing against any Loan Party by any Governmental Authority or any other
Person, with respect to (a) any actual or alleged violation of any Environmental
Law; (b) any Release of any Hazardous Material or any actual or alleged
Hazardous Materials Activity requiring remedial action under Environmental Law;
or (c) any actual or alleged damage, injury, threat or harm to health, safety,
natural resources or the environment.

“Environmental Law” means any treaty, law (including common law), rule,
regulation, code, ordinance, order, decree, judgment, injunction, notice or
binding agreement issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to (a) the protection of the
environment, (b) the preservation or reclamation of natural resources, (c) the
generation, management, Release or threatened Release of any Hazardous Material
or (d) worker health and safety matters, to the extent relating to exposure to
Hazardous Materials.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), directly or indirectly resulting from or based upon (a) any actual
or alleged violation of any Environmental Law or permit, license or approval
required thereunder, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any legally binding contract or agreement or other legally binding
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests (whether voting or non-voting) in, or
interests in the income or profits of, a Person, and any warrants, options or
other rights entitling the holder thereof to purchase or acquire any of the
foregoing (other than, prior to the date of such conversion, Indebtedness that
is convertible into Equity Interests).

“Equity Offering” means any public or private sale of common equity or preferred
stock of the Borrower or any direct or indirect parent company of the Borrower
(excluding Disqualified Equity Interests), other than

(1) public offerings with respect to the Borrower’s or any of its direct or
indirect parent company’s common equity registered on Form S-8; and

(2) issuances to any Subsidiary of the Borrower or any employee benefit plan of
the Borrower.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of

 

-15-



--------------------------------------------------------------------------------

the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) a determination that any Plan is, or is expected to be,
in “at risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4)(A) of the Code), (e) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan or Multiemployer Plan under Section 4041 or 4041A of
ERISA, respectively, (f) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Multiemployer Plan under Section 4041 or
4041A of ERISA, respectively, or to appoint a trustee to administer any Plan,
(g) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, (h) the receipt by the Borrower or any ERISA Affiliate of
any notice concerning the imposition of Withdrawal Liability on the Borrower or
any of its ERISA Affiliates or a determination that a Multiemployer Plan to
which the Borrower or any of its ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions, is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, or in endangered or
critical status, within the meaning of Section 305 of ERISA or (i) any Foreign
Benefit Event.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EURIBO Screen Rate” means the euro interbank offered rate administered by the
European Money Markets Institute (or any other person which takes over the
administration of that rate) for the relevant period displayed (before any
correction, recalculation or republication by the administrator) on page
EURIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters page
which displays that rate) or on the appropriate page of such other information
service which publishes that rate from time to time in place of Thomson Reuters
as of 11:00 a.m. Brussels time two TARGET Days prior to the commencement of such
Interest Period. If such page or service ceases to be available, the
Administrative Agent may specify another page or service displaying the relevant
rate after consultation with the Borrower. If the EURIBO Screen Rate shall be
less than zero, the EURIBO Screen Rate shall be deemed to be zero for purposes
of this Agreement.

“Euro” or “€”means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” means, for any fiscal year of the Borrower, the sum (without
duplication) of:

(a) the consolidated net income (or loss) of the Borrower and the Restricted
Subsidiaries for such fiscal year, adjusted to exclude (i) net income (or loss)
of any consolidated Restricted Subsidiary that is not wholly owned to the extent
such income or loss is attributable to the noncontrolling interest in such
consolidated Restricted Subsidiary and (ii) any gains or losses attributable to
Prepayment Events; plus

(b) depreciation, amortization and other non-cash charges or losses deducted in
determining such consolidated net income (or loss) for such fiscal year; plus

(c) the sum of (i) the amount, if any, by which Net Working Capital decreased
during such fiscal year (except as a result of the reclassification of items
from short-term to long-term or vice-versa), (ii) the net amount, if any, by
which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of the Borrower and the Restricted Subsidiaries
increased during such fiscal year and (iii) the net amount, if any, by which the
consolidated accrued long-term asset accounts of the Borrower and the Restricted
Subsidiaries decreased during such fiscal year; minus

 

-16-



--------------------------------------------------------------------------------

(d) the sum of (i) any non-cash gains included in determining such consolidated
net income (or loss) for such fiscal year, (ii) the amount, if any, by which Net
Working Capital increased during such fiscal year (except as a result of the
reclassification of items from long-term to short-term or vice-versa), (iii) the
net amount, if any, by which the consolidated deferred revenues and other
consolidated accrued long-term liability accounts of the Borrower and the
Restricted Subsidiaries decreased during such fiscal year and (iv) the net
amount, if any, by which the consolidated accrued long-term asset accounts of
the Borrower and the Restricted Subsidiaries increased during such fiscal year;
minus

(e) the sum (without duplication) of (i) Capital Expenditures made in cash for
such fiscal year (and, at the Borrower’s option (and without deducting such
amounts against the subsequent fiscal year’s Excess Cash Flow calculation),
after the end of such fiscal year but prior to the date on which the prepayment
pursuant to Section 2.11(d) for such fiscal year is required to have been made)
(except to the extent attributable to the incurrence of Capital Lease
Obligations or otherwise financed from Excluded Sources) and (ii) cash
consideration paid during such fiscal year to make acquisitions or other
investments (other than Permitted Investments) (except to the extent financed
from Excluded Sources); minus

(f) the aggregate principal amount of Long-Term Indebtedness repaid or prepaid
by the Borrower and the Restricted Subsidiaries during such fiscal year (and, at
the Borrower’s option (and without deducting such amounts against the subsequent
fiscal year’s Excess Cash Flow calculation), after the end of such fiscal year
but prior to the date on which the prepayment pursuant to Section 2.11(d) for
such fiscal year is required to have been made), excluding (i) Indebtedness in
respect of Revolving Loans and Letters of Credit or other revolving credit
facilities (unless there is a corresponding reduction in the Revolving
Commitment or the commitments in respect of such other revolving credit
facilities, as applicable), (ii) Term Loans prepaid pursuant to Section 2.11(a),
(c) or (d) and Revolving Loans prepaid pursuant to Section 2.11(a) and
(iii) repayments or prepayments of Long-Term Indebtedness financed from Excluded
Sources; minus

(g) the aggregate amount of Restricted Payments made by the Borrower in cash
during such fiscal year (and, at the Borrower’s option (and without deducting
such amounts against the subsequent fiscal year’s Excess Cash Flow calculation),
after the end of such fiscal year but prior to the date on which the prepayment
pursuant to Section 2.11(d) for such fiscal year is required to have been made)
pursuant to Section 6.08(a), except to the extent that such Restricted Payments
(i) are made to fund expenditures that reduce consolidated net income (or loss)
of the Borrower and the Restricted Subsidiaries or (ii) are financed from
Excluded Sources.

In addition to the foregoing, at the option of the Borrower, Excess Cash Flow
shall also be reduced by any expenditure, payment, repayment or prepayment
described in the immediately-preceding clauses (e), (f) and (g) (subject to the
limitations set forth in the applicable clause) to the extent that the Borrower
or any Restricted Subsidiary has entered into a legally binding commitment
during the applicable fiscal year (or after the end of such fiscal year but
prior to the date on which the prepayment pursuant to Section 2.11(d) for such
fiscal year is made) to make such expenditure, payment, repayment or prepayment
during the next succeeding fiscal year; provided, however, that, if such
expenditure, payment, repayment or prepayment is not so made in such subsequent
fiscal year, then Excess Cash Flow for such fiscal year shall be increased by an
amount equal to the aggregate deduction to Excess Cash Flow taken by the
Borrower for the immediately preceding fiscal year in respect of such
expenditure, payment, repayment or prepayment.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Exchange Rate” means, on any day, with respect to the applicable Permitted
Foreign Currency, the rate at which such currency may be exchanged into dollars,
as set forth at approximately 11:00 a.m., London time, on such day on the
Reuters World Currency Page “FX=” for such currency. In the event that such rate
does not appear on any Reuters World Currency Page, then the Exchange Rate shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower or, in the absence of such agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in

 

-17-



--------------------------------------------------------------------------------

respect of such currency are then being conducted, at or about 10:00 a.m., Local
Time, on such date for the purchase of dollars for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent, after consultation
with the Borrower, may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.

“Excluded Equity” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement.”

“Excluded Sources” means (a) proceeds of any incurrence or issuance of Long-Term
Indebtedness or Capital Lease Obligations and (b) proceeds of any issuance or
sale of Equity Interests in the Borrower or any Restricted Subsidiary (other
than issuances or sales of Equity Interests to the Borrower or any Restricted
Subsidiary) or any capital contributions to the Borrower or any Restricted
Subsidiary (other than any capital contributions made by the Borrower or any
Restricted Subsidiary).

“Excluded Swap Guarantor” means any Guarantor, all or a portion of whose
Guarantee of, or grant of a security interest to secure, any Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof).

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof). If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by such Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes, in each case
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax or (ii) that are
Other Connection Taxes, (b) in the case of a Lender, U.S. Federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in such
Commitment or, in the case of a Loan not funded pursuant to a prior Commitment,
the date on which such Lender acquires such interest in such Loan (in each case,
other than pursuant to an assignment request by the Borrower under
Section 2.19(b) or 9.02(c)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any Taxes imposed under FATCA.

“Existing Letters of Credit” means those Letters of Credit described on Schedule
2.05 hereto.

“Existing Maturity Date” has the meaning assigned to such term in
Section 2.22(a).

“Existing Revolving Borrowings” has the meaning assigned to such term in
Section 2.21(d).

“Extension Effective Date” has the meaning assigned to such term in
Section 2.22(a).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or, except with respect to Article
V and ARTICLE VI, theretofore owned, leased, operated or used by any Borrower or
any of its Restricted Subsidiaries.

 

-18-



--------------------------------------------------------------------------------

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §§ 201
et seq.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above), and any intergovernmental agreements (and any related
laws, regulations or official administrative guidance) implementing the
foregoing.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer or
controller of such Person, or any other officer of such Person performing the
duties that are customarily performed by a chief financial officer, principal
accounting officer, treasurer, assistant treasurer or controller.

“First Lien Leverage Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) Consolidated First Lien Net Debt as of such date to
(b) Consolidated EBITDA for the four consecutive fiscal quarters ended on such
date.

“Fixed Charges” means, with respect to any Person for any period, the sum of

(a) Consolidated Interest Expense of such Person for such period, and

(b) all cash dividend payments or other distributions (excluding items
eliminated in consolidation) on any series of Disqualified Equity Interests or
preferred stock of the Borrower held by Persons other than the Borrower or a
Restricted Subsidiary made during such period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
failure to make any material employer contributions under Requirements of Law or
by the terms of such Foreign Pension Plan or (b) the receipt of a notice from a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, in each case, which would reasonably be expected to result in the Borrower
or any Restricted Subsidiary becoming subject to a material funding or
contribution obligation with respect to such Foreign Pension Plan.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Pension Plan” means any defined benefit pension plan established or
maintained outside the United States by the Borrower or any one or more of its
Restricted Subsidiaries primarily for the benefit of employees or other service
providers of the Borrower or such Restricted Subsidiaries residing outside the
United States, which plan provides, or results in, retirement income, a deferral
of income in contemplation of retirement or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

-19-



--------------------------------------------------------------------------------

“Foreign Subsidiary Disposition” has the meaning assigned to such term in
Section 2.11(h).

“Foreign-Subsidiary Holding Company” means any Restricted Subsidiary that has no
material assets other than Equity Interests (including any debt instrument
treated as Equity Interests for U.S. federal income tax purposes) of one or more
Foreign Subsidiaries of the Borrower that are CFCs or other Foreign-Subsidiary
Holding Companies.

“Form 10” means the registration statement on Form 10, filed by the Borrower
with the SEC on March 26, 2018, as amended.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Global Intercompany Note” means the global intercompany note substantially in
the form of Exhibit I pursuant to which (i) intercompany obligations and
advances owed by any Loan Party are subordinated to the Obligations and
(ii) intercompany obligations owing to any Loan Party are evidenced pursuant to
clause (c) of the definition of “Collateral and Guarantee Requirement”.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local or
otherwise, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supranational bodies exercising such powers or
functions, such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, or (c) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount, as of any date of determination, of any
Guarantee shall be the principal amount outstanding on such date of the
Indebtedness or other obligation guaranteed thereby (or, in the case of (i) any
Guarantee the terms of which limit the monetary exposure of the guarantor or
(ii) any Guarantee of an obligation that does not have a principal amount, the
maximum monetary exposure as of such date of the guarantor under such Guarantee
(as determined, in the case of clause (i), pursuant to such terms or, in the
case of clause (ii), reasonably and in good faith by a Financial Officer of the
Borrower)). The term “Guarantee” used as a verb has a corresponding meaning.

“Guarantor” means each Restricted Subsidiary that is or, after the date hereof,
becomes a party to a Collateral Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hazardous Materials Activity” means any activity that is regulated under
Environmental Laws by any Loan Party involving the use, manufacture, possession,
storage, holding, Release, threatened Release, discharge, placement, generation,
transportation, processing, construction, treatment, abatement, removal,
remediation, disposal, disposition or handling of any Hazardous Material, and
any corrective action or response action with respect to any of the foregoing.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of

 

-20-



--------------------------------------------------------------------------------

economic, financial or pricing risk or value or any similar transaction or any
combination of the foregoing transactions; provided that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or any Subsidiary shall be a Hedging Agreement.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Incremental Extensions of Credit” has the meaning assigned to such term in
Section 2.21(a).

“Incremental Facilities” has the meaning assigned to such term in
Section 2.21(a).

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.21(c).

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.21(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) trade
accounts payable and other accrued or cash management obligations, in each case
incurred in the ordinary course of business and (ii) any earnout obligation
until such obligation ceases to be contingent; it being understood that, for the
avoidance of doubt, obligations owed to banks and other financial institutions
in connection with any Supply Chain Financing or similar arrangement whereby a
bank or other institution purchases payables described in clause (i) above owed
by the Borrower or its Subsidiaries shall not constitute Indebtedness), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed by such Person, (f) all Guarantees by such
Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all Disqualified Equity Interests in such Person, valued, as
of the date of determination, at the greater of (i) the maximum aggregate amount
that would be payable upon maturity, redemption, repayment or repurchase thereof
(or of Disqualified Equity Interests or Indebtedness into which such
Disqualified Equity Interests are convertible or exchangeable) and (ii) the
maximum liquidation preference of such Disqualified Equity Interests.
Notwithstanding the foregoing, the term “Indebtedness” shall not include
post-closing purchase price adjustments or earnouts except to the extent that
the amount payable pursuant to such purchase price adjustment or earnout ceases
to be contingent. The amount of Indebtedness of any Person for purposes of
clause (e) above shall (unless such Indebtedness has been assumed by such Person
or such Person has otherwise become liable for the payment thereof) be deemed to
be equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness
and (ii) the fair market value of the property encumbered thereby as determined
by such Person in good faith.

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under this Agreement or any other Loan Document and (b) to the extent
not otherwise described in clause (a) of this definition, all Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information Memorandum” means the Confidential Information Memorandum dated
April 9, 2018, relating to the Transactions.

“Initial Term Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make an Initial Term Loan hereunder on the Effective
Date, expressed as an amount representing the principal amount of the Initial
Term Loan to be made by such Lender hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Initial Term
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Initial Term Commitment, as
applicable. The initial aggregate amount of the Lenders’ Initial Term
Commitments is $415,000,000.

 

-21-



--------------------------------------------------------------------------------

“Initial Term Lender” means a Lender with an Initial Term Commitment or an
outstanding Initial Term Loan.

“Initial Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.

“Initial Term Maturity Date” means the date that is seven years after the
Effective Date, as the same may be extended pursuant to Section 2.22.

“Interest Coverage Ratio” means, as of the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated
EBITDA for such period to (b) Consolidated Interest Expense for such period.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07, which shall be, in the case of a written Interest Election
Request, in a form approved by the Administrative Agent and otherwise consistent
with the requirements of Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurocurrency Loan, the last Business Day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last Business Day of such Interest Period that occurs at intervals
of three months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, with the consent of all relevant Lenders, twelve months
thereafter), as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

“Investment” has the meaning assigned to such term in Section 6.04.

“Investment Company Act” means the U.S. Investment Company Act of 1940.

“IRS” means the United States Internal Revenue Service.

 

-22-



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means (a) JPMCB, Deutsche Bank AG, New York Branch, HSBC Bank
USA, National Association, Mizuho Bank Ltd. and Wells Fargo Bank, National
Association, in each case with respect to such Issuing Bank’s Specified LC
Sublimit and (b) each Revolving Lender that shall have become a Issuing Bank
hereunder as provided in Section 2.05(j) (other than any Person that shall have
ceased to be a Issuing Bank as provided in Section 2.05(k)), each in its
capacity as an issuer of Letters of Credit hereunder. Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Knowledge” means, with respect to the Borrower or a Restricted Subsidiary, the
actual knowledge of any Responsible Officer of such Person.

“Latest Maturity Date” means, at any time, the latest of the Maturity Dates in
respect of the Classes of Loans and Commitments that are outstanding at such
time.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time and
(b) the Dollar Equivalent of the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of the Borrower at such time. The
LC Exposure of any Revolving Lender at any time shall be such Lender’s
Applicable Percentage of the aggregate LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment or a Refinancing Facility Agreement, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.

“Letter of Credit” means any letter of credit denominated in dollars or in a
Permitted Foreign Currency issued pursuant to this Agreement by an Issuing Bank
under the Revolving Commitments, other than any such letter of credit that shall
have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, the LIBO Screen Rate at approximately
11:00 a.m., London time, two London Business Days prior to the commencement of
such Interest Period (or, with respect to any Eurocurrency Borrowing denominated
in Pounds Sterling, the LIBO Screen Rate at approximately 11:00 a.m., London
time, on the London Business Day such Interest Period commences); provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to the applicable currency,
then the LIBO Rate shall be the Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing for any applicable currency and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for such currency
for a period equal in length to such Interest Period as displayed on such day
and time on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion), provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to zero for the purposes of this Agreement.

 

-23-



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset or (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower and the other Loan Parties under this Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral (including interest and other amounts and obligations accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
(iii) all other monetary obligations of the Borrower under this Agreement and
each of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations (including with respect to attorneys’ fees) and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and (b) the due
and punctual payment of all the obligations of each Guarantor under or pursuant
to each of the Loan Documents to which it is a party (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).

“Loan Documents” means this Agreement, any Incremental Facility Amendment, any
Refinancing Facility Agreement, the Collateral Agreement, the other Security
Documents, any agreement designating an additional Issuing Bank as contemplated
by Section 2.05(j) and, except for purposes of Section 9.02, any Notes delivered
pursuant to Section 2.09(c) (and, in each case, any amendment, restatement,
waiver, supplement or other modification to any of the foregoing).

“Loan Parties” means, collectively, the Borrower and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including pursuant to any Incremental Facility Amendment or any
Refinancing Facility Agreement.

“Local Time” means (a) with respect to any Loan or Borrowing denominated in
dollars or any Letter of Credit denominated in dollars, New York City time,
(b) with respect to any Loan or Borrowing denominated in a Permitted Foreign
Currency or any Letter of Credit denominated in a Permitted Foreign Currency
(other than Canadian Dollars and Australian Dollars), London time, (c) with
respect to any Loan or Borrowing denominated in Canadian Dollars or any Letter
of Credit denominated in Canadian Dollars, Toronto time and (d) with respect to
any Letter of Credit denominated in Australian Dollars, Sydney time.

“London Business Day” means any day on which banks are generally open for
dealings in dollar deposits in the London interbank market.

“Long-Term Indebtedness” means any Indebtedness (excluding Indebtedness
permitted by Section 6.01(d)) that, in accordance with GAAP, constitutes (or,
when incurred, constituted) a long-term liability.

“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Revolving Exposures and unused Revolving Commitments at such time and
(b) in the case of the Term Lenders of any Class, Lenders holding outstanding
Term Loans of such Class representing more than 50% of the aggregate principal
amount of all Term Loans of such Class outstanding at such time.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, operations or financial condition of the Borrower and the
Restricted Subsidiaries, taken as a whole, (b) the ability of the Loan Parties
(taken as a whole) to perform their material obligations to the Lenders or the
Administrative Agent under this Agreement or any other Loan Document or (c) the
material rights of, or remedies available to, the Administrative Agent or the
Lenders under this Agreement or any other Loan Document.

 

-24-



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans, the Letters of
Credit and the Guarantees under the Loan Documents), or obligations in respect
of one or more Hedging Agreements, of any one or more of the Borrower and the
Restricted Subsidiaries in an aggregate principal amount exceeding $50,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Restricted Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

“Material Real Property” means any fee-owned real property with a replacement
value of at least $15,000,000 as reasonably determined by the Borrower in good
faith.

“Material Subsidiary” means each Restricted Subsidiary (a) the consolidated
total assets of which equal 5.0% or more of the consolidated total assets of the
Borrower and the Restricted Subsidiaries or (b) the consolidated revenues of
which equal 5.0% or more of the consolidated revenues of the Borrower and the
Restricted Subsidiaries, in each case as of the end of or for the most recent
period of four consecutive fiscal quarters for which financial statements have
been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first
delivery of any such financial statements, as of the end of or for the period of
four consecutive fiscal quarters most recently ended prior to the Effective
Date); provided that if, at the end of or for any such most recent period of
four consecutive fiscal quarters, the combined consolidated total assets or
combined consolidated revenues of all Restricted Subsidiaries that under clauses
(a) and (b) above would not constitute Material Subsidiaries shall have exceeded
10.0% of the consolidated total assets of the Borrower and the Restricted
Subsidiaries or 10.0% of the consolidated revenues of the Borrower and the
Restricted Subsidiaries, respectively, then one or more of such excluded
Restricted Subsidiaries shall for all purposes of this Agreement be designated
by the Borrower to be Material Subsidiaries, until such excess shall have been
eliminated.

“Maturity Date” means the Revolving Maturity Date, the Initial Term Maturity
Date or the maturity date with respect to any Class of Incremental Term Loans,
as the context requires.

“Maturity Date Extension Request” has the meaning assigned to such term in
Section 2.22(a).

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

“MNPI” means material information concerning the Borrower, any Subsidiary or any
Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Borrower, the Subsidiaries or any Affiliate of any of the foregoing or any
of their securities that could reasonably be expected to be material for
purposes of the United States Federal and State securities laws and, where
applicable, foreign securities laws.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, security deed or other security
document granting a Lien on any Mortgaged Property to the Administrative Agent
for the benefit of the Secured Parties to secure the Obligations, in each case,
as amended, supplemented or otherwise modified from time to time. Each Mortgage
shall be reasonably satisfactory in form and substance to the Administrative
Agent.

“Mortgaged Property” means, initially, each Material Real Property owned by a
Loan Party and identified on Schedule 1.02, and includes each other Material
Real Property owned by a Loan Party with respect to which a Mortgage is granted
pursuant to Section 5.13.

“Multiemployer Plan” means a “multiemployer plan,” as defined in
Section 4001(a)(3) of ERISA.

 

-25-



--------------------------------------------------------------------------------

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earnout, but excluding any interest payments), but only as
and when received, (ii) in the case of a casualty, insurance proceeds and
(iii) in the case of a condemnation or similar event, condemnation awards and
similar payments, minus (b) the sum, without duplication, of (i) all fees and
out-of-pocket expenses paid in connection with such event by the Borrower and
the Restricted Subsidiaries, (ii) in the case of a sale, transfer, lease or
other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments that are permitted hereunder and are made by the Borrower and
the Restricted Subsidiaries as a result of such event to repay Indebtedness
(other than the Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) by the Borrower and the Restricted
Subsidiaries, and the amount of any reserves established by the Borrower and the
Restricted Subsidiaries in accordance with GAAP to fund purchase price
adjustment, indemnification and similar contingent liabilities (other than any
earnout obligations) reasonably estimated to be payable, in each case during the
year that such event occurred or the next succeeding year and that are directly
attributable to the occurrence of such event (as determined reasonably and in
good faith by a Financial Officer). For purposes of this definition, in the
event any contingent liability reserve established with respect to any event as
described in clause (b)(iii) above shall be reduced, the amount of such
reduction shall, except to the extent such reduction is made as a result of a
payment having been made in respect of the contingent liabilities with respect
to which such reserve has been established, be deemed to be receipt, on the date
of such reduction, of cash proceeds in respect of such event.

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and the Restricted Subsidiaries as of such date (excluding cash and
Permitted Investments) minus (b) the consolidated current liabilities of the
Borrower and the Restricted Subsidiaries as of such date (excluding current
liabilities in respect of Indebtedness). Net Working Capital at any date may be
a positive or negative number. Net Working Capital increases when it becomes
more positive or less negative and decreases when it becomes less positive or
more negative.

“Non-Consenting Lender” has the meaning specified in Section 9.02(c).

“Non-Defaulting Revolving Lender” means any Revolving Lender that is not a
Defaulting Lender.

“Note” means any Term Note and/or any Revolving Note, as context may require.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means, collectively, (a) all Loan Document Obligations, (b) all
Secured Cash Management Obligations, (c) all Secured Hedging Obligations and
(d) all Secured Supply Chain Financing Obligations.

“Other Connection Tax” means, with respect to any Recipient, a Tax imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any other Loan Document, or sold or assigned an interest in this
Agreement or any other Loan Document).

 

-26-



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.19(b) or 9.02(c)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit D or any
other form approved by the Administrative Agent.

“Permitted Business” means any business, the majority of revenues which are
derived from (a) business or activities of the type to be conducted by the
Borrower and the Restricted Subsidiaries as described in the Form 10 on the
Effective Date, (b) any business that is a natural outgrowth or reasonable
extension, development or expansion of any such business or any business
similar, reasonably related, incidental, complimentary or ancillary to any of
the foregoing or (c) any business that in the Borrower’s good faith business
judgment constitutes a reasonable diversification of businesses conducted by the
Borrower and its Restricted Subsidiaries.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet delinquent or in default or
are being contested in good faith by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in good faith by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of any Subsidiary of the Borrower in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;

(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), leases (other than Capital
Lease Obligations), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Borrower or any Subsidiary of
the Borrower in the ordinary course of business supporting obligations of the
type set forth in clause (i) above;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;

 

-27-



--------------------------------------------------------------------------------

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially interfere with the
ordinary conduct of business of the Borrower or any Subsidiary;

(g) Liens arising from Permitted Investments described in clause (d) of the
definition of the term “Permitted Investments”;

(h) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness;

(i) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrower and the Restricted Subsidiaries;

(j) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;

(k) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property or rights subject to any lease, license or sublicense or concession
agreement in the ordinary course of business to the extent that they do not
materially interfere with the business of the Borrower or any Restricted
Subsidiary;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(m) Liens that are contractual rights of set-off;

(n) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

(o) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes; and

(p) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c) and (d) above
securing letters of credit, bank guarantees or similar instruments.

“Permitted Foreign Currency” means, (a) with respect to any Revolving Loan,
Euros, Pounds Sterling, Canadian Dollars and any other foreign currency
requested by the Borrower from time to time and in which each Revolving Lender
has agreed, in accordance with its policies and procedures in effect at such
time, to lend Revolving Loans, and (b) with respect to any Letter of Credit,
Euros, Pounds Sterling, Canadian Dollars, Australian

 

-28-



--------------------------------------------------------------------------------

Dollars and any other foreign currency requested by the Borrower from time to
time and in which each Issuing Bank and Revolving Lender has agreed, in
accordance with its policies and procedures in effect at such time, to issue
Letters of Credit ( in the case of Issuing Banks) or to lend Revolving Loans (in
the case of Revolving Lenders).

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper and variable and fixed rate notes maturing
within 12 months from the date of acquisition thereof and having, at such date
of acquisition, a rating of at least A-2 by S&P or P-2 by Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing within 12 months from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) “money market funds” that (i) comply with the criteria set forth in Rule
2a-7 of the Investment Company Act, (ii) are rated AAA- by S&P and Aaa3 by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000; and

(f) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.

“Permitted Second Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or loans; provided that (i) such Indebtedness is secured by the Collateral
on a second lien, subordinated basis to the Obligations and is not secured by
any property or assets of the Borrower or any Restricted Subsidiary other than
the Collateral, (ii) such Indebtedness constitutes Refinancing Term Loan
Indebtedness in respect of Term Loans (including portions of Classes of Term
Loans), (iii) the security agreements relating to such Indebtedness are not
materially more favorable (when taken as a whole) to the lenders or holders
providing such Indebtedness than the existing Security Documents are to the
Lenders, (iv) such Indebtedness is not guaranteed by any Restricted Subsidiaries
other than the Loan Parties and (v) such Indebtedness is subject to customary
intercreditor arrangements reasonably satisfactory to the Administrative Agent.

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Borrower in the form of one or more series of senior or
subordinated unsecured notes or loans; provided that (i) such Indebtedness
constitutes Refinancing Term Loan Indebtedness in respect of Term Loans
(including portions of Classes of Term Loans), (ii) such Indebtedness is not
guaranteed by any Subsidiaries other than the Loan Parties, (iii) such
Indebtedness is not secured by any Lien or any property or assets of the
Borrower or any Restricted Subsidiary and (iv) if such Indebtedness is
contractually subordinated to the Obligations, such subordination terms shall be
market terms at the time of incurrence of such Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

-29-



--------------------------------------------------------------------------------

“Plan” means any “employee pension benefit plan,” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any of its ERISA Affiliates is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” has the meaning assigned to such term in Section 9.01(d).

“Pounds Sterling” or “£”means the lawful money of the United Kingdom.

“Prepayment Event” means:

(a) any non-ordinary course sale, transfer, lease or other disposition
(including pursuant to a sale and leaseback transaction and by way of merger or
consolidation) (for purposes of this defined term, collectively, “dispositions”)
of any asset of the Borrower or any Restricted Subsidiary, other than
(i) dispositions described in clauses (a) through (i) and (l) of Section 6.05
and (ii) other dispositions resulting in aggregate Net Proceeds not exceeding
(A) $25,000,000 in the case of any single disposition or series of related
dispositions and (B) $50,000,000 for all such dispositions during any fiscal
year of the Borrower;

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
Borrower or any Restricted Subsidiary with a fair market value immediately prior
to such event equal to or greater than $25,000,000; or

(c) the incurrence by the Borrower or any Restricted Subsidiary of any
Indebtedness, other than Indebtedness permitted to be incurred under
Section 6.01 or permitted by the Required Lenders pursuant to Section 9.02.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Pro Forma Basis” means, with respect to the calculation of the financial
covenants contained in Sections 6.12 and 6.13 or any other calculations
hereunder or otherwise for purposes of determining the Total Leverage Ratio,
Consolidated Interest Expense, the First Lien Leverage Ratio or Consolidated
EBITDA as of any date, that such calculation shall give pro forma effect to
(a) all acquisitions, (b) all designations of Restricted Subsidiaries as
Unrestricted Subsidiaries, (c) all designations of Unrestricted Subsidiaries as
Restricted Subsidiaries, (d) all issuances, incurrences or assumptions or
repayments and prepayments of Indebtedness in connection therewith (with any
such Indebtedness being deemed to be amortized over the applicable testing
period in accordance with its terms), and (e) all sales, transfers or other
dispositions of (i) any Equity Interests in a Restricted Subsidiary or (ii) all
or substantially all assets of a Restricted Subsidiary or division or line of
business of a Restricted Subsidiary outside the ordinary course of business (and
any related prepayments or repayments of Indebtedness), that have occurred
during (or, if such calculation is being made for the purpose of determining
whether any Incremental Extension of Credit may be made, any designation under
Section 5.16 is permitted or any event subject to Article VI is permitted, since
the beginning of) the four consecutive fiscal quarter period of the Borrower
most recently ended on or prior to such date as if they occurred on the first
day of such four consecutive fiscal quarter period, including expected cost
savings (without duplication of actual cost savings) to the extent such cost
savings would be permitted to be reflected in pro forma financial information
complying with the requirements of Article 11 of Regulation S-X under the
Securities Act as interpreted by the staff of the SEC, and as certified by a
Financial Officer of the Borrower. If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Hedging
Agreement applicable to such Indebtedness).

 

-30-



--------------------------------------------------------------------------------

“Proposed Change” means a proposed amendment, modification, waiver or
termination of any provision of this Agreement or any other Loan Document.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Purchasing Borrower Party” means any of the Borrower or any Restricted
Subsidiary.

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Reference Rate” means, for any day, the Adjusted LIBO Rate as of such day for a
Eurocurrency Borrowing with an Interest Period of three months’ duration
(without giving effect to the last sentence of the definition of the term
“Adjusted LIBO Rate” herein).

“Refinanced Debt” means any existing Class of Term Loans or Revolving
Commitments that are refinanced by Refinancing Term Loan Indebtedness or
Refinancing Revolving Indebtedness, respectively.

“Refinancing Effective Date” has the meaning assigned to such term in
Section 2.23(a).

“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the Administrative Agent and one or more
Refinancing Term Lenders or Refinancing Revolving Lenders, establishing
commitments in respect of Refinancing Term Loans or Refinancing Revolving
Commitments and effecting such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.23.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness (including undrawn or available committed amounts)
shall not exceed the principal amount (or accreted value, if applicable) of such
Original Indebtedness (including undrawn or available committed amounts) except
by an amount no greater than the amount of accrued and unpaid interest with
respect to such Original Indebtedness and any fees, premium and expenses
relating to such extension, renewal or refinancing; (b) either (i) the stated
final maturity of such Refinancing Indebtedness shall not be earlier than that
of such Original Indebtedness or (ii) such Refinancing Indebtedness shall not
mature or be required to be repaid, prepaid, redeemed, repurchased or defeased,
whether on one or more fixed dates, upon the occurrence of one or more events or
at the option of any holder thereof (except, in each case, upon the occurrence
of an event of default, asset sale or a change in control or as and to the
extent such repayment, prepayment, redemption, repurchase or defeasance would
have been required pursuant to the terms of such Original Indebtedness) prior to
the date that is 91 days after the Latest Maturity Date in effect on the date of
such extension, renewal or refinancing; provided that, notwithstanding the
foregoing, scheduled amortization payments (however denominated) of such
Refinancing Indebtedness shall be permitted so long as the weighted average life
to maturity of such Refinancing Indebtedness shall be no shorter than the
weighted average life to maturity of such Original Indebtedness remaining as of
the date of such extension, renewal or refinancing (or, if shorter, 91 days
after the Latest Maturity Date in effect on the date of such extension, renewal
or refinancing); (c) such Refinancing Indebtedness shall not constitute an
obligation (including pursuant to a Guarantee) of the Borrower or any
Subsidiary, in each case that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness; (d) if such Original Indebtedness shall have been subordinated to
the Loan

 

-31-



--------------------------------------------------------------------------------

Document Obligations, such Refinancing Indebtedness shall also be subordinated
to the Loan Document Obligations on terms not less favorable in any material
respect to the Lenders; and (e) such Refinancing Indebtedness shall not be
secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof) or, in the event Liens securing such
Original Indebtedness shall have been contractually subordinated to any Lien
securing the Loan Document Obligations, by any Lien that shall not have been
contractually subordinated to at least the same extent.

“Refinancing Loan” means, collectively, any Refinancing Term Loan and any
Refinancing Revolving Loan.

“Refinancing Revolving Commitments” shall mean one or more Classes of revolving
commitments incurred by the Borrower under this Agreement pursuant to a
Refinancing Facility Agreement; provided that such Indebtedness constitutes
Refinancing Revolving Indebtedness in respect of Revolving Commitments
(including portions of Classes of Revolving Commitments).

“Refinancing Revolving Indebtedness” means Refinancing Revolving Commitments
obtained pursuant to a Refinancing Facility Agreement, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, refinance or
replace, in whole or part, existing Revolving Commitments hereunder (including
any successive Refinancing Revolving Indebtedness); provided that (i) the
principal amount (or accreted value, if applicable) of such Refinancing
Revolving Indebtedness (including undrawn or available committed amounts) shall
not exceed the principal amount (or accreted value, if applicable) of such
Refinanced Debt (including undrawn or available committed amounts) except by an
amount equal to the sum of accrued and unpaid interest, accrued fees and
premiums (if any) with respect to such Refinanced Debt and fees and expenses
associated with the refinancing of such Refinanced Debt with such Refinancing
Revolving Indebtedness; provided, however, that, as part of the same incurrence
or issuance of Indebtedness as such Refinancing Revolving Indebtedness, the
Borrower may incur or issue an additional amount of Indebtedness under
Section 6.01 without violating this clause (i) (and, for purposes of clarity,
(x) such additional amount of Indebtedness shall not constitute Refinancing
Revolving Indebtedness and (y) such additional amount of Indebtedness shall
reduce the applicable basket under Section 6.01, if any, on a dollar-for-dollar
basis); (ii) the stated final maturity of such Refinancing Revolving
Indebtedness shall not be earlier than the Latest Maturity Date of such
Refinanced Debt, and such stated final maturity of such Refinancing Revolving
Indebtedness shall not be subject to any conditions that could result in such
stated final maturity occurring on a date that precedes the Latest Maturity Date
of such Refinanced Debt; (iii) such Refinancing Revolving Indebtedness shall not
be required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, on the stated final maturity
date as permitted pursuant to the preceding clause (ii) or upon the occurrence
of an event of default or a change in control or as and to the extent such
repayment, prepayment, redemption, repurchase or defeasance would have been
required pursuant to the terms of such Refinanced Debt) prior to the earlier of
(A) the latest stated final maturity of such Refinanced Debt and (B) 91 days
after the Latest Maturity Date in effect on the date of such extension, renewal
or refinancing; (iv) such Refinancing Revolving Indebtedness shall not
constitute an obligation (including pursuant to a Guarantee) of the Borrower or
any Subsidiary, in each case that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Refinanced Debt) an obligor in respect of such Refinanced Debt,
and, in each case, shall constitute an obligation of the Borrower or such
Subsidiary to the extent of its obligations in respect of such Refinanced Debt,
(v) such refinancing Revolving Indebtedness, if secured, shall only be secured
by the Collateral on the same or more junior basis as the Refinanced Debt, and
subject to intercreditor arrangements reasonably satisfactory to the
Administrative Agent; provided that an intercreditor arrangement substantially
similar to any intercreditor arrangement pertaining to the Refinanced Debt shall
be deemed to be satisfactory, (vi) Refinancing Revolving Indebtedness shall
contain terms and conditions that (x) are not materially more favorable (when
taken as a whole) to the investors providing such Refinancing Revolving
Indebtedness than those applicable to the existing Revolving Commitments of the
applicable Class being refinanced (other than (A) with respect to pricing,
maturity, amortization, optional prepayments and redemption or (B) covenants or
other provisions applicable only to periods after the Latest Maturity Date and
other provisions that are added for the benefit of the Lenders of such
Refinanced Debt (it being understood that no consent of the Administrative Agent
or any Lender shall be required to add any such more favorable provision)) on
the date such Refinancing Revolving Commitments are obtained or (y) reflect then
market terms and conditions (as determined by

 

-32-



--------------------------------------------------------------------------------

the Borrower in good faith); (vii) the minimum aggregate principal amount of
such Refinancing Revolving Indebtedness (including undrawn or available
committed amounts) shall be $50,000,000, and (viii) the borrowing and repayment
(except for (1) payments of interest and fees at different rates on Refinancing
Revolving Commitments (and related outstandings), (2) repayments required upon
the Maturity Date of the Refinancing Revolving Commitments and (3) repayment
made in connection with a permanent repayment and termination of commitments) of
Refinancing Revolving Loans after the associated Refinancing Effective Date
shall be made on a pro rata basis or less than a pro rata basis (but not more
than a pro rata basis) with all other Revolving Commitments then existing.

“Refinancing Revolving Lender” means any Person that provides a Refinancing
Revolving Loan.

“Refinancing Revolving Loan” means loans made under Refinancing Revolving
Commitments.

“Refinancing Term Lender” means any Person that provides a Refinancing Term
Loan.

“Refinancing Term Loan Indebtedness” means (a) Permitted Second Priority
Refinancing Debt, (b) Permitted Unsecured Refinancing Debt or (c) Refinancing
Term Loans obtained pursuant to a Refinancing Facility Agreement, in each case,
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew,
refinance or replace, in whole or part, existing Term Loans hereunder (including
any successive Refinancing Term Loan Indebtedness); provided that (i) the
principal amount (or accreted value, if applicable) of such Refinancing Term
Loan Indebtedness shall not exceed the principal amount (or accreted value, if
applicable) of such Refinanced Debt except by an amount equal to the sum of
accrued and unpaid interest, accrued fees and premiums (if any) with respect to
such Refinanced Debt and fees and expenses associated with the refinancing of
such Refinanced Debt with such Refinancing Term Loan Indebtedness; provided,
however, that, as part of the same incurrence or issuance of Indebtedness as
such Refinancing Term Loan Indebtedness, the Borrower may incur or issue an
additional amount of Indebtedness under Section 6.01 without violating this
clause (i) (and, for purposes of clarity, (x) such additional amount of
Indebtedness shall not constitute Refinancing Term Loan Indebtedness and
(y) such additional amount of Indebtedness shall reduce the applicable basket
under Section 6.01, if any, on a dollar-for-dollar basis); (ii) the stated final
maturity of such Refinancing Term Loan Indebtedness shall not be earlier than
the Latest Maturity Date of such Refinanced Debt, and such stated final maturity
of such Refinancing Term Loan Indebtedness shall not be subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes the Latest Maturity Date of such Refinanced Debt; (iii) such
Refinancing Term Loan Indebtedness shall not be required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, on the stated final maturity date as permitted pursuant to the
preceding clause (ii) or upon the occurrence of an event of default, asset sale
or a change in control or as and to the extent such repayment, prepayment,
redemption, repurchase or defeasance would have been required pursuant to the
terms of such Refinanced Debt) prior to the earlier of (A) the latest stated
final maturity of such Refinanced Debt and (B) 91 days after the Latest Maturity
Date in effect on the date of such extension, renewal or refinancing; provided
that, notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Term Loan Indebtedness in the form of
Refinancing Term Loans shall be permitted so long as the weighted average life
to maturity of such Refinancing Term Loan Indebtedness in the form of
Refinancing Term Loans shall be no shorter than the weighted average life to
maturity of such Refinanced Debt remaining as of the date of such extension,
replacement or refinancing; (iv) such Refinancing Term Loan Indebtedness shall
not constitute an obligation (including pursuant to a Guarantee) of the Borrower
or any Subsidiary, in each case that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Refinanced Debt) an obligor in respect of such Refinanced Debt,
and, in each case, shall constitute an obligation of the Borrower or such
Subsidiary to the extent of its obligations in respect of such Refinanced Debt,
(v) such refinancing Term Loan Indebtedness, if secured, shall only be secured
by the Collateral on the same or more junior basis as the Refinanced Debt and
subject to intercreditor arrangements reasonably satisfactory to the
Administrative Agent; provided that an intercreditor arrangement substantially
similar to any intercreditor arrangement pertaining to the Refinanced Debt shall
be deemed to be satisfactory, (vi) such Refinancing Term Loan Indebtedness may
participate on (I) a pro rata basis or greater or less than pro rata basis in
any voluntary prepayments of the Initial Term Loans hereunder and (II) a pro
rata basis or less than pro rata basis (but not on a greater than pro rata
basis) in any mandatory prepayments of Initial Term Loans hereunder, (vii) in
the case of Refinancing Term Loans, such

 

-33-



--------------------------------------------------------------------------------

Refinancing Term Loan Indebtedness shall contain terms and conditions that
(x) are not materially more favorable (when taken as a whole) to the investors
providing such Refinancing Term Loan Indebtedness than those applicable to the
existing Term Loans of the applicable Class being refinanced (other than
(A) with respect to pricing, maturity, amortization, optional prepayments and
redemption or (B) covenants or other provisions applicable only to periods after
the Latest Maturity Date and other provisions that are added for the benefit of
the Lenders of such Refinanced Debt (it being understood that no consent of the
Administrative Agent or any Lender shall be required to add any such more
favorable provision)) on the date such Refinancing Term Loan is incurred or
(y) reflect then market terms and conditions (as determined by the Borrower in
good faith); and (viii) the minimum aggregate principal amount of such
Refinancing Term Loan Indebtedness shall be $50,000,000.

“Refinancing Term Loans” means one or more Classes of term loans incurred by the
Borrower under this Agreement pursuant to a Refinancing Facility Agreement;
provided that such Indebtedness constitutes Refinancing Term Loan Indebtedness
in respect of Term Loans (including portions of Classes of Term Loans).

“Register” has the meaning assigned to such term in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees,
managers, advisors, representatives and controlling persons of such Person.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration of any
Hazardous Materials into or through the environment (including ambient air,
surface water, groundwater, land surface or subsurface strata).

“Repricing Transaction” means (a) the prepayment or refinancing of all or a
portion of the Term Borrowings concurrently with the incurrence by the Borrower
of any senior secured bank debt financing having a lower all-in yield than the
Applicable Rate in respect of such Term Loans (based on the definition of the
term “Applicable Rate” as in effect on the Effective Date) (other than such
prepayments or repayments in connection with the sale of the Borrower or all or
substantially all of its consolidated assets or a Change in Control) (including,
for purposes of determining all-in yield, in addition to the applicable coupon,
any interest rate “floors,” upfront or similar fees and original issue discount
payable to the holders of such Indebtedness (in their capacities as such) with
respect to such Indebtedness, but excluding any arrangement, structuring,
commitment, underwriting or similar fees payable to any arranger (or affiliate
thereof) in connection with the commitment or syndication of such Indebtedness)
or (b) any amendment to such Term Loans that, directly or indirectly, reduces
the “effective” interest rate applicable to such Term Loans (in each case, with
original issue discount and upfront fees); provided that in no event shall any
prepayment, refinancing or amendment of the Term Loans in connection with a
Change in Control or Transformative Acquisition constitute a Repricing
Transaction. For purposes of this defined term, original issue discount and
upfront fees shall be equated to interest margins in a manner consistent with
generally accepted financial practice based on an assumed four-year life to
maturity (or, if less, the remaining life to maturity).

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the Total
Revolving Exposure, outstanding Term Loans and aggregate unused Commitments at
such time.

“Required Revolving Lenders” means, at any time, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Total Revolving Exposure and aggregate unused Revolving Commitments at
such time.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any law (including
common law), statute, ordinance, treaty, rule, regulation, official
administrative pronouncement, order, decree, writ, injunction, settlement
agreement or determination of any arbitrator or court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

-34-



--------------------------------------------------------------------------------

“Reset Date” has the meaning assigned to such term in Section 1.06(a).

“Responsible Officer” means, with respect to a particular corporate matter, any
executive officer of the Borrower or a Restricted Subsidiary with direct
responsibility for such matter.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) by the Borrower or any Restricted Subsidiary with
respect to its Equity Interests, or any payment or distribution (whether in
cash, securities or other property) by the Borrower or any Restricted
Subsidiary, including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of its
Equity Interests.

“Restricted Subsidiary” means each Subsidiary other than an Unrestricted
Subsidiary.

“Resulting Revolving Borrowings” has the meaning assigned to such term in
Section 2.21(d).

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of all the Revolving Commitments.

“Revolving Borrowing” means Revolving Loans of the same Type and currency, made,
converted or continued on the same date and as to which a single Interest Period
is in effect.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
increased from time to time pursuant to Section 2.21 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption or
Incremental Facility Amendment pursuant to which such Lender shall have assumed
its Revolving Commitment, as applicable. The initial aggregate amount of the
Lender’s Revolving Commitments is $250,000,000.

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.21(a).

“Revolving Commitment Increase Lender” means, with respect to any Revolving
Commitment Increase, each Additional Lender providing a portion of such
Revolving Commitment Increase.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the Dollar Equivalent of the outstanding principal amount of such Lender’s
Revolving Loans and (b) such Lender’s LC Exposure, in each case at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

“Revolving Maturity Date” means the date that is five years after the Effective
Date, as the same may be extended pursuant to Section 2.22.

“Revolving Note” has the meaning assigned to such term in Section 2.09(c).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Syria and Crimea).

 

-35-



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury or any other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or any other relevant sanctions
authority.

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.

“Secured Cash Management Obligations” means the due and punctual payment of any
and all obligations of the Borrower or any Restricted Subsidiary (whether
absolute or contingent and however and whenever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor)) arising in respect of Cash Management Services that
(a) are owed to the Administrative Agent or an Affiliate thereof, or to any
Person that, at the time such obligations were incurred, was the Administrative
Agent or an Affiliate thereof, (b) are owed on the Effective Date to a Person
that is a Lender or an Affiliate of a Lender as of the Effective Date or (c) are
owed to a Person that is a Lender or an Affiliate of a Lender at the time such
obligations are incurred (any such Person, a “Cash Management Bank”); provided
that any Cash Management Services may at any time be designated in writing by
the Borrower and the applicable Cash Management Bank to the Administrative Agent
not to be included as Secured Cash Management Obligations.

“Secured Hedging Obligations” means the due and punctual payment of any and all
obligations of the Borrower or any Restricted Subsidiary arising under each
Hedging Agreement that (a) is with a counterparty that is the Administrative
Agent or an Affiliate thereof, or any Person that, at the time such Hedging
Agreement was entered into, was the Administrative Agent or an Affiliate
thereof, (b) is in effect on the Effective Date with a counterparty that is a
Lender or an Affiliate of a Lender as of the Effective Date or (c) is entered
into after the Effective Date with a counterparty that is a Lender or an
Affiliate of a Lender at the time such Hedging Agreement is entered into (any
such Person, a “Hedge Bank”); provided that any Hedging Agreement may at any
time be designated in writing by the Borrower and the applicable Hedge Bank to
the Administrative Agent not to be included as Secured Hedging Obligations.
Notwithstanding the foregoing, in the case of any Excluded Swap Guarantor,
“Secured Hedging Obligations” shall not include Excluded Swap Obligations of
such Excluded Swap Guarantor.

“Secured Parties” means, collectively, (a) the Lenders, (b) the Administrative
Agent, (c) each Issuing Bank, (d) each provider of Cash Management Services the
obligations under which constitute Secured Cash Management Obligations, (e) each
counterparty to any Hedging Agreement the obligations under which constitute
Secured Hedging Obligations, (f) each Supply Chain Bank that is a party to any
Secured Supply Chain Financing and (g) the successors and assigns of each of the
foregoing.

“Secured Supply Chain Financing” shall mean any Supply Chain Financing that is
entered into by and between the Borrower or any Restricted Subsidiary and any
Supply Chain Bank, including any such Supply Chain Financing that is in effect
on the Effective Date, provided that (a) the Borrower and the applicable Supply
Chain Bank shall have designated such Supply Chain Financing as a Secured Supply
Chain Financing in writing delivered to the Administrative Agent in
substantially the form of Exhibit F (other than with respect to any Supply Chain
Financings where the Administrative Agent or an Affiliate thereof is the Supply
Chain Bank), (b) Secured Supply Chain Financing Obligations in respect of
Secured Supply Chain Financings shall not exceed $40,000,000 and (c) any trade
payables under any Secured Supply Chain Financing shall become payable within
120 days from issuance thereof.

 

-36-



--------------------------------------------------------------------------------

“Secured Supply Chain Financing Obligations” means all obligations of the
Borrower and its Restricted Subsidiaries in respect of any Secured Supply Chain
Financing.

“Securities Act” means the United States Securities Act of 1933.

“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement, pledge agreement or other instrument or document
executed and delivered pursuant to any of the foregoing, the Collateral and
Guarantee Requirement or pursuant to Section 5.13 to secure any of the
Obligations.

“Senior Unsecured Notes” means (a) the senior unsecured notes due May 1, 2026
issued by the Borrower on or prior to the Effective Date and (b) any senior
unsecured notes that are registered under the Securities Act and issued in
exchange for the senior unsecured notes described in clause (a) of this
definition.

“Senior Unsecured Notes Documents” means the Senior Unsecured Notes Indenture,
all instruments, agreements and other documents evidencing or governing the
Senior Unsecured Notes, providing for any Guarantee or other right in respect
thereof, and all schedules, exhibits and annexes to each of the foregoing.

“Senior Unsecured Notes Indenture” means the Indenture to be dated on or about
May 3, 2018, among the Borrower and the Subsidiaries listed therein and Wells
Fargo Bank, National Association, as trustee, in respect of the Senior Unsecured
Notes.

“Specified Asset Sale Percentage” means, with respect to any Prepayment Event
described in clause (a) or clause (b) of the definition of the term “Prepayment
Event”, (a) if the Total Leverage Ratio as of the last day of the fiscal quarter
of the Borrower most recently ended prior to such Prepayment Event for which
financial statements were required to be delivered under Section 5.01 is greater
than 2.25 to 1.00, 100%, (b) if the Total Leverage Ratio as of the last day of
the fiscal quarter of the Borrower most recently ended prior to such Prepayment
Event for which financial statements were required to be delivered under
Section 5.01 is greater than 1.75 to 1.00 but less than or equal to 2.25 to
1.00, 75%, and (c) if the Total Leverage Ratio as of the last day of the fiscal
quarter of the Borrower most recently ended prior to such Prepayment Event for
which financial statements were required to be delivered pursuant to
Section 5.01 is less than or equal to 1.75 to 1.00, 50%.

“Specified ECF Percentage” means, with respect to any fiscal year of the
Borrower, (a) if the Total Leverage Ratio as of the last day of such fiscal year
is greater than 2.25 to 1.00, 50%, (b) if the Total Leverage Ratio as of the
last day of such fiscal year is greater than 1.75 to 1.00 but less than or equal
to 2.25 to 1.00, 25%, and (c) if the Total Leverage Ratio as of the last day of
such fiscal year is less than or equal to 1.75 to 1.00, 0%.

“Specified LC Sublimit” means, (a) with respect to JPMCB, $20,000,000, (b) with
respect to Deutsche Bank AG, New York Branch, $7,500,000, (c) with respect to
HSBC Bank USA, National Association, $7,500,000, (d) with respect to Mizuho
Bank, Ltd, $7,500,000 and (e) with respect to Wells Fargo, National Association,
$7,500,000, in each case, or such greater amount as agreed to by such Issuing
Bank in its sole discretion.

“Spin-Off” means the spin-off of the Borrower from Dover, as more fully
described in the Form 10.

“Spin-Off Documents” means the Distribution Agreement, the Transition Services
Agreement, the Tax Matters Agreement and the Employee Matters Agreement,
together with any other material agreements, instruments or other documents
entered into in connection with any of the foregoing.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

-37-



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other
business entity of which a majority of the shares or securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly or indirectly through
one or more intermediaries, by such Person.

“Subsidiary” means any subsidiary of the Borrower.

“Successor Borrower” has the meaning assigned to such term in Section 6.03(a).

“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
E or any other form approved by the Administrative Agent.

“Supply Chain Bank” means any person that (i), at the time it enters into a
Supply Chain Financing (or on the Effective Date), is the Administrative Agent,
an Arranger, a Lender or an Affiliate of any such person, in each case, in its
capacity as a party to such Supply Chain Financing and (ii) any Supply Chain
Bank Purchaser.

“Supply Chain Bank Purchaser” means any subsequent purchaser of any trade
payables that had been initially acquired by a Person that was a Supply Chain
Bank pursuant clause (i) of the definition thereof pursuant to a Secured Supply
Chain Financing; provided that such subsequent purchaser is designated as such
in writing delivered to the Administrative Agent in substantially the form of
Exhibit F.

“Supply Chain Financing” means any agreement under which any bank, financial
institution or other person may from time to time provide any financial
accommodation to any of the Borrower or any Subsidiary in connection with trade
payables of the Borrower or any Subsidiary, in each case issued for the benefit
of any such bank, financial institution or such other person that has acquired
such trade payables pursuant to “supply chain” or other similar financing for
vendors and suppliers of the Borrower or any Subsidiaries, so long as (i) other
than in the case of Secured Supply Chain Financing Obligations, such
Indebtedness is unsecured, (ii) the terms of such trade payables shall not have
been extended in connection with the Supply Chain Financing and (iii) such
Indebtedness represents amounts not in excess of those which the Borrower or any
of its Subsidiaries would otherwise have been obligated to pay to its vendor or
supplier in respect of the applicable trade payables.

“Swap Obligations” means, with respect to the Borrower or any Guarantor, an
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of § 1a(47) of the Commodity Exchange
Act.

“Syndication Agents” means, Deutsche Bank Securities Inc., HSBC Bank USA,
National Association, Mizuho Bank, Ltd., and Wells Fargo Bank, National
Association.

“TARGET Day” means any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Tax Matters Agreement” means the Tax Matters Agreement between Dover and the
Borrower, dated the Effective Date.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

-38-



--------------------------------------------------------------------------------

“Term Borrowing” means Term Loans of the same Class, Type and currency, made,
converted or continued on the same date and as to which a single Interest Period
is in effect.

“Term Commitments” means, collectively, the Initial Term Commitments and any
commitments to make Incremental Term Loans.

“Term Lenders” means, collectively, the Initial Term Lenders and any Lenders
with an outstanding Incremental Term Loan or a Commitment to make an Incremental
Term Loan.

“Term Loans” means, collectively, the Initial Term Loans and any Incremental
Term Loans.

“Term Note” has the meaning assigned to such term in Section 2.09(c).

“Total Leverage Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) Consolidated Net Debt as of such date to (b) Consolidated EBITDA
for the four consecutive fiscal quarters of the Borrower ended on such date.

“Total Revolving Commitments” means, at any time, the sum of the Revolving
Commitments of all the Revolving Lenders at such time.

“Total Revolving Exposure” means, at any time, the sum of the Revolving
Exposures of all the Revolving Lenders at such time.

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Subsidiary in connection with the Transactions.

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents (including this Agreement) to which it
is to be a party, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder, (b) the execution, delivery and
performance by each Loan Party of the Senior Unsecured Notes Documents to which
it is to be a party, the issuance of the Senior Unsecured Notes and the use of
the proceeds thereof, (c) the payment of the Effective Date Dover Payment,
(d) the payment of the Transaction Costs and (e) the Spin-Off and all other
transactions pursuant to, and the performance of all other obligations under,
the Spin-Off Documents.

“Transformative Acquisition” means any acquisition or Investment by the Borrower
or any Restricted Subsidiary that either (a) is not permitted by the terms of
this Agreement immediately prior to the consummation of such acquisition or
Investment or (b) if permitted by the terms of this Agreement immediately prior
to the consummation of such acquisition or Investment, would not provide the
Borrower and its Restricted Subsidiaries with adequate flexibility under this
Agreement for the continuation and/or expansion of their combined operations
following such consummation, as determined by the Borrower acting in good faith.

“Transition Services Agreement” means the Transition Services Agreement between
Dover and the Borrower, dated the Effective Date.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCP” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce (“ICC”) Publication No. 600 (or such later
version thereof as may be in effect at the time of issuance).

“U.S.” means the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

-39-



--------------------------------------------------------------------------------

“U.S. Restricted Subsidiary” means any Restricted Subsidiary that is a Domestic
Subsidiary.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(e)(ii)(B)(3).

“Unrestricted Subsidiaries” means (a) any Subsidiary that is formed or acquired
after the Effective Date and is designated as an Unrestricted Subsidiary by the
Borrower pursuant to Section 5.16 subsequent to the Effective Date and (b) any
Subsidiary of an Unrestricted Subsidiary. As of the Effective Date, Norris
Production Solutions Middle East LLC is designated as an Unrestricted
Subsidiary.

“Unrestricted Subsidiary Reconciliation Statement” means, with respect to any
consolidated balance sheet or statement of operations, cash flows or
stockholders’ equity of the Borrower and its consolidated Subsidiaries, such
financial statement (in substantially the same form) prepared on the basis of
consolidating the accounts of the Borrower and the Restricted Subsidiaries and
treating Unrestricted Subsidiaries as if they were not consolidated and
otherwise eliminating all accounts of Unrestricted Subsidiaries, together with
an explanation of reconciliation adjustments in reasonable detail.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Voting Equity Interests” of any Person means the Equity Interests of such
Person ordinarily having the power to vote for the election of the directors of
such Person.

“Weighted Average Yield” means, with respect to any Loan, the weighted average
yield to stated maturity of such Loan based on the interest rate or rates
applicable thereto and giving effect to all upfront or similar fees or original
issue discount payable to the Lenders advancing such Loan with respect thereto
and to any interest rate “floor,” but excluding any customary arrangement,
commitment, structuring and underwriting fees paid or payable to the arrangers
(or similar titles) or their affiliates, in each case in their capacities as
such, in connection with such Loans and that are not shared with all Lenders
providing the applicable Incremental Extension of Credit; provided that (a) for
purposes of calculating the Weighted Average Yield for any Incremental Term
Loan, original issue discount and upfront fees shall be equated to interest
based on an assumed four-year life to maturity (or, if shorter in respect of
such Incremental Extension of Credit, the actual life to maturity of such
Incremental Extension of Credit) and (b) with respect to the calculation of the
Weighted Average Yield of the Initial Term Loans in connection with any
Incremental Term Loans, (i) to the extent that the Reference Rate on the
effective date of such Incremental Term Loans is less than 0.50% per annum, then
the amount of such difference shall be deemed to be added to the Weighted
Average Yield for the Initial Term Loans solely for the purpose of determining
whether an increase in the interest rate for the Initial Term Loans shall be
required pursuant to Section 2.21(b) and (ii) to the extent that the Reference
Rate on the effective date of such Incremental Term Loans is less than the
interest rate floor, if any, applicable to such Incremental Term Loans, then the
amount of such difference shall be deemed to be added to the Weighted Average
Yield of such Incremental Term Loans solely for the purpose of determining
whether an increase in the interest rate for the Initial Term Loans shall be
required pursuant to Section 2.21(b). For purposes of determining the Weighted
Average Yield of any floating rate Indebtedness at any time, the rate of
interest applicable to such Indebtedness at such time shall be assumed to be the
rate applicable to such Indebtedness at all times prior to maturity; provided
that appropriate adjustments shall be made for any changes in rates of interest
provided for in the documents governing such Indebtedness (other than those
resulting from fluctuations in interbank offered rates, prime rates, Federal
funds rates or other external indices not influenced by the financial
performance or creditworthiness of the Borrower or any Subsidiary).

“wholly owned Subsidiary” means, with respect to any Person at any date, a
Subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

-40-



--------------------------------------------------------------------------------

“Withholding Agent” means any Loan Party, the Administrative Agent and any other
applicable withholding agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise or except as expressly provided herein,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, amended and restated, supplemented
or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth in the Loan Documents), (b) any
definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), unless
otherwise expressly stated to the contrary, (c) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(d) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (i) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith, (ii) notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to Accounting Standard Codifications),
to value any Indebtedness of the Borrower or any Subsidiary at “fair value,” as
defined therein and (iii) notwithstanding any change in GAAP after the Effective
Date which would have the effect of treating any lease properly accounted for as
an operating lease prior to such accounting change as a capital lease after
giving effect to any such accounting change, for all purposes of calculating
Indebtedness for any purpose under this Agreement, the Loan Parties shall
continue to make such determinations and calculations with respect to all leases
(whether then in existence or thereafter entered into) in accordance with GAAP
(as it relates to such issue) as in effect prior to such change and consistent
with their past practices.

 

-41-



--------------------------------------------------------------------------------

SECTION 1.05. Pro Forma Calculations. With respect to any period during which
(a) any acquisition permitted by this Agreement or (b) any sale, transfer or
other disposition of (i) any Equity Interests in a Subsidiary or (ii) all or
substantially all the assets of a Subsidiary or division or line of business of
a Subsidiary outside the ordinary course of business, occurs, for purposes of
determining compliance with the covenants contained in Sections 6.04(t),
6.08(a)(vi), 6.12 and 6.13 or otherwise for purposes of determining the Total
Leverage Ratio, Consolidated Interest Expense, First Lien Leverage Ratio and
Consolidated EBITDA, calculations with respect to such period shall be made on a
Pro Forma Basis.

SECTION 1.06. Exchange Rates; Currency Equivalents.

(a) Not later than 1:00 p.m., New York time, on each Calculation Date, the
Administrative Agent shall (x) determine the Exchange Rate as of such
Calculation Date with respect to each applicable Permitted Foreign Currency and
(y) give notice thereof to each applicable Issuing Bank and the Borrower. The
Exchange Rates so determined shall become effective (i) in the case of the
initial Calculation Date, on the Effective Date and (ii) in the case of each
subsequent Calculation Date, on the first Business Day immediately following
such Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date, and shall for all purposes of this Agreement (other than
any provision expressly requiring the use of a current exchange rate) be the
Exchange Rates employed in converting any amounts between dollars and any
Permitted Foreign Currency.

(b) Solely for purposes of Article II and related definitional provisions to the
extent used therein, the applicable amount of any currency (other than dollars)
for purposes of the Loan Documents shall be such Dollar Equivalent amount as
determined by the Administrative Agent and notified to the applicable Issuing
Bank and the Borrower in accordance with Section 1.06(a). If any basket is
exceeded solely as a result of fluctuations in the applicable Exchange Rate
after the last time such basket was utilized, such basket will not be deemed to
have been exceeded solely as a result of such fluctuations in the applicable
Exchange Rate. Amounts denominated in a Permitted Foreign Currency will be
converted to dollars for the purposes of (A) testing the financial covenants
under Sections 6.12 and 6.13, at the Exchange Rate as of the last day of the
fiscal quarter for which such measurement is being made, and (B) calculating the
Interest Coverage Ratio and the Total Leverage Ratio (other than for purposes of
determining compliance with Sections 6.12 and 6.13), at the Exchange Rate as of
the date of calculation, and will, in the case of Indebtedness, reflect the
currency translation effects, determined in accordance with GAAP, of Hedging
Agreements permitted hereunder for currency exchange risks with respect to the
applicable currency in effect on the date of determination of the Dollar
Equivalent of such Indebtedness.

(c) For purposes of Section 6.01, the amount of any Indebtedness denominated in
any currency other than dollars shall be calculated based on the applicable
Exchange Rate, in the case of such Indebtedness incurred or committed, on the
date that such Indebtedness was incurred or committed, as applicable; provided
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than dollars, and such refinancing would cause
the applicable dollar-denominated restriction to be exceeded if calculated at
the applicable Exchange Rate on the date of such refinancing, such
dollar-denominated restrictions shall be deemed not to have been exceeded so
long as the principal amount of such Refinancing Indebtedness does not exceed
the sum of (i) the outstanding or committed principal amount, as applicable, of
such Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

(d) For purposes of Sections 6.02, 6.04, 6.05 and 6.08, the amount of any Liens,
investments, asset sales and Restricted Payments, as applicable, denominated in
any currency other than dollars shall be calculated based on the applicable
Exchange Rate.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees (a) to make an Initial Term Loan denominated in dollars to
the Borrower on the Effective Date in a principal amount equal to its Initial
Term Commitment and (b) to make Revolving Loans denominated in dollars or in any
Permitted Foreign Currency to the Borrower from time to time, in each case
during the Revolving Availability Period, in an aggregate principal amount that
will not result in such Lender’s Revolving Exposure exceeding such

 

-42-



--------------------------------------------------------------------------------

Lender’s Revolving Commitment; provided that in the case of clause (b) above,
the aggregate principal amount of Revolving Loans made by the Revolving Lenders
to the Borrower on the Effective Date shall not exceed $10,000,000. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans. Amounts repaid or
prepaid in respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b) Subject to Section 2.16, (i) each Borrowing denominated in dollars shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith and (ii) each Borrowing denominated in any
Permitted Foreign Currency shall be comprised entirely of Eurocurrency Loans.
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than the Borrowing Minimum. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not be more than a total of 10 Eurocurrency Borrowings in the aggregate at any
time outstanding. Notwithstanding anything to the contrary herein, an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Revolving Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e).

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing or Term
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone, facsimile, or other electronic imaging (a) in the case of a
Eurocurrency Borrowing denominated in dollars, Euros, Pounds Sterling, Canadian
Dollars or Australian Dollars, not later than 12:00 p.m., Local Time, three
Business Days before the date of the proposed Borrowing, (b) in the case of a
Eurocurrency Borrowing denominated in a Permitted Foreign Currency that is not
specified in the immediately preceding clause (a), not later than 12:00 p.m.,
New York City time, four Business Days before the date of the proposed Borrowing
or (c) in the case of an ABR Borrowing, not later than 12:00 p.m., New York City
time, on the date of the proposed Borrowing; provided, that no such notice shall
be required for any deemed request of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement denominated in dollars as contemplated by
Section 2.05(e). Each Borrowing Request shall be irrevocable, and in the case of
a telephonic request shall be confirmed promptly by hand delivery, facsimile or
other electronic imaging to the Administrative Agent of a written Borrowing
Request signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information (to the extent applicable, in
compliance with Sections 2.01 and 2.02):

(i) whether the requested Borrowing is to be a Revolving Borrowing, a Term
Borrowing or a Borrowing of any Incremental Term Loan;

(ii) the currency and the aggregate amount of such Borrowing;

(iii) the requested date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

-43-



--------------------------------------------------------------------------------

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06(a), or, if
the Borrowing is being requested to finance the reimbursement of an LC
Disbursement denominated in dollars in accordance with Section 2.05(e), the
identity of the Issuing Bank that made such LC Disbursement; and

(vii) that as of the requested date of such Borrowing, the conditions set forth
in Sections 4.02(a) and 4.02(b) will be satisfied.

If no election as to the Type of Borrowing is specified, other than with respect
to Borrowings denominated in a Permitted Foreign Currency, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. If no
currency is specified with respect to any requested Revolving Loan, the Borrower
shall be deemed to have selected dollars. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the applicable Class of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. [Reserved].

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account (or for the
account of any Subsidiary so long as the Borrower is a joint and several
co-applicant in respect of such Letter of Credit), denominated in dollars or in
a Permitted Foreign Currency and in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Revolving Availability Period. All Existing Letters of Credit
shall be deemed, without further action by any party hereto, to have been issued
on the Effective Date pursuant to this Agreement, and the Revolving Lenders
shall thereupon acquire participations in the Existing Letters of Credit as if
so issued without further action by any party hereto. Notwithstanding anything
contained in any letter of credit application or other agreement (other than
this Agreement or any Security Document) submitted by the Borrower to, or
entered into the Borrower with, any Issuing Bank relating to any Letter of
Credit, (i) all provisions of such letter of credit application or other
agreement purporting to grant Liens in favor of such Issuing Bank to secure
obligations in respect of such Letter of Credit shall be disregarded, it being
agreed that such obligations shall be secured to the extent provided in this
Agreement and in the Security Documents, (ii) in the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of such letter of credit application or such other agreement, as applicable, the
terms and conditions of this Agreement shall control, and (iii) an Issuing Bank
shall be under no obligation to issue any Letter of Credit if the issuance of
such Letter of Credit would violate (x) any Requirement of Law or (y) such
Issuing Bank’s internal policies.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than any automatic renewal
permitted pursuant to paragraph (c) of this Section), the Borrower shall hand
deliver or fax (or transmit by electronic communication, if arrangements for
doing so have been approved by such Issuing Bank) to the applicable Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the requested date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
currency and amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be requested by the
applicable Issuing Bank as necessary to enable the such Issuing Bank to prepare,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of any Letter of Credit the

 

-44-



--------------------------------------------------------------------------------

Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, (i) the LC Exposure shall not
exceed $50,000,000, (ii) the Total Revolving Exposure shall not exceed the Total
Revolving Commitments, (iii) the aggregate amount of Letters of Credit issued by
any Issuing Bank shall not exceed its Specified LC Sublimit and (iv) following
the effectiveness of any Maturity Date Extension Request (as hereafter defined)
with respect to the Revolving Commitments, the LC Exposure in respect of all
Letters of Credit having an expiration date after the second Business Day prior
to the applicable Existing Maturity Date shall not exceed the aggregate
Revolving Commitments of the Consenting Lenders extended pursuant to
Section 2.22. Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
have given to the Administrative Agent written notice thereof as required under
paragraph (l) of this Section. Notwithstanding anything else to the contrary in
this Agreement, Deutsche Bank AG, New York Branch shall only be required to
issue standby Letters of Credit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date; provided,
however, that (x) any Letter of Credit may, upon the request of the Borrower,
include a provision whereby such Letter of Credit shall be renewed automatically
for additional consecutive periods of one year or less (but not beyond the date
that is five Business Days prior to the Revolving Maturity Date unless such
Letter of Credit is cash collateralized or backstopped pursuant to arrangements
reasonably satisfactory to the relevant Issuing Bank) unless the applicable
Issuing Bank notifies the beneficiary thereof at least 30 days prior to the
then-applicable expiration date that such Letter of Credit will not be renewed
and (y) any Issuing Bank may agree to issue a Letter of Credit with expiry date
beyond the date set forth in clause (i) in its sole discretion (but not beyond
the date that is five Business Days prior to the Revolving Maturity Date unless
such Letter of Credit is cash collateralized or backstopped pursuant to
arrangements reasonably satisfactory to the relevant Issuing Bank). For the
avoidance of doubt, if the Revolving Maturity Date in respect of any Revolving
Commitments shall be extended pursuant to Section 2.22, “Revolving Maturity
Date” as referenced in this paragraph shall refer to the Revolving Maturity Date
in respect of the Revolving Commitments as extended pursuant to Section 2.22;
provided that, notwithstanding anything in this Agreement (including
Section 2.22 hereof) or any other Loan Document to the contrary, the Revolving
Maturity Date, as such term is used in reference to any Issuing Bank or any
Letter of Credit issued thereby, may not be extended with respect to any Issuing
Bank without the prior written consent of such Issuing Bank.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the Issuing Bank that
is the issuer of such Letter of Credit hereby grants to each Revolving Lender,
and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Revolving Lender’s Applicable Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit, the occurrence and continuance of a Default,
any reduction or termination of the Revolving Commitments and any termination of
this Agreement and the repayment of the Loan Document Obligations, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Revolving Lender further acknowledges and agrees
that, in issuing, amending, renewing or extending any Letter of Credit, the
applicable Issuing Bank shall be entitled to rely, and shall not incur any
liability for relying, upon the representation and warranty of the Borrower
deemed made pursuant to Section 4.02 unless, at least one Business Day prior to
the time such Letter of Credit is issued, amended, renewed or extended (or, in
the case of an automatic renewal permitted pursuant to paragraph (c) of this
Section, at least one Business Day prior to the time by which the election not
to extend must be made by the applicable Issuing Bank), the Majority in Interest
of the Revolving Lenders shall have notified the applicable Issuing Bank (with a
copy to the Administrative Agent) in writing that, as a result of one or more
events or circumstances described in such notice, one or more of the

 

-45-



--------------------------------------------------------------------------------

conditions precedent set forth in Section 4.02(a) or 4.02(b) would not be
satisfied if such Letter of Credit were then issued, amended, renewed or
extended (it being understood and agreed that, in the event any Issuing Bank
shall have received any such notice, no Issuing Bank shall have any obligation
to issue, amend, renew or extend any Letter of Credit until and unless it shall
be satisfied that the events and circumstances described in such notice shall
have been cured or otherwise shall have ceased to exist).

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, then the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than (i) if the Borrower shall have received notice of such LC
Disbursement prior to 12:00 noon, Local Time, on any Business Day, then 5:00
p.m., Local Time, on such Business Day, or (ii) otherwise, 10:00 a.m., Local
Time, on the Business Day immediately following the day that the Borrower
receives such notice; provided that, unless the Borrower has notified the
applicable Issuing Bank that it will reimburse such LC Disbursement by the
required date and time, the Borrower shall, subject to the conditions to
borrowing set forth herein, be deemed to have requested, and the Borrower does
hereby request in such event that such payment be financed with an ABR Revolving
Borrowing in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing. In the case of any such reimbursement in
dollars with respect to a Letter of Credit denominated in a Permitted Foreign
Currency, the applicable Issuing Bank shall notify the Borrower of the Dollar
Equivalent of the amount of the draft so paid promptly following the
determination thereof. If the Borrower fails to reimburse any LC Disbursement by
the time specified above in this paragraph, then the Administrative Agent shall
notify each Revolving Lender, as the case may be, of the applicable LC
Disbursement, the currency and amount of the payment then due from the Borrower
in respect thereof and such Revolving Lender’s Applicable Percentage thereof, as
applicable. Promptly following receipt of such notice, each Revolving Lender
shall pay to the Administrative Agent its Applicable Percentage of the amount
then due from the Borrower in the currency of the applicable LC Disbursement, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders under this paragraph), and the
Administrative Agent shall promptly remit to the applicable Issuing Bank the
amounts so received by it from the applicable Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to this paragraph to reimburse such Issuing Bank,
then to such Revolving Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse an Issuing Bank for any LC Disbursement (other than the funding of an
ABR Revolving Borrowing as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, the Issuing Banks or any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit, any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), any error, omission, interruption, loss or delay
in transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a

 

-46-



--------------------------------------------------------------------------------

Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of an Issuing Bank (as finally determined by a court of competent jurisdiction
in a final and nonappealable judgment), such Issuing Bank shall be deemed to
have exercised care in each such determination. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented that appear on their face to be in substantial
compliance with the terms of a Letter of Credit, an Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit, and any such acceptance or refusal shall be deemed not to
constitute gross negligence or willful misconduct.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile or
other electronic imaging) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Bank and the Revolving Lenders with
respect to any such LC Disbursement in accordance with paragraph (e) of this
Section.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement in full, at
(i) in the case of any LC Disbursement denominated in dollars, the rate per
annum then applicable to ABR Revolving Loans and (ii) in the case of an LC
Disbursement denominated in any Permitted Foreign Currency, a rate per annum
determined by the applicable Issuing Bank (which determination will be
conclusive absent manifest error) to represent its cost of funds plus the
Applicable Rate used to determine interest applicable to Eurocurrency Revolving
Loans; provided that, if the Borrower fails to reimburse such LC Disbursement in
full when due pursuant to paragraph (e) of this Section, then Section 2.13(c)
shall apply. Interest accrued pursuant to this paragraph shall be paid to the
Administrative Agent, for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Lender to the extent of such payment, and shall be
payable on demand or, if no demand has been made, on the date on which the
Borrower reimburses the applicable LC Disbursement in full.

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day on which the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, a Majority in Interest of the Revolving Lenders demanding
the deposit of cash collateral pursuant to this paragraph), the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, an amount in
cash and in the currency of each applicable Letter of Credit equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Section 7.01. The
Borrower also shall deposit cash collateral in accordance with this paragraph as
and to the extent required by Section 2.11(b), 2.20(c) or 2.22(c). Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Notwithstanding the
terms of any Security Document, moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to (i) the consent of a Majority in Interest of the
Revolving Lenders and (ii) in the case of any such application at a time

 

-47-



--------------------------------------------------------------------------------

when any Revolving Lender is a Defaulting Lender (but only if, after giving
effect thereto, the remaining cash collateral shall be less than the aggregate
LC Exposure of all the Defaulting Lenders), the consent of each Issuing Bank),
be applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived. If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.11(b), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower to the extent that, after giving effect to such return,
the Total Revolving Exposure would not exceed the Total Revolving Commitments
and no Default shall have occurred and be continuing. If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.20(c), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower to the extent that, after giving effect to such return,
no Issuing Bank shall have any exposure in respect of any outstanding Letter of
Credit that is not fully covered by the Revolving Commitments of the
non-Defaulting Lenders and/or the remaining cash collateral and no Default shall
have occurred and be continuing.

(j) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), designate as additional Issuing Banks one
or more Revolving Lenders that agree to serve in such capacity as provided
below. The acceptance by a Revolving Lender of an appointment as an Issuing Bank
hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
Borrower, the Administrative Agent and such designated Revolving Lender and,
from and after the effective date of such agreement, (i) such Revolving Lender
shall have all the rights and obligations of an Issuing Bank, as applicable,
under this Agreement and (ii) references herein to the term “Issuing Bank” shall
be deemed to include such Revolving Lender in its capacity as an issuer of
Letters of Credit hereunder.

(k) Termination or Resignation of an Issuing Bank. The Borrower may terminate
the appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing
a written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent. Any such termination shall become effective upon the earlier of (i) such
Issuing Bank acknowledging receipt of such notice and (ii) the tenth Business
Day following the date of the delivery thereof; provided that no such
termination shall become effective until and unless the LC Exposure attributable
to Letters of Credit issued by such Issuing Bank (or its Affiliates) shall have
been reduced to zero. At the time any such termination shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.12(b). Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit. Any Issuing
Bank may resign at any time by giving 30 days prior notice to the Administrative
Agent, the Revolving Lenders, and the Borrower. After the resignation of an
Issuing Bank hereunder, the retiring Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents with respect to Letters of
Credit issued by it prior to such resignation, but shall not be required to
issue additional Letters of Credit or to extend, renew or increase any existing
Letter of Credit.

(l) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the currency and amount of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.

 

-48-



--------------------------------------------------------------------------------

(m) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

(n) Applicability of ISP and UCP; Governing Law. Unless otherwise expressly
agreed by the applicable Issuing Bank and the Borrower when a Letter of Credit
is issued, (A) the rules of the ISP or UCP shall apply to each standby Letter of
Credit, (B) the rules of the UCP shall apply to each commercial Letter of Credit
and (c) each Letter of Credit shall be governed by, and construed in accordance
with, the law of the State of New York.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Local Time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders. The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement denominated in dollars
as provided in Section 2.05(e) shall be remitted by the Administrative Agent to
the applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to Section 2.05(e) to reimburse such Issuing Bank, then to
such Revolving Lenders and such Issuing Bank as their interests may appear.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, (A) in the case of Loans denominated
in dollars, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (B) in the case of Loans denominated in a
Permitted Foreign Currency, the rate determined by the Administrative Agent to
be the cost to it of funding such amount (which determination will be conclusive
absent manifest error) or (ii) in the case of the Borrower, the interest rate
applicable to (A) in the case of Loans denominated in dollars, ABR Loans of the
applicable Class and (B) in the case of Loans denominated in a Permitted Foreign
Currency, the interest rate applicable to the subject Loan pursuant to
Section 2.13. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.07. Interest Elections.

(a) Each Revolving Borrowing and Term Borrowing initially shall be of the Type
specified in the applicable Borrowing Request or designated by Section 2.03 and,
in the case of a Eurocurrency Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request or designated by Section 2.03.
Thereafter, the Borrower may elect to convert such Borrowing to a Borrowing of a
different Type (provided that Eurocurrency Borrowings denominated in a Permitted
Foreign Currency may not be converted into ABR Borrowings) or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

-49-



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery, facsimile
or other electronic imaging to the Administrative Agent of a written Interest
Election Request signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Eurocurrency Borrowing
denominated in dollars, such Borrowing shall be converted to an ABR Borrowing
and (ii) in the case of a Eurocurrency Borrowing denominated in a Permitted
Foreign Currency, such Borrowing shall be continued as a Borrowing of the
applicable Type for an Interest Period of one month. Notwithstanding any
contrary provision hereof, if an Event of Default under clause (h) or (i) of
Section 7.01 has occurred and is continuing with respect to the Borrower, or if
any other Event of Default has occurred and is continuing and the Administrative
Agent, at the request of a Majority in Interest of the Lenders of any Class has
notified the Borrower of the election to give effect to this sentence on account
of such other Event of Default, then, in each such case, so long as such Event
of Default is continuing, (i) no outstanding Borrowing (or Borrowing of the
applicable Class, as applicable) denominated in dollars may be converted to or
continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Borrowing (or Eurocurrency Borrowing of the applicable Class, as applicable)
denominated in dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) unless repaid, each Eurocurrency
Borrowing denominated in a Permitted Foreign Currency shall be continued as a
Eurocurrency Borrowing, with an Interest Period of one month’s duration.

 

-50-



--------------------------------------------------------------------------------

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Initial Term Commitments shall
automatically terminate at 5:00 p.m., New York City time, on the Effective Date,
and (ii) the Revolving Commitments shall automatically terminate on the
Revolving Maturity Date (or, if the Borrower has not delivered a Borrowing
Request for a Borrowing under the Initial Term Commitments on the Effective
Date, at 5:00 p.m., New York City time, on the Effective Date).

(b) The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments of any Class; provided that (i) each partial reduction
of the Commitments of any Class shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (ii) the Borrower shall
not terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.11,
the Total Revolving Exposure would exceed the Total Revolving Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination or reduction of the Revolving Commitments delivered under
this paragraph may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan of such Revolving Lender on the
Revolving Maturity Date, and (ii) to the Administrative Agent for the account of
each Term Lender the then unpaid principal amount of each Term Loan of such Term
Lender as provided in Section 2.10.

(b) The records maintained by the Administrative Agent and the Lenders shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of Loans, LC Disbursements, interest and fees due or accrued
hereunder; provided that the failure of the Administrative Agent or any Lender
to maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to pay any amounts due hereunder in accordance with
the terms of this Agreement.

(c) Any Lender may request that Loans of any Class made by it be evidenced by a
Note. In such event, the Borrower shall prepare, execute and deliver to such
Lender (i) with respect to any Term Loan, a promissory note payable to such
Lender in substantially the form of Exhibit K-1 attached hereto (each, a “Term
Note”) and (ii) with respect to any Revolving Loan, a promissory note payable to
such Lender in substantially the form of Exhibit K-2 attached hereto (each, a
“Revolving Note”). Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by a Note in such form payable to the order of the payee named
therein (or, if such Note is a registered Note, to such payee and its registered
assigns).

SECTION 2.10. Amortization of Term Loans.

(a) Subject to adjustment pursuant to paragraph (b) of this Section, commencing
on the last day of the fiscal quarter ending September 30, 2018, the Borrower
hereby unconditionally promises to repay the Initial Term Loans to the
Administrative Agent for the account of each Initial Term Lender (i) on the last
Business Day of each March, June, September and December prior to the Initial
Term Maturity Date, in each case in an amount equal to 0.25% of the original
principal amount of the Initial Term Loans, and (ii) on the Initial Term
Maturity Date, the remainder of the principal amount of the Initial Term Loans
outstanding on such date, together in each case with accrued and unpaid interest
on the principal amount to be paid to but excluding the date of such payment.

 

-51-



--------------------------------------------------------------------------------

(b) Any prepayment of a Term Borrowing of any Class shall be applied to reduce
the subsequent scheduled repayments of the Term Borrowings of such Class to be
made pursuant to this Section as directed in writing by the Borrower (or in the
absence of direction from the Borrower, in the direct order of maturity);
provided that (A) the proceeds of any mandatory prepayment of Term Loans
pursuant to Section 2.11 shall first be applied to pay accrued and unpaid
interest on the relevant Class of Term Loan, (B) any prepayment of any Class of
Incremental Term Loans shall be applied to subsequent scheduled repayments as
provided in the applicable Incremental Facility Amendment, (C) any prepayment of
Term Borrowings of any Class contemplated by Section 2.23 shall be applied to
subsequent scheduled repayments as provided in such Section and (D) if any
Lender elects to decline a mandatory prepayment of a Term Borrowing in
accordance with Section 2.11(e), then the portion of such prepayment not so
declined shall be applied to reduce the subsequent repayments of such Term
Borrowing to be made pursuant to this Section ratably based on the amount of
such scheduled repayments.

(c) Prior to any repayment of any Term Borrowings of any Class under this
Section, the Borrower shall select the Borrowing or Borrowings of the applicable
Class to be repaid and shall notify the Administrative Agent by telephone
(confirmed by hand delivery, facsimile or other electronic imaging) of such
selection not later than 11:00 a.m., New York City time, three Business Days
before the scheduled date of such repayment. Each repayment of a Term Borrowing
shall be applied ratably to the Loans included in the repaid Term Borrowing.
Repayments of Term Borrowings shall be accompanied by accrued interest on the
amount repaid.

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, without premium or penalty (except as
set forth in clause (g) of this Section 2.11), subject to Section 2.16.

(b) In the event and on each occasion that (i) the Total Revolving Exposure
exceeds the Total Revolving Commitments (other than as a result of any
revaluation of the Dollar Equivalent of Revolving Loans or the LC Exposure on
any Calculation Date in accordance with Section 1.06) or (ii) the Total
Revolving Exposure exceeds 105% of the Total Revolving Commitments solely as a
result of any revaluation of the Dollar Equivalent of Revolving Loans or the LC
Exposure on any Calculation Date in accordance with Section 1.06, the Borrower
shall prepay Revolving Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent in
accordance with Section 2.05(i)) in an aggregate amount equal to such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Restricted Subsidiary in respect of any
Prepayment Event (including by the Administrative Agent as loss payee in respect
of any Prepayment Event described in clause (b) of the definition of the term
“Prepayment Event”), the Borrower shall, on the day such Net Proceeds are
received (or, in the case of a Prepayment Event described in clause (a) or (b)
of the definition of the term “Prepayment Event,” within three Business Days
after such Net Proceeds are received), prepay Term Borrowings in an aggregate
amount equal to (x) with respect to any Prepayment Event described in clause
(a) or clause (b) of the definition of the term “Prepayment Event,” the
Specified Asset Sale Percentage of the amount of such Net Proceeds (or, if the
Borrower or any of its Restricted Subsidiaries has incurred Indebtedness that is
permitted under Section 6.01 that is secured, on an equal and ratable basis with
the Term Loans, by a Lien on the Collateral permitted under Section 6.02, and
such Indebtedness is required to be prepaid or redeemed with the net proceeds of
any event described in clause (a) or (b) of the definition of the term
“Prepayment Event,” then by such lesser percentage of such Net Proceeds such
that such Indebtedness receives no greater than a ratable percentage of such Net
Proceeds based upon the aggregate principal amount of the Term Loans and such
Indebtedness then outstanding) or (y) with respect to any Prepayment Event
described in clause (c) of the definition of the term “Prepayment Event,” 100%
of the amount of such Net Proceeds; provided that, in the case of any event
described in clause (a) or (b) of the definition of the term “Prepayment Event,”
if the Borrower shall, five (5) Business Days prior to the date of the required
prepayment, deliver to the Administrative Agent written notice that the Borrower
intends to cause the Net Proceeds from such event (or a portion thereof
specified in such certificate) to be applied within 360 days after receipt of
such Net Proceeds to acquire, restore, replace, rebuild, develop, maintain or
upgrade real property, equipment or other assets to be used in the business of
the Borrower or their Restricted Subsidiaries or to enter into an acquisition
permitted by this Agreement and certifying that no Default has occurred and is
continuing, then no prepayment shall be required pursuant to this

 

-52-



--------------------------------------------------------------------------------

paragraph in respect of the Net Proceeds in respect of such event (or the
portion of such Net Proceeds specified in such certificate, if applicable)
except to the extent of any such Net Proceeds that have not been so applied by
the end of such 360-day period (or within a period of 180 days thereafter if by
the end of such initial 360-day period the Borrower or one or more Restricted
Subsidiaries shall have entered into an agreement with a third party to acquire
such real property, equipment or other assets or to make an acquisition
permitted by this Agreement), at which time a prepayment shall be required in an
amount equal to such Net Proceeds that have not been so applied.

(d) Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2019, the Borrower shall prepay Term Borrowings
in an aggregate amount equal to the Specified ECF Percentage of Excess Cash Flow
for such fiscal year; provided that, at the option of the Borrower, such amount
shall be reduced by the aggregate amount of prepayments of (i) Term Borrowings
and Revolving Borrowings (but only to the extent accompanied by a permanent
reduction of the corresponding Revolving Commitments) made pursuant to paragraph
(a) of this Section, (ii) Refinancing Term Loans, Incremental Term Loans and
Alternative Incremental Facility Debt in the form of term loans, in each case,
that are secured on a pari passu basis with the Loan Document Obligations, and
(iii) Refinancing Revolving Loans that are secured on a pari passu basis with
the Loan Document Obligations (but only to the extent accompanied by a permanent
reduction of the corresponding commitments), in each case, during such fiscal
year (and, at the Borrower’s option (and without deducting such amounts against
the subsequent fiscal year’s prepayment computation pursuant to this paragraph
(d)), after the end of such fiscal year but prior to the date on which the
prepayment pursuant to this Section 2.11(d) for such fiscal year is required to
have been made); provided further that, in the case of any Term Loan,
Refinancing Term Loan, Incremental Term Loan, or Alternative Incremental
Facility Debt in the form of term loans prepaid in connection with the purchase
thereof by a Purchasing Borrower Party pursuant to Section 9.04(e) (or other
corresponding provisions in the document governing such Indebtedness) at a
discount to par, the prepayment required pursuant to this Section 2.11(d) shall
be reduced, with respect to the prepayment of such Term Loan, only by the actual
amount of cash paid to the applicable Lender or Lenders in connection with such
purchase; provided further that, Borrower shall only be required to make a
prepayment pursuant to this Section 2.11(d) to the extent that such amount is in
excess of $5,000,000. Each prepayment pursuant to this paragraph shall be made
within ten (10) Business Days after the date on which financial statements are
required to be delivered pursuant to Section 5.01(a) with respect to the fiscal
year for which Excess Cash Flow is being calculated.

(e) Prior to any optional or mandatory prepayment of Borrowings under this
Section, the Borrower shall, subject to the next sentence, select the Borrowing
or Borrowings to be prepaid and shall specify such selection in the notice of
such prepayment delivered pursuant to paragraph (f) of this Section. In the
event of any mandatory prepayment of Term Borrowings made at a time when Term
Borrowings of more than one Class remain outstanding, the Borrower shall select
Term Borrowings to be prepaid so that the aggregate amount of such prepayment is
allocated between Term Borrowings of Initial Term Loan (and, to the extent
provided in the Incremental Facility Amendment for any Class of Incremental Term
Loans, the Borrowings of such Class) pro rata based on the aggregate principal
amount of outstanding Borrowings of each such Class]; provided that any Term
Lender (and, to the extent provided in the Incremental Facility Amendment for
any Class of Incremental Term Loans, any Lender that holds Incremental Term
Loans of such Class) may elect, by notice to the Administrative Agent by
telephone (confirmed by hand delivery, facsimile or other electronic imaging) at
least one Business Day prior to the required prepayment date, to decline all or
any portion of any prepayment of its Loans pursuant to this Section (other than
an optional prepayment pursuant to paragraph (a) of this Section, which may not
be declined), in which case the aggregate amount of the prepayment that would
have been applied to prepay such Loans may be retained by the Borrower.

(f) The Borrower shall notify the Administrative Agent by telephone (confirmed
by hand delivery, facsimile or other electronic imaging) of any optional
prepayment and, to the extent practicable, any mandatory prepayment hereunder
(i) in the case of prepayment of a Eurocurrency Borrowing, not later than 12:00
p.m., Local Time, three Business Days before the date of prepayment, or (ii) in
the case of prepayment of an ABR Borrowing, not later than 12:00 p.m., New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that
(A) if a notice of optional prepayment is given in connection with a conditional
notice of termination of the Revolving Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such

 

-53-



--------------------------------------------------------------------------------

notice of termination is revoked in accordance with Section 2.08 and (B) a
notice of prepayment of Term Borrowings pursuant to paragraph (a) of this
Section may state that such notice is conditioned upon the occurrence of one or
more events specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the applicable Class of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

(g) All (i) prepayments of Initial Term Loans effected on or prior to the
six-month anniversary of the Effective Date with the proceeds of a Repricing
Transaction, and (ii) amendments, amendments and restatements or other
modifications of this Agreement on or prior to the six-month anniversary of the
Effective Date, the effect of which is a Repricing Transaction, shall be
accompanied by a fee payable to the Initial Term Lenders in an amount equal to
1.00% of the aggregate principal amount of the Initial Term Loans so prepaid in
the case of a transaction described in clause (i) of this paragraph, or 1.00% of
the aggregate principal amount of the Initial Term Loans affected by such
amendment, amendment and restatement or other modification in the case of a
transaction described in clause (ii) of this paragraph. Such fee shall be paid
by the Borrower to the Administrative Agent, for the account of the Initial Term
Lenders, on the date of such prepayment.

(h) Notwithstanding any other provisions of this Section 2.11, to the extent any
or all of the Net Proceeds of any event described in clause (a) or (b) of the
definition of the term “Prepayment Event” received by a Foreign Subsidiary
(“Foreign Subsidiary Disposition”) or Excess Cash Flow attributable to Foreign
Subsidiaries, in either case are prohibited or delayed by any applicable local
law (including financial assistance, corporate benefit restrictions on
upstreaming of cash intra group and the fiduciary and statutory duties of the
directors of such Foreign Subsidiary) from being repatriated or passed on to or
used for the benefit of the Borrower or any applicable Domestic Subsidiary or if
the Borrower has determined in good faith that repatriation of any such amount
to the Borrower or any applicable Domestic Subsidiary would have material
adverse tax consequences with respect to such amount, an amount equal to the
portion of such Net Proceeds or Excess Cash Flow so affected will not be
required to be applied to prepay the Term Loans at the times provided in this
Section 2.11 so long, but only so long, as the applicable local law will not
permit repatriation or the passing on to or otherwise using for the benefit of
the Borrower or the applicable Domestic Subsidiary, or the Borrower believes in
good faith that any material adverse tax consequences would result, and once
such repatriation of any of such affected Net Proceeds or Excess Cash Flow is
permitted under the applicable local law or the Borrower determines in good
faith such repatriation would no longer would have such material adverse tax
consequences, an amount equal to such Net Proceeds or Excess Cash Flow will be
promptly applied (net of additional taxes that would be payable or reasonably
estimated to be payable as a result of repatriating such amounts) to the
prepayment of the Term Loans pursuant to this Section 2.11 (provided that no
such prepayment of the Term Loans pursuant to this Section 2.11 shall be
required in the case of any such Net Proceeds or Excess Cash Flow the
repatriation of which the Borrower believes in good faith would result in
material adverse tax consequences, if on or before the date on which such Net
Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to a reinvestment notice (or such Excess
Cash Flow would have been so required if it were Net Proceeds), (x) the Borrower
applies an amount equal to the amount of such Net Proceeds or Excess Cash Flow
to such reinvestments or prepayments as if such Net Proceeds or Excess Cash Flow
had been received by the Borrower rather than such Foreign Subsidiary, less the
amount of additional taxes that would have been payable or reserved against if
such Net Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Proceeds or Excess Cash Flow are applied to
the repayment of Indebtedness of a Foreign Subsidiary).

 

-54-



--------------------------------------------------------------------------------

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender for the period from and including the Effective Date to
but excluding the date on which the Revolving Commitments terminate (or are
otherwise reduced to zero), a commitment fee which shall accrue at the
Applicable Rate on the average daily unused amount of the Revolving Commitment
of such Revolving Lender. Such accrued commitment fees shall be payable in
arrears on the last Business Day of March, June, September and December of each
year and on the date on which all the Revolving Commitments terminate,
commencing on the first such date to occur after the Effective Date. For
purposes of computing commitment fees, a Revolving Commitment shall be deemed to
be used to the extent of the outstanding Revolving Loans and LC Exposure of such
Lender.

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate then used
to determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to each Issuing Bank a fronting fee,
which shall accrue at a rate per annum equal to 0.125% on the average daily
amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of all the Revolving Commitments
and the date on which there ceases to be any such LC Exposure, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which all the Revolving Commitments terminate and any such fees
accruing after the date on which all the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within the time periods separately agreed by Borrower
and such Issuing Bank.

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Revolving Lenders entitled thereto. Fees
paid hereunder shall not be refundable under any circumstances.

(e) All commitment fees, participation fees and fronting fees payable pursuant
to this Section 2.12 shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other overdue amount,
2.00% per annum plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section. Payment or acceptance of the increased rates of
interest provided for in this paragraph (c) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of the Administrative Agent,
any Issuing Bank or any Lender.

 

-55-



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, (x) in the case of a Revolving Loan, upon
termination of the Revolving Commitments of such Class, (y) in the case of an
Initial Term Loan, on the Initial Term Maturity Date and (z) in the case of an
Incremental Term Loan of any Class, the maturity date with respect to such
Class of Incremental Term Loans; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of a
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate, (ii) interest on
Loans denominated in Canadian Dollars and (iii) interest on Loans denominated in
Pounds Sterling shall, in each case, be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day; provided that, if a Loan, or a portion thereof, is repaid on the same day
on which such Loan is made, one day’s interest shall accrue on the portion of
such Loan so prepaid). The applicable Alternate Base Rate or Adjusted LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including,
without limitation, because the LIBO Screen Rate is not available or published
on a current basis), for the applicable currency and such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and (B) if any Borrowing Request requests a Eurocurrency Borrowing, (x) in the
case of a Borrowing denominated in Dollars, such Borrowing shall be made as an
ABR Borrowing and (y) in the case of a Borrowing denominated in a Permitted
Foreign Currency, such request shall be ineffective, and if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause 2.14(a)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause 2.14(a)(i) have not
arisen but the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate).
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative

 

-56-



--------------------------------------------------------------------------------

Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Majority in Interest of Lenders of each Class stating that such
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 2.14(b), only to the extent the LIBO Screen Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurocurrency
Borrowing shall be ineffective and (y) if any Borrowing Request requests a
Eurocurrency Borrowing, (1) in the case of a Borrowing denominated in Dollars,
such Borrowing shall be made as an ABR Borrowing and (2) in the case of a
Borrowing denominated in a Permitted Foreign Currency, such request shall be
ineffective; provided that, if such alternate rate of interest shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) in respect of its loans, letters of credit, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit)
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Bank or such other Recipient hereunder (whether of principal, interest
or otherwise), then, from time to time upon request of such Lender, such Issuing
Bank or such other Recipient, the Borrower will pay to such Lender, such Issuing
Bank or such other Recipient, as applicable, such additional amount or amounts
as will compensate such Lender, such Issuing Bank or such other Recipient, as
applicable, for such additional costs or expenses incurred or reduction
suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then, from time to time upon the request of such Lender or such
Issuing Bank, the Borrower will pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as applicable, as specified in paragraph (a) or (b)
of this Section and the calculation thereof shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender or such Issuing Bank, as applicable, the amount shown as due on any such
certificate within 30 days after receipt thereof.

 

-57-



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or expenses incurred or
reductions suffered more than 180 days prior to the date that such Lender or
such Issuing Bank, as applicable, notifies the Borrower of the Change in Law
giving rise to such increased costs or expenses or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or expenses or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

(e) Notwithstanding any other provision of this Section, no Lender shall demand
compensation for any increased cost or reduction pursuant to this Section unless
such Lender has certified in writing to the Borrower that it is the general
policy or practice of such Lender to demand such compensation in similar
circumstances from similarly-situated borrowers.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (whether or not such notice may be revoked in accordance with
the terms hereof) or (d) the assignment of any Eurocurrency Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19(b) or 9.02(c), then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate, as the case may be, that would have been applicable to such
Loan (but not including the Applicable Rate applicable thereto), for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate that such Lender would bid were it to bid, at the commencement
of such period, for dollar deposits of a comparable amount and period from other
banks in the London interbank market. A certificate of any Lender setting forth
in reasonable detail any amount or amounts that such Lender is entitled to
receive pursuant to this Section, and showing the calculation thereof, shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof.

SECTION 2.17. Taxes.

(a) Payment Free of Taxes. All payments by or on account of any obligation of
any Loan Party under this Agreement or any other Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Lender (or, in the case of a payment made to the
Administrative Agent for its own account, the Administrative Agent) receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

-58-



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent reimburse it for the payment of, any
Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, withholding Tax with respect to payments made under this Agreement
or any other Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(e)(ii)(A), 2.17(e)(ii)(B) or 2.17(e)(ii)(D)) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), two of whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to such tax treaty;

(2) executed originals of IRS Form W-8ECI;

 

-59-



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code or a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code that no payments in connection with any Loan
Document are effectively connected with a U.S. trade or business (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Lender is a partnership, or is a participating Lender), executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-2 or Exhibit J-3, IRS Form W-9 and/or another certification document from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit J-4 on behalf of each such direct or indirect partner;

(C) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from, or a reduction in, U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under this Agreement or any other Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has complied with such
Lender’s obligations under FATCA and to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Effective Date.

Each Lender agrees that if any documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such
documentation or promptly notify the Borrower and the Administrative Agent in
writing of its legal ineligibility to do so. Notwithstanding any other provision
of this Section 2.17, a Lender shall not be required to provide any
documentation pursuant to this Section 2.17(e) that such Lender is not legally
eligible to provide.

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 2.17(e).

 

-60-



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts paid pursuant to this Section 2.17), it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Section 2.17 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this paragraph the payment of which
would place such indemnified party in a less favorable net after-Tax position
than such indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted or withheld
and the indemnification payments or additional amounts in respect of such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(g) For purposes of this Section 2.17, the term “Lender” includes any Issuing
Bank.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs;
Application of Proceeds.

(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 1:00 p.m., New York City time), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account or accounts as may be specified by
the Administrative Agent, except that payments required to be made directly to
any Issuing Bank shall be so made, payments pursuant to Sections 2.15, 2.16,
2.17 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payment received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under this Agreement or any other Loan
Document shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder of principal or interest in respect of
any Loan or LC Disbursement shall, except as otherwise expressly provided
herein, be made in the currency of such Loan or LC Disbursement; all other
payments hereunder and under each other Loan Document shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Revolving Loans, Term Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall notify the Administrative
Agent of such fact and shall purchase (for cash at face value) participations in
the Revolving Loans, Term Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the aggregate amount of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans,
Term Loans and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment

 

-61-



--------------------------------------------------------------------------------

giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any Eligible Assignee, to the Borrower or
any Subsidiary or other Affiliate thereof in a transaction that complies with
the terms of Section 9.04(e) or (f), as applicable. The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation. For purposes of
clause (b) of the definition of “Excluded Taxes”, a Lender that acquires a
participation pursuant to this Section 2.18(c) shall be treated as having
acquired such participation on the earlier date on which such Lender acquired
the applicable interest in the commitment and/or Loan to which such
participation relates.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of any of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
applicable Lenders or the Issuing Banks, as applicable, the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
applicable Lenders or the Issuing Banks, as applicable, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06(a) or (b), 2.17(e), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged and/or (ii) hold any such amounts in a segregated account
as cash collateral for, and application to, any future funding obligations of
such Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.

(f) All proceeds of Collateral and all other amounts received by the
Administrative Agent after an Event of Default has occurred and is continuing
and all or any portion of the Loans shall have been accelerated hereunder
pursuant to Section 7.01, shall, upon election by the Administrative Agent or at
the direction of the Required Lenders, be applied, first, on a pro rata basis,
to pay any fees, indemnities, or expense reimbursements then due to the
Administrative Agent, second, to pay interest due and payable in respect of any
Loans, on a pro rata basis, third, to the payment of any other Obligation due to
the Administrative Agent or any Secured Party on a pro rata basis, and fourth,
to the Borrower or as the Borrower shall direct.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if any Loan Party
is required to pay any Indemnified Taxes or additional amounts to any Lender or
to any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall (at the request of the Borrower) use
commercially reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment and delegation
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as applicable, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not be inconsistent with its internal
policies or otherwise be disadvantageous to such Lender in any material respect.
The Borrower hereby agrees to pay all reasonable and documented costs and
expenses incurred by any Lender in connection with any such designation or
assignment and delegation.

 

-62-



--------------------------------------------------------------------------------

(b) If (i) any Lender has requested compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender has become a Defaulting Lender or (iv) any Lender
has become a Declining Lender under Section 2.22, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.15 or 2.17) and obligations under this Agreement and the other Loan
Documents (or, in the case of any such assignment and delegation resulting from
a Lender having become a Declining Lender, all its interests, rights and
obligations under this Agreement and the other Loan Documents as a Lender of the
applicable Class with respect to which such Lender is a Declining Lender) to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment and delegation); provided
that (A) the Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Revolving Commitment is being assigned, each
Issuing Bank), which consent shall not unreasonably be withheld or delayed,
(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder (including, if applicable, the prepayment fee pursuant to
Section 2.11(g) (with such assignment being deemed to be an optional prepayment
for purposes of determining the applicability of such Section)) (if applicable,
in each case only to the extent such amounts relate to its interest as a Lender
of a particular Class) from the assignee (in the case of such principal and
accrued interest and fees (other than any fee payable pursuant to
Section 2.11(g))) or the Borrower (in the case of all other amounts (including
any fee payable pursuant to Section 2.11(g))), (C) the Borrower or such assignee
shall have paid to the Administrative Agent the processing and recordation fee
specified in Section 9.04(b), (D) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments and (E) such assignment
does not conflict with applicable law. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver or
consent by such Lender or otherwise (including as a result of any action taken
by such Lender under paragraph (a) above), the circumstances entitling the
Borrower to require such assignment and delegation have ceased to apply.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) in the case of a Defaulting Lender that is a Revolving Lender, commitment
fees shall cease to accrue on the unfunded portion of the Revolving Commitment
of such Defaulting Lender pursuant to Section 2.12(a);

(b) the Loans and Commitments of such Defaulting Lender shall not be included in
determining whether the Required Lenders or any other requisite Lenders have
taken or may take any action hereunder or under any other Loan Document
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02); provided that any amendment, waiver or other modification
requiring the consent of all Lenders or all Lenders affected thereby shall,
except as otherwise provided in Section 9.02, require the consent of such
Defaulting Lender in accordance with the terms hereof;

(c) in the case of a Defaulting Lender that is a Revolving Lender, if any LC
Exposure exists at the time such Revolving Lender becomes a Defaulting Lender,
then:

(i) all or any part of the LC Exposure (other than any portion thereof
attributable to unreimbursed LC Disbursements with respect to which such
Defaulting Lender shall have funded its participation as contemplated by
Sections 2.05(e) and 2.05(f)) of such Defaulting Lender shall be reallocated
among the Non-Defaulting Revolving Lenders in accordance with their respective
Applicable Percentages but only to the extent that the sum of all Non-Defaulting
Revolving Lenders’ Revolving Exposures plus such Defaulting Lender’s LC Exposure
does not exceed the sum of all Non-Defaulting Revolving Lenders’ Revolving
Commitments; provided that no reallocation under this clause (ii) shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Revolving Lender as a result of such
Non-Defaulting Revolving Lender’s increased exposure following such
reallocation;

 

-63-



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Banks the portion of such Defaulting Lender’s LC Exposure that has not
been reallocated in accordance with the procedures set forth in Section 2.05(i)
for so long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;

(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to such
reallocation; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, in the case of a Defaulting
Lender that is a Revolving Lender, no Issuing Bank shall be required to issue,
amend, renew or extend any Letter of Credit unless it is satisfied that the
related exposure and the Defaulting Lender’s then outstanding LC Exposure will
be fully covered by the Revolving Commitments of the Non-Defaulting Revolving
Lenders and/or cash collateral provided by the Borrower in accordance with
Section 2.20(c), and participating interests in any such issued, amended,
renewed or extended Letter of Credit will be allocated among the Non-Defaulting
Revolving Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein).

In the event that (i) a Bankruptcy Event or a Bail-In Action with respect to a
direct or indirect parent company of a Lender shall occur following the
Effective Date and for so long as such Bankruptcy Event or Bail-In Action shall
continue or (ii) any applicable Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, such Issuing Bank
shall not be required to issue, amend, renew or extend any Letter of Credit,
unless such Issuing Bank shall have entered into arrangements with the Borrower
or the applicable Revolving Lender, satisfactory to such Issuing Bank to defease
any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower and each applicable
Issuing Bank each agrees that a Defaulting Lender has adequately remedied all
matters that caused the applicable Lender to be a Defaulting Lender, then the LC
Exposure of the Revolving Lenders shall be readjusted to reflect the inclusion
of such Lender’s Revolving Commitment and on such date such Lender shall
purchase at par such of the Revolving Loans of the other Revolving Lenders as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Revolving Loans in accordance with its Applicable
Percentage; provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while such
Lender was a Defaulting Lender; provided further that, except as otherwise
expressly agreed by the affected parties, no change hereunder from a Defaulting
Lender to a non-Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

 

-64-



--------------------------------------------------------------------------------

SECTION 2.21. Incremental Extensions of Credit.

(a) At any time and from time to time, commencing on the Effective Date and
ending on the Latest Maturity Date, subject to the terms and conditions set
forth herein, the Borrower may, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request (i) to add one or more additional tranches of term loans or increase any
existing tranche of term loans (the “Incremental Term Loans”) or (ii) solely
during the Revolving Availability Period, one or more increases in the aggregate
amount of the Revolving Commitments (each such increase, a “Revolving Commitment
Increase” and, together with the Incremental Term Loans, the “Incremental
Facilities” and the Incremental Facilities together with any Alternative
Incremental Facility Debt, the “Incremental Extensions of Credit”), in an
aggregate principal amount, when taken together with the principal amount of any
Alternative Incremental Facility Debt incurred pursuant to Section 6.01(p), not
to exceed (v) $115,000,000 (less the aggregate principal amount of Incremental
Extensions of Credit incurred pursuant to this Section 2.21(a) and any
Alternative Incremental Facility Debt incurred pursuant to Section 6.01(p) prior
the date of such incurrence), plus (w) an amount equal to the aggregate
principal amount of Revolving Commitment Increases that are incurred to replace
Non-Consenting Lenders pursuant to Section 9.02(c) in an amount equal to the
Revolving Commitments held by such Non-Consenting Lenders, plus (x) the
aggregate principal amount of Loans and/or Commitments hereunder that are
refinanced with an Incremental Facility with a longer dated maturity, plus
(y) to the extent not financed using the proceeds of Long-Term Indebtedness,
(i) the principal amount of any permanent reductions of the Revolving
Commitments and (ii) the principal amount of any voluntary prepayments,
buy-backs and repurchases of any Class of Term Loans, plus (z) an additional
amount if, after giving effect to the incurrence of such additional amount and
the application of the proceeds therefrom (and assuming that the full amount of
such Incremental Extensions of Credit has been funded on such date) (i) in the
case of any Indebtedness secured by a Lien on the Collateral that is pari passu
with any Lien on the Collateral securing the Loan Document Obligations, the
First Lien Leverage Ratio, determined on a Pro Forma Basis as of such date, is
equal to or less than 1.50 to 1.00 (but, for this purpose, determined without
deduction of any cash proceeds received by the Borrower from the incurrence of
such Incremental Extension of Credit) or (ii) in the case of any Indebtedness
that is unsecured, the Total Leverage Ratio, determined on a Pro Forma Basis as
of such date is equal to or less than 3.50 to 1.00 (but, for this purpose,
determined without deduction of any cash proceeds received by the Borrower from
the incurrence of such Incremental Extension of Credit) (it being understood
that (1) Incremental Facilities may be incurred under one or more of clauses
(v), (w), (x), (y) and/or (z) above as selected by the Borrower in its sole
discretion, and (2) if any Incremental Facilities are to be incurred under both
clause (z) above and one or more of clauses (v), (w), (x) and (y) above in
connection with a single transaction or series of related but substantially
concurrent transactions, then the maximum amount available of Incremental
Facilities (or portion of Incremental Facilities) to be incurred under clause
(z) shall first be determined by calculating the incurrence under such clause
(z) without giving effect to any Incremental Facilities (or portion of any
Incremental Facilities) incurred (or to be incurred) under clauses (v), (w), (x)
and (y) above and after such maximum amount under clause (z) has been
determined, the amount of Incremental Facilities (or portion of Incremental
Facilities) incurred (or to be incurred) under clauses (v), (w), (x) and
(y) shall be determined); provided that, upon the effectiveness of each
Incremental Facility Amendment, (A) no Event of Default has occurred and is
continuing or shall result therefrom (provided that in the event the proceeds of
any Incremental Extension of Credit are used to finance any investment,
acquisition, repayment of indebtedness or restricted payment permitted hereunder
that requires an irrevocable prepayment or redemption notice, such condition
precedent related to the absence of any Event of Default shall be that no Event
of Default of the type set forth in Section 7.01(a), (b), (h) or (i) shall have
occurred and be continuing), (B) the representations and warranties of the
Borrower and each other Loan Party, as applicable, set forth in the Loan
Documents would be true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the date of, and immediately after giving effect to, the incurrence of
such Incremental Extension of Credit (provided that in the event the proceeds of
any Incremental Extension of Credit are used to finance any investment permitted
hereunder, such condition precedent related to the making and accuracy of such
representations and warranties may be waived or limited as agreed between the
Borrower and the Lenders providing such Incremental Extension of Credit, without
the consent of any other Lenders) and (C) the Borrower shall have delivered a
certificate of a Financial Officer to the effect set forth in clauses (A) and
(B) above, together with reasonably detailed calculations demonstrating
compliance with clause (z) above (which calculations shall, if made as of the
last day of any fiscal quarter of the Borrower for which the Borrower has not
delivered to the Administrative Agent the financial statements and certificate
of a Financial Officer required to be delivered by Section 5.01(a) or 5.01(b)
and Section 5.01(c), respectively, be accompanied by

 

-65-



--------------------------------------------------------------------------------

a reasonably detailed calculation of Consolidated EBITDA for the relevant
period). Each Class of Incremental Term Loans, and each Revolving Commitment
Increase, shall be in an integral multiple of $5,000,000 and be in an aggregate
principal amount that is not less than $10,000,000; provided that such amount
may be less than $10,000,000 if such amount represents all the remaining
availability under the aggregate principal amount of Incremental Extensions of
Credit set forth above.

(b) The Incremental Facilities (i) shall rank pari passu in right of payment
with the Obligations in respect of the Revolving Commitments and the Initial
Term Loans and may be secured on a pari passu basis with the Obligations in
respect of the Revolving Commitment and the Initial Term Loans, or may be
unsecured and (ii) other than amortization, pricing and maturity date, shall be
on terms and subject to conditions as agreed between the Borrower and the
Lenders providing the applicable Incremental Extension of Credit (other than a
Revolving Commitment Increase which shall have terms is set forth in clause
(D) to the proviso below) and, to the extent such terms (other than with respect
to maturity, amortization and pricing) are inconsistent with those governing the
Initial Term Loans (in the case of Incremental Term Loans), reasonably
satisfactory to the Administrative Agent; provided that, (A) with respect to any
Incremental Term Loans that are secured on a pari passu basis with the Loan
Document Obligations and that are incurred on or prior to the date that is
twelve (12) months after the Effective Date, if the Weighted Average Yield
relating to such Incremental Term Loans exceeds the Weighted Average Yield
relating to any Class of existing Initial Term Loans (after giving effect to any
amendments to the applicable margin on such Class of existing Term Loans prior
to the time that such Incremental Term Loans are made) immediately prior to the
effectiveness of the applicable Incremental Facility Amendment by more than
0.50% per annum, then the Applicable Rate relating to such Class of existing
Term Loans shall be adjusted so that the Weighted Average Yield relating to such
Incremental Term Loans shall not exceed the Weighted Average Yield relating to
such Class of existing Initial Term Loans by more than 0.50% per annum, (B) any
Incremental Term Loan shall not have (1) a final maturity date earlier than the
Initial Term Maturity Date or (2) a weighted average life to maturity that is
shorter than the remaining weighted average life to maturity of the
then-remaining Initial Term Loans (determined without giving effect to any
prepayments or AHYDO Catch-Up Payments), (C) any Incremental Term Loans may
provide for the ability to participate (i) on a pro rata basis or non-pro rata
basis in any voluntary prepayments of the Term Loans and (ii) on a pro rata
basis or less than pro rata basis (but not on a greater than pro rata basis
other than in the case of prepayment with Refinancing Term Loan Indebtedness) in
any mandatory prepayments of Term Loans, and (D) any Revolving Commitment
Increase shall have the same terms as the then existing Revolving Commitments.

(c) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Facility. Any
additional bank, financial institution, existing Lender or other Person that
elects to extend a commitment pursuant to any Incremental Facility shall be
reasonably satisfactory to the Borrower and the Administrative Agent (and, in
the case of any Revolving Commitment Increase, each applicable Issuing Bank)
(any such bank, financial institution, existing Lender or other Person being
called an “Additional Lender”) and, if not already a Lender, shall become a
Lender under this Agreement pursuant to an amendment (an “Incremental Facility
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, such Additional Lender and the Administrative Agent.
No Lender shall be obligated to provide any Incremental Facility unless it so
agrees. Commitments in respect of any Incremental Facility shall become
Commitments (or in the case of any Revolving Commitment Increase to be provided
by an existing Revolving Lender, an increase in such Lender’s Revolving
Commitment) under this Agreement upon the effectiveness of the applicable
Incremental Facility Amendment. An Incremental Facility Amendment may, without
the consent of any other Lenders (but, for the avoidance of doubt, with the
consent of the Borrower), effect such amendments to this Agreement or to any
other Loan Document as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section (including to
provide for voting provisions applicable to the Additional Lenders comparable to
the provisions of clause (B) of the third proviso of Section 9.02(b)). The
effectiveness of any Incremental Facility Amendment shall, unless otherwise
agreed to by the Administrative Agent and the Additional Lenders, be subject to
the satisfaction on the effective date thereof of each of the conditions set
forth in clauses (a) and (b) of Section 4.02 (it being understood and agreed
that all references to a Borrowing in clauses (a) and (b) of Section 4.02 shall
be deemed to refer to the applicable Incremental Facility Amendment).

 

-66-



--------------------------------------------------------------------------------

(d) On the date of effectiveness of any Revolving Commitment Increase, (i) the
aggregate principal amount of Revolving Loans outstanding (the “Existing
Revolving Borrowings”) immediately prior to the effectiveness of such Revolving
Commitment Increase shall be deemed to be repaid, (ii) each Revolving Commitment
Increase Lender that shall have had a Revolving Commitment prior to the
effectiveness of such Revolving Commitment Increase shall pay to the
Administrative Agent in same day funds an amount equal to the amount, if any, by
which (A) (1) such Revolving Commitment Increase Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of such Revolving
Commitment Increase) multiplied by (2) the aggregate principal amount of the
Resulting Revolving Borrowings (as hereinafter defined) exceeds (B) (1) such
Revolving Commitment Increase Lender’s Applicable Percentage (calculated without
giving effect to the effectiveness of such Revolving Commitment Increase)
multiplied by (2) the aggregate principal amount of the Existing Revolving
Borrowings, (iii) each Revolving Commitment Increase Lender that shall not have
had a Revolving Commitment prior to the effectiveness of such Revolving
Commitment Increase shall pay to Administrative Agent in same day funds an
amount equal to (1) such Revolving Commitment Increase Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Revolving Commitment Increase) multiplied by (2) the aggregate principal amount
of the Resulting Revolving Borrowings, (iv) after the Administrative Agent
receives the funds specified in clauses (ii) and (iii) above, the Administrative
Agent shall pay to each Revolving Lender the portion of such funds that is equal
to the amount, if any, by which (A) (1) such Revolving Lender’s Applicable
Percentage (calculated without giving effect to the effectiveness of such
Revolving Commitment Increase) multiplied by (2) the aggregate principal amount
of the Existing Revolving Borrowings, exceeds (B) (1) such Revolving Lender’s
Applicable Percentage (calculated after giving effect to the effectiveness of
such Revolving Commitment Increase) multiplied by (2) the aggregate principal
amount of the Resulting Revolving Borrowings, (v) after the effectiveness of
such Revolving Commitment Increase, the Borrower shall be deemed to have made
new Revolving Borrowings (the “Resulting Revolving Borrowings”) in an aggregate
principal amount equal to the aggregate principal amount of the Existing
Revolving Borrowings and of the Types and for the Interest Periods specified in
a Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03 (and the Borrower shall deliver such Borrowing Request), (vi) each
Revolving Lender shall be deemed to hold its Applicable Percentage of each
Resulting Revolving Borrowing (calculated after giving effect to the
effectiveness of such Revolving Commitment Increase) and (vii) the Borrower
shall pay each Revolving Lender any and all accrued but unpaid interest on its
Loans comprising the Existing Revolving Borrowings. The deemed payments of the
Existing Revolving Borrowings made pursuant to clause (i) above shall be subject
to compensation by the Borrower pursuant to the provisions of Section 2.16 if
the date of the effectiveness of such Revolving Commitment Increase occurs other
than on the last day of the Interest Period relating thereto. Upon each
Revolving Commitment Increase pursuant to this Section, each Revolving Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Revolving Commitment Increase Lender, and each
such Revolving Commitment Increase Lender will automatically and without further
act be deemed to have assumed, a portion of such Revolving Lender’s
participations hereunder in outstanding Letters of Credit, such that after
giving effect to such Revolving Commitment Increase and each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit and held by each
Revolving Lender (including each such Revolving Commitment Increase Lender) will
equal such Revolving Lender’s Applicable Percentage.

SECTION 2.22. Extension of Maturity Date.

(a) The Borrower may, by delivery of a written notice to the Administrative
Agent (which shall promptly deliver a copy thereof to each of the Lenders of the
applicable Class) not less than 30 days prior to the then-existing Maturity Date
for the applicable Class of Commitments and/or Loans hereunder to be extended
(the “Existing Maturity Date”), request that the Lenders of such class extend
the Existing Maturity Date in accordance with this Section (each such request, a
“Maturity Date Extension Request”). Each Maturity Date Extension Request shall
(i) specify the applicable Class of Commitments and/or Loans hereunder to be
extended, (ii) specify the date to which the applicable Maturity Date is sought
to be extended, (iii) specify the changes, if any, to the Applicable Rate to be
applied in determining the interest payable on the Loans of, and fees payable
hereunder to, Consenting Lenders (as defined below) in respect of that portion
of their Commitments and/or Loans extended to such new Maturity Date and the
time as of which such changes will become effective (which may be prior to the
Existing Maturity Date) and (iv) specify any other amendments or modifications
to this Agreement to be effected in connection with such Maturity Date Extension
Request; provided that no such changes or modifications requiring approvals
pursuant to the provisos to Section 9.02(b) shall become effective prior to the
Existing Maturity Date unless such other

 

-67-



--------------------------------------------------------------------------------

approvals have been obtained. In the event a Maturity Date Extension Request
shall have been delivered by the Borrower, each Lender shall have the right to
agree to the extension of the Existing Maturity Date and other matters
contemplated thereby on the terms and subject to the conditions set forth
therein (each Lender agreeing to the Maturity Date Extension Request being
referred to herein as a “Consenting Lender” and each Lender not agreeing thereto
being referred to herein as a “Declining Lender”), which right may be exercised
by written notice thereof, delivered to the Borrower (with a copy to the
Administrative Agent) not later than a day to be agreed upon by the Borrower and
the Administrative Agent following the date on which the Maturity Date Extension
Request shall have been delivered by the Borrower (it being understood and
agreed that any Lender that shall have failed to exercise such right as set
forth above shall be deemed to be a Declining Lender). If a Lender elects to
extend only a portion of its then existing Commitment and/or Loans, it will be
deemed for purposes hereof to be a Consenting Lender in respect of such extended
portion and a Declining Lender in respect of the remaining portion of its
Commitment and/or Loans, and the aggregate principal amount of each Type and
currency of Loans of the applicable Class of such Lender shall be allocated
ratably among the extended and non-extended portions of the Loans of such Lender
based on the aggregate principal amount of such Loans so extended and not
extended. If Consenting Lenders shall have agreed to such Maturity Date
Extension Request in respect of Commitments and/or Loans held by them, then,
subject to paragraph (d) of this Section, on the effective date thereof (the
“Extension Effective Date”), (i) the Existing Maturity Date of the applicable
Commitments and/or Loans shall, as to the Consenting Lenders, be extended to
such date as shall be specified therein and (ii) the terms and conditions of the
applicable Commitments and/or Loans of the Consenting Lenders (including
interest and fees (including Letter of Credit fees) payable in respect thereof)
shall be modified as agreed by the Borrower, the Consenting Lenders and the
Administrative Agent.

(b) Notwithstanding the foregoing, the Borrower shall have the right, in
accordance with the provisions of Sections 2.19(b) and 9.04, at any time prior
to the Existing Maturity Date, to replace a Declining Lender with a Lender or
other financial institution that will agree to such Maturity Date Extension
Request, and any such replacement Lender shall for all purposes constitute a
Consenting Lender in respect of the Commitment and/or Loans assigned to and
assumed by it on and after the effective time of such replacement.

(c) If a Maturity Date Extension Request has become effective hereunder:

(i) solely in respect of a Maturity Date Extension Request that has become
effective in respect of the Revolving Commitments, not later than the fifth
Business Day prior to the Existing Maturity Date, the Borrower shall make
prepayments of Revolving Loans and shall provide cash collateral in respect of
Letters of Credit in the manner set forth in Section 2.05(i), such that, after
giving effect to such prepayments and such provision of cash collateral, the
Total Revolving Exposure as of such date will not exceed the Revolving
Commitments of the Consenting Lenders extended pursuant to this Section (and the
Borrower shall not be permitted thereafter to request any Revolving Loan or any
issuance, amendment, renewal or extension of a Letter of Credit if, after giving
effect thereto, the Total Revolving Exposure would exceed the aggregate amount
of the Revolving Commitments so extended);

(ii) solely in respect of a Maturity Date Extension Request that has become
effective in respect of the Revolving Commitments, on the Existing Maturity
Date, the Revolving Commitment of each Declining Lender shall, to the extent not
assumed, assigned or transferred as provided in paragraph (b) of this Section,
terminate, and the Borrower shall repay all the Revolving Loans of each
Declining Lender, to the extent such Loans shall not have been so purchased,
assigned and transferred, in each case together with accrued and unpaid interest
and all fees and other amounts owing to such Declining Lender hereunder, it
being understood and agreed that, subject to satisfaction of the conditions set
forth in Section 4.02, such repayments may be funded with the proceeds of new
Revolving Borrowings made simultaneously with such repayments, which such
Revolving Borrowings shall be made ratably by the Consenting Lenders in
accordance with their extended Revolving Commitments; and

(iii) solely in respect of a Maturity Date Extension Request that has become
effective in respect of a Class of Term Loans, on the Existing Maturity Date,
the Borrower shall repay all the Loans of such Class of each Declining Lender,
to the extent such Loans shall not have been so purchased, assigned and
transferred, in each case together with accrued and unpaid interest and all fees
and other amounts owing to such Declining Lender hereunder, it being understood
and agreed that, subject to satisfaction of the conditions set forth in
Section 4.02, such repayments may be funded with the proceeds of new Revolving
Borrowings made simultaneously with such repayments.

 

-68-



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, no Maturity Date Extension Request shall
become effective hereunder unless, on the Extension Effective Date, the
conditions set forth in clauses (a) and (b) of Section 4.02 shall be satisfied
(with all references in such Section to a Borrowing being deemed to be
references to such Maturity Date Extension Request) and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Borrower.

(e) Notwithstanding any provision of this Agreement to the contrary, it is
hereby agreed that no extension of an Existing Maturity Date in accordance with
the express terms of this Section, or any amendment or modification of the terms
and conditions of the Commitments and the Loans of the Consenting Lenders
effected pursuant thereto, shall be deemed to (i) violate the last sentence of
Section 2.08(c) or Section 2.18(b) or 2.18(c) or any other provision of this
Agreement requiring the ratable reduction of Commitments or the ratable sharing
of payments or (ii) require the consent of all Lenders or all affected Lenders
under Section 9.02(b).

(f) The Borrower, the Administrative Agent and the Consenting Lenders may enter
into an amendment to this Agreement to effect such modifications as may be
necessary to reflect the terms of any Maturity Date Extension Request that has
become effective in accordance with the provisions of this Section.

SECTION 2.23. Refinancing Facilities.

(a) The Borrower may, on one or more occasions, by written notice to the
Administrative Agent, (A) obtain Refinancing Term Loan Indebtedness in exchange
for, or to extend, renew, replace, repurchase, retire or refinance, in whole or
in part, any Class or Classes of existing Term Loans as selected by the Borrower
or (B) obtain Refinancing Revolving Indebtedness in exchange for, or to extend,
renew, replace, repurchase, retire or refinance, in whole or in part, the
existing Revolving Commitments. Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the Borrower proposes that such
Refinancing Term Loan Indebtedness or Refinancing Revolving Indebtedness shall
be made, which shall be a date not less than five Business Days after the date
on which such notice is delivered to the Administrative Agent; provided that:

(i) no Event of Default shall have occurred and be continuing at the time of
incurrence of such Refinancing Term Loan Indebtedness or Refinancing Revolving
Indebtedness;

(ii) substantially concurrently with the incurrence of such (x) Refinancing Term
Loan Indebtedness, the Borrower shall repay or prepay then outstanding Term
Borrowings of the applicable Class (together with any accrued but unpaid
interest thereon and any prepayment premium with respect thereto) in an
aggregate principal amount equal to the Net Proceeds of such Refinancing Term
Loan Indebtedness, and any such prepayment of Term Borrowings of such
Class shall be applied to reduce the subsequent scheduled repayments of Term
Borrowings of such Class to be made pursuant to Section 2.09(a) ratably and
(y) Refinancing Revolving Indebtedness, the Borrower shall terminate the
applicable Revolving Commitments being refinanced and repay the applicable
outstanding Revolving Loans, and

(iii) such notice shall set forth, with respect to the Refinancing Term Loan
Indebtedness or Refinancing Revolving Indebtedness established thereby in the
form of Refinancing Term Loans or Refinancing Revolving Commitments, as
applicable, to the extent applicable, the following terms thereof: (a) the
designation of such Refinancing Term Loans or Refinancing Revolving Commitments
as a new “Class” for all purposes hereof, (b) the stated termination and
maturity dates applicable to the Refinancing Term Loans or Refinancing Revolving
Commitments of such Class, (c) amortization applicable thereto and the effect
thereon of any prepayment of such Refinancing Term Loans, (d) the interest rate
or rates applicable to the Refinancing Term Loans or Refinancing Revolving
Commitments of such Class, (e) the fees applicable to the Refinancing Term Loans
or Refinancing Revolving Commitments of such Class, (f) any original issue
discount applicable thereto, (g) the initial Interest Period or Interest Periods
applicable to Refinancing Term Loans or Refinancing Revolving Loans of such
Class and (h) any voluntary or mandatory commitment reduction or prepayment
requirements applicable to Refinancing Term Loans or

 

-69-



--------------------------------------------------------------------------------

Refinancing Revolving Commitments of such Class (which prepayment requirements
may provide that such Refinancing Term Loans may participate in any mandatory
prepayment on a pro rata basis with any Class of existing Term Loans, but may
not provide for prepayment requirements that are materially more favorable to
the Lenders holding such Refinancing Term Loans than to the Lenders holding such
Class of Term Loans) and any restrictions on the voluntary or mandatory
reductions or prepayments of Refinancing Term Loans or Refinancing Revolving
Commitments of such Class.

(b) Any Lender or any other Eligible Assignee approached by the Borrower to
provide all or a portion of the Refinancing Term Loan Indebtedness or
Refinancing Revolving Indebtedness may elect or decline, in its sole discretion,
to provide any Refinancing Term Loan Indebtedness or Refinancing Revolving
Indebtedness.

(c) Any Refinancing Term Loans or Refinancing Revolving Commitments shall be
established pursuant to a Refinancing Facility Agreement executed and delivered
by the Borrower, each Refinancing Term Lender or Refinancing Revolving Lender,
as applicable, providing such Refinancing Term Loan or Refinancing Revolving
Commitment and the Administrative Agent, which shall be consistent with the
provisions set forth in clause (a) above (but which shall not require the
consent of any other Lender). Each Refinancing Facility Agreement shall be
binding on the Lenders, the Loan Parties and the other parties hereto and may
effect amendments to the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect provisions of this Section 2.23, including any amendments
necessary to treat such Refinancing Term Loans or Refinancing Revolving
Commitments as a new “Class” of loans hereunder. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing Facility
Agreement.

ARTICLE III

Representations and Warranties

The Borrower (with respect to itself and, where applicable, its respective
Subsidiaries) represents and warrants to the Administrative Agent, each of the
Issuing Banks and each of the Lenders that:

SECTION 3.01. Organization; Powers. The Borrower and each Restricted Subsidiary
(a) is duly organized, validly existing and, to the extent that such concept is
applicable in the relevant jurisdiction, in good standing under the laws of the
jurisdiction of its organization except, in the case of any Restricted
Subsidiary that is not a Loan Party, to the extent the failure of such
Restricted Subsidiary to be in good standing would not reasonably be expected to
have a Material Adverse Effect, (b) has all requisite power and authority, and
the legal right, to carry on its business as now conducted and as proposed to be
conducted, and (c) except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and, to the extent that such concept is
applicable in the relevant jurisdiction, is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Due Execution and Delivery; Enforceability. Each
Loan Party has all requisite power and authority to execute, deliver and perform
its obligations under each Loan Document to which it is a party. The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is a party have been duly authorized by all necessary corporate or other
organizational action and, if required, action by the holders of such Loan
Party’s Equity Interests. This Agreement has been duly executed and delivered by
the Borrower and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party, as applicable, enforceable against such Person in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law and an implied covenant of good faith and fair
dealing.

 

-70-



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party (a) as of the date such Loan Document is executed, will not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except (i) filings necessary to perfect Liens created
under the Loan Documents, (ii) consents, approvals, registrations or filings
which have been obtained or made and are in full force and effect or (iii) where
failure to obtain such consent or approval, or make such registration or filing,
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (b) will not violate any Requirement of Law applicable to the Borrower
or any Restricted Subsidiary, (c) will not violate or result (alone or with
notice or lapse of time or both) in a default under any indenture, agreement or
other instrument binding upon the Borrower or any Restricted Subsidiary or their
respective assets, or give rise to a right thereunder to require any payment,
repurchase or redemption to be made by the Borrower or any Restricted Subsidiary
or give rise to a right of, or result in, termination, cancelation or
acceleration of any obligation thereunder, except with respect to any violation,
default, payment, repurchase, redemption, termination, cancellation or
acceleration that would not reasonably be expected to have a Material Adverse
Effect and (d) will not result in the creation or imposition of any Lien on any
asset now owned or hereafter acquired by the Borrower or any Restricted
Subsidiary, except Liens created under the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Administrative Agent the
Borrower’s consolidated balance sheets and the related consolidated statements
of operations, shareholders’ equity and cash flows as of and for the fiscal
years ended December 31, 2017, December 31, 2016 and December 31, 2015, audited
and reported on by PricewaterhouseCoopers LLP, independent public accountants
(without a “going concern” or like qualification, exception or statement and
without any qualification or exception as to the scope of such audit other than
with respect to the Borrower’s internal controls over financial reporting for
which an opinion as to effectiveness is not required). Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and the Subsidiaries on a consolidated
basis as of such dates and for such periods in accordance with GAAP consistently
applied.

(b) No event, change or condition has occurred that has had, or would reasonably
be expected to have, a Material Adverse Effect since December 31, 2017.

SECTION 3.05. Properties.

(a) The Borrower and each Restricted Subsidiary has good and marketable title
to, or valid leasehold interests in, all its property necessary for the conduct
of its business (including the Mortgaged Properties), except for minor defects
in title that do not interfere with its ability to conduct its business as
currently conducted or as proposed to be conducted or to utilize such properties
for their intended purposes. All such property is free and clear of Liens, other
than Liens expressly permitted by Section 6.02.

(b) The Borrower and each Restricted Subsidiary owns, or has secured the rights
to use, all trademarks, trade names, copyrights, patents and other intellectual
property material to its business as currently conducted or as are necessary at
the time for its business as it is currently proposed to be conducted, and the
operation of the respective businesses by the Borrower and each Restricted
Subsidiary does not infringe upon the rights of any other Person, except, in
each case, for any such failures to own or have rights to use, or any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No claim or litigation
regarding any trademarks, trade names, copyrights, patents or other intellectual
property owned or used by the Borrower or any Restricted Subsidiary is pending
or, to the Knowledge of the Borrower or any Restricted Subsidiary, threatened
against the Borrower or any Restricted Subsidiary that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

(c) As of the Effective Date, none of the Borrower or any Restricted Subsidiary
has received notice of, or has Knowledge of, any pending or contemplated
condemnation proceeding affecting any Mortgaged Property or any sale or
disposition thereof in lieu of condemnation. Neither any Mortgaged Property nor
any interest therein is subject to any right of first refusal, option or other
contractual right to purchase such Mortgaged Property or interest therein.

 

-71-



--------------------------------------------------------------------------------

SECTION 3.06. Litigation and Environmental Matters.

(a) There are no actions, suits, investigations or proceedings at law or in
equity or by or before any arbitrator or Governmental Authority pending against
or, to the Knowledge of the Borrower or any Restricted Subsidiary, threatened
against or affecting the Borrower or any Restricted Subsidiary or any business,
property or rights (other than intellectual property rights, which are addressed
in Section 3.05(b)) of any such Person (i) that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve any of the Loan Documents.

(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, none of
the Borrower or any Restricted Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability, (iv) has any present or, to the Knowledge of the
Borrower or any Restricted Subsidiary, past operations or properties subject to
any federal, state or local investigation to determine whether any remedial
action is needed to address any environmental pollution, Hazardous Material
impacts or environmental clean-up, or (v) has any contingent liability with
respect to any Release, environmental pollution or Hazardous Material impacts on
any real property now or previously owned, leased or operated by it.

SECTION 3.07. Compliance with Laws. The Borrower and each Restricted Subsidiary
is in compliance with all Requirements of Law, except where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect.

SECTION 3.08. Anti-Terrorism Laws; Anti-Corruption Laws.

(a) To the extent applicable, the Borrower and the Restricted Subsidiaries are
in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(ii) the USA PATRIOT Act.

(b) The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the Knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (i) the Borrower, any Subsidiary or
any of their respective directors, officers or employees, or (ii) to the
Knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other Transactions will violate any Anti-Corruption Law or
applicable Sanctions.

SECTION 3.09. Investment Company Status. None of the Borrower or any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act.

SECTION 3.10. Federal Reserve Regulations. None of the Borrower or any
Restricted Subsidiary is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors) or extending
credit for the purpose of purchasing or carrying margin stock. No part of the
proceeds of the Loans will be used, directly or indirectly, for any purpose that
entails a violation (including on the part of any Lender) of any of the
regulations of the Board of Governors, including Regulations T, U and X.

SECTION 3.11. Taxes. Except to the extent that failure to do so would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, the Borrower and each Restricted Subsidiary (a) has
timely filed or caused to be filed all Tax returns and reports required to have
been filed by it and (b) has paid or caused to be paid all Taxes required to
have been paid by it (including in its capacity as a withholding agent), except
where the validity or amount thereof is being contested in good faith by
appropriate proceedings and where the Borrower or such Restricted Subsidiary, as
applicable, has set aside on its books adequate reserves therefor in accordance
with GAAP.

 

-72-



--------------------------------------------------------------------------------

SECTION 3.12. ERISA.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect no ERISA Event has occurred or is
reasonably expected to occur. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Accounting Standards Codification Topic 715) would not, as of the date of the
most recent financial statements of the Borrower, exceed the fair market value
of the assets of such Plan by an amount that, individually or in the aggregate
together with all other Plans, would reasonably be expected to have a Material
Adverse Effect.

(b) None of the Borrower or any of its Subsidiaries is an entity deemed to hold
“plan assets” (within the meaning of the Plan Asset Regulations), and to the
Knowledge of the Borrower neither the execution, delivery or performance of the
transactions contemplated under this Agreement, including the making of any Loan
and the issuance of any Letter of Credit hereunder, will give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code.

SECTION 3.13. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other written information
furnished by or on behalf of the Borrower or any Restricted Subsidiary to the
Arrangers, the Administrative Agent, any Issuing Bank or any Lender on or before
the Effective Date in connection with the negotiation of this Agreement or any
other Loan Document, included herein or therein or furnished hereunder or
thereunder (as modified or supplemented by other information so furnished and
taken as a whole) contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed by it to be reasonable at the time so furnished and, if such projected
financial information was furnished prior to the Effective Date, as of the
Effective Date (it being understood and agreed that any such projected financial
information may vary from actual results and that such variations may be
material).

SECTION 3.14. Subsidiaries. As of the Effective Date, Schedule 3.14 sets forth
the name of, and the ownership interest of the Borrower and each Subsidiary in,
each Subsidiary and identifies each Subsidiary that is a Guarantor as of the
Effective Date. As of the Effective Date, the Equity Interests in the Borrower
and each Subsidiary have been duly authorized and validly issued and are fully
paid and nonassessable, and the Equity Interests in each Subsidiary are owned by
the Borrower, directly or indirectly, free and clear of all Liens (other than
Liens created under the Loan Documents and any Liens permitted by Section 6.02).
Except as set forth in Schedule 3.14, as of the Effective Date, there is no
existing option, warrant, call, right, commitment or other agreement to which
the Borrower or any Subsidiary is a party requiring, and there are no Equity
Interests in any Subsidiary outstanding that upon exercise, conversion or
exchange would require, the issuance by the Borrower or any Subsidiary of any
additional Equity Interests or other securities exercisable for, convertible
into, exchangeable for or evidencing the right to subscribed for or purchase any
Equity Interests in the Borrower or any Subsidiary.

SECTION 3.15. Use of Proceeds. The proceeds of the Loans and of Letters of
Credit will be used by the Borrower and the Restricted Subsidiaries in
accordance with Section 5.11.

SECTION 3.16. Labor Matters. As of the Effective Date, except as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, (i) there are no strikes, lockouts or slowdowns or any other
material labor disputes against the Borrower or any Restricted Subsidiary
pending or, to the Knowledge of the Borrower or any Restricted Subsidiary,
threatened and (ii) there are no unfair labor practice complaints pending
against the Borrower or any Restricted Subsidiary or, to the Knowledge of the
Borrower or any Restricted Subsidiary, threatened against any of them before the
National Labor Relations Board or other Governmental Authority.

 

-73-



--------------------------------------------------------------------------------

SECTION 3.17. Solvency. As of the Effective Date, immediately after the
consummation of the Transactions to occur on the Effective Date, the (a) fair
value of the assets of the Borrower and the Restricted Subsidiaries, taken as a
whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise, (b) present fair saleable value of the
property of the Borrower and the Restricted Subsidiaries, taken as a whole, will
be greater than the amount that will be required to pay the probable liability
of their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (c) Borrower and
the Restricted Subsidiaries, taken as a whole, will be able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) Borrower and the Restricted
Subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted following the Effective Date. For
purposes of this Section, the amount of contingent liabilities at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

SECTION 3.18. Collateral Matters.

(a) The Collateral Agreement will create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral (as defined therein) and (i) when such Collateral
constituting certificated securities (as defined in the Uniform Commercial Code)
is delivered to the Administrative Agent, together with instruments of transfer
duly endorsed in blank, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the pledgors thereunder in such Collateral, prior and
superior in right to any other Person, and (ii) when financing statements in
appropriate form are filed in the applicable filing offices, the security
interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the Loan Parties
in the remaining Collateral (as defined therein) (subject to subsections (b) and
(c) of this Section 3.18) to the extent perfection can be obtained by filing
Uniform Commercial Code financing statements, prior and superior to the Lien of
any other Person, except for Liens permitted under Section 6.02.

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a fully perfected
security interest in all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof, prior and superior in right to
any other Person, but subject to Liens permitted under Section 6.02.

(c) Upon the recordation of the Collateral Agreement (or a short-form security
agreement in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent) with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, and the filing of the financing
statements referred to in paragraph (a) of this Section, the security interest
created under the Collateral Agreement will constitute a fully perfected
security interest in all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Collateral Agreement) in which a
security interest may be perfected by filing in the United States of America, in
each case prior and superior in right to any other Person, but subject to Liens
permitted under Section 6.02 (it being understood and agreed that subsequent
recordings in the United States Patent and Trademark Office or the United States
Copyright Office may be necessary to perfect a security interest in such
Intellectual Property acquired by the Loan Parties after the Effective Date).

(d) Each Security Document delivered after the Effective Date will, upon
execution and delivery thereof, be effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of the Loan Parties’ right,
title and interest in and to the Collateral thereunder, and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law and (ii) upon the taking of possession or control
by the Administrative Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Administrative Agent to the extent required by any
Security Document), such Security Document will constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in such Collateral, in each case subject to no Liens other than Liens permitted
under Section 6.02.

 

-74-



--------------------------------------------------------------------------------

SECTION 3.19. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent shall have received from each party hereto or
thereto either (i) a counterpart of this Agreement and each other Loan Document
(excluding the Mortgages, which shall be delivered in accordance with
Section 5.15) signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include facsimile
transmission or other electronic imaging of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and each
other Loan Document (excluding the Mortgages, which shall be delivered in
accordance with Section 5.15).

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders) of each of Sidley Austin
LLP, counsel for the Borrower and the Restricted Subsidiaries, and Hall Estill,
special counsel in Oklahoma for the Borrower and each such Restricted Subsidiary
organized under the laws of Oklahoma, (A) dated as of the Effective Date and
(B) covering such matters relating to the Loan Parties (as applicable) or the
Loan Documents as the Administrative Agent shall reasonably request. The
Borrower hereby requests such counsel to deliver such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties or the Loan Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer or the President or a Vice
President of the Borrower, confirming compliance with the conditions set forth
in paragraphs (a) and (b) of Section 4.02 (after giving effect to the
consummation of the Spin-Off).

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
at least two Business Days prior to the Effective Date, reimbursement or payment
of all reasonable out-of-pocket expenses (including fees, charges and
disbursements of counsel) required to be reimbursed or paid by any Loan Party
hereunder, under any other Loan Document or under any other agreement entered
into by any of the Arrangers, the Administrative Agent and the Lenders, on the
one hand, and any of the Loan Parties, on the other hand; provided that such
amounts may be offset against the proceeds of the Term Loans.

(f) The Administrative Agent shall have received the financial statements and
certificates referred to in Section 3.04(a).

(g) The Administrative Agent shall have received, at least five (5) Business
Days prior to the Effective Date, all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
that has been requested at least ten Business Days prior to the Effective Date.

 

-75-



--------------------------------------------------------------------------------

(h) The Collateral and Guarantee Requirement shall have been satisfied to the
extent applicable and the Administrative Agent, on behalf of the Secured
Parties, shall have a valid and perfected security interest in the Collateral of
the type and priority described in each Security Document, except as otherwise
set forth in the Collateral and Guarantee Requirement or Section 5.15. The
Administrative Agent shall have received a completed Perfection Certificate
dated the Effective Date and signed by a Financial Officer or legal officer of
the Borrower, together with all attachments contemplated thereby, including
(i) the results of a search of the Uniform Commercial Code (or equivalent)
filings made with respect to the Loan Parties in the jurisdictions contemplated
by the Perfection Certificate, (ii) the results of searches of the United States
Patent and Trademark Office and the United States Copyright Office reasonably
requested by the Administrative Agent, (iii) copies of the financing statements
(or similar documents) disclosed by such search and (iv) evidence reasonably
satisfactory to the Administrative Agent that the Liens indicated by such
financing statements (or similar documents) are permitted by Section 6.02 or
have been or will contemporaneously with the initial funding of the Loans on the
Effective Date be released or terminated.

(i) The Administrative Agent shall have received the certificates of insurance
with respect to the insurance required by Section 5.07 and the Security
Documents.

(j) The Lenders shall have received a certificate from a Financial Officer of
the Borrower, substantially in the form of Exhibit L, certifying as to the
solvency of the Borrower and its Restricted Subsidiaries as of the Effective
Date on a consolidated basis after giving effect to the Transactions and the
other transactions contemplated hereby.

(k) Immediately after giving effect to the Transactions and the other
transactions contemplated hereby, none of the Borrower or any Restricted
Subsidiary shall have outstanding any Indebtedness, other than (i) Indebtedness
incurred under the Loan Documents, (ii) the Senior Unsecured Notes and
(iii) other Indebtedness permitted under Section 6.01.

(l) The Senior Unsecured Notes shall have been issued with a gross aggregate
principal amount of no less than $300,000,000, and the Net Proceeds of such
issuance shall have been deposited into escrow.

(m) The Borrower shall have delivered to the Administrative Agent the notice
required by Section 2.03.

(n) The Borrower shall have made the Effective Date Dover Payment substantially
concurrently with the initial funding hereunder and the Spin-Off shall have been
consummated prior to or substantially concurrently with the initial funding
hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligations of the Lenders to make Loans on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable, except in the case of any
such representation and warranty that expressly relates to a prior date, in
which case such representation and warranty shall be true and correct in all
material respects (or in all respects, as applicable) as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

 

-76-



--------------------------------------------------------------------------------

(c) The Borrower shall have delivered to the Administrative Agent the notice
required by Section 2.03.

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section 4.02) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section 4.02.

ARTICLE V

Affirmative Covenants

From and including the Effective Date and until the Commitments shall have
expired or been terminated and the principal of and interest on each Loan and
all fees, expenses other amounts (other than contingent amounts not yet due)
payable under this Agreement or any other Loan Document and the other Loan
Document Obligations shall have been paid in full and all Letters of Credit
(other than those collateralized or back-stopped on terms reasonably
satisfactory to the applicable Issuing Bank) shall have expired or been
terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, which shall furnish to each Lender, the
following:

(a) within 90 days after the end of each fiscal year (or such later date as Form
10-K is required to be filed with the SEC taking into account any extension
granted by the SEC, provided that the Borrower gives the Administrative Agent
notice of any such extension), its audited consolidated balance sheet and
audited consolidated statements of operations, shareholders’ equity and cash
flows as of the end of and for such fiscal year, and related notes thereto,
setting forth in each case in comparative form the figures for the previous
fiscal year, prepared in accordance with generally accepted auditing standards
and reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification, exception or statement (other than with respect to, or resulting
from, the regularly scheduled maturity of the Revolving Commitments, the Term
Loans or other Indebtedness or any anticipated inability to satisfy any
financial covenant set forth in this Agreement on a future date or future
period) and without any qualification or exception as to the scope of such audit
other than with respect to internal controls over financial reporting for which
an opinion as to effectiveness is not required) to the effect that such
financial statements present fairly in all material respects the financial
condition, results of operations and cash flow of the Borrower and its
Subsidiaries on a consolidated basis as of the end of and for such fiscal year
and accompanied by a management’s discussion and analysis describing the
financial position, results of operations and cash flow of the Borrower and its
consolidated Subsidiaries (for the avoidance of doubt, the delivery of a filed
Form 10-K by the Borrower to the Administrative Agent shall be deemed to satisfy
the delivery requirement of management’s discussion and analysis required by
this Section 5.01(a));

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year (or such later date as Form 10-Q of the Borrower is required to
be filed with the SEC taking into account any extension granted by the SEC,
provided that the Borrower gives the Administrative Agent notice of any such
extension), its unaudited consolidated balance sheet and unaudited consolidated
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the then-current fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer of the Borrower as
presenting fairly in all material respects the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries on a consolidated
basis as of the end of and for such fiscal quarter and such portion of the
then-current fiscal year in accordance with GAAP consistently applied, subject
to normal year-end audit adjustments and the absence of footnotes, and
accompanied by a management’s discussion and analysis describing the financial
position, results of operations and cash flow of the Borrower and its
consolidated Subsidiaries (for the avoidance of doubt, the delivery of a filed
Form 10-K by the Borrower to the Administrative Agent shall be deemed to satisfy
the delivery requirement of management’s discussion and analysis required by
this Section 5.01(b));

 

-77-



--------------------------------------------------------------------------------

(c) within ten (10) days after the earlier of (i) the date of the actual or
deemed delivery of financial statements under clause (a) or (b) above and
(ii) the due date for delivery of financial statements under clause (a) or (b)
above, a certificate of a Financial Officer of the Borrower (A) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (B) setting forth (1) reasonably detailed calculations demonstrating
compliance with the covenants contained in Sections 6.12 and 6.13 on a Pro Forma
Basis and (2) in the case of financial statements delivered under clause
(a) above, beginning with the financial statements for the fiscal year ending
December 31, 2019, reasonably detailed calculations of Excess Cash Flow,
(C) stating whether any change in GAAP or in the application thereof has
occurred since the later of the date of the Borrower’s audited financial
statements referred to in Section 3.04 and the date of the prior certificate
delivered pursuant to this clause (c) indicating such a change and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (D) at any time when there is any
Unrestricted Subsidiary, including as an attachment with respect to each such
financial statement, an Unrestricted Subsidiary Reconciliation Statement (except
to the extent that the information required thereby is separately provided with
the public filing of such financial statement);

(d) within 90 days after the end of each fiscal year, a detailed consolidated
budget for such fiscal year (including a projected consolidated balance sheet
and consolidated statements of projected operations and cash flows as of the end
of and for such fiscal year and setting forth the assumptions used for purposes
of preparing such budget) and, promptly when available, any significant
revisions of such budget;

(e) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;

(f) promptly after the same becomes publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Restricted Subsidiary with the SEC or with any national securities exchange,
or distributed by the Borrower to the holders of its Equity Interests generally,
as applicable; and

(g) promptly following any request therefor, but subject to the limitations set
forth in the proviso to the last sentence of Section 5.09 and Section 9.12, such
other information regarding the operations, business affairs, assets,
liabilities (including contingent liabilities) and financial condition of the
Borrower or any Restricted Subsidiary, or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent, any Issuing
Bank or any Lender may reasonably request.

Information required to be furnished pursuant to clause (a), (b) or (g) of this
Section shall be deemed to have been furnished if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on the Platform or shall be available on the
website of the SEC at http://www.sec.gov. Information required to be furnished
pursuant to this Section may also be furnished by electronic communications
pursuant to procedures approved by the Administrative Agent.

The Borrower shall conduct quarterly conference calls that the Lenders may
attend to discuss the financial condition and results of operations of the
Borrower and its Subsidiaries for the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 5.01(a) and
Section 5.01(b), at a date and time to be determined by the Borrower with
reasonable advance notice to the Administrative Agent (provided that the
requirement of this call may be satisfied by Borrower’s hosting of its quarterly
earnings call for investors).

 

-78-



--------------------------------------------------------------------------------

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent, which shall furnish to each Issuing Bank and each Lender,
prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the Knowledge of the
Borrower, the Borrower or any Restricted Subsidiary, or any adverse development
in any such pending action, suit or proceeding not previously disclosed in
writing by the Borrower to the Administrative Agent, that in each case could
reasonably be expected to result in a Material Adverse Effect or that in any
manner questions the validity of this Agreement or any other Loan Document; and

(c) any other development (including notice of any matter or event that could
give rise to an Environmental Liability or ERISA Event) that has resulted, or
could reasonably be expected to result, in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Information Regarding Collateral.

(a) The Borrower will furnish to the Administrative Agent prompt (and in any
event within 30 days) written notice of any change (i) in any Loan Party’s legal
name, as set forth in such Loan Party’s organizational documents, (ii) in the
jurisdiction of incorporation or organization of any Loan Party, (iii) in the
form of organization of any Loan Party or (iv) in any Loan Party’s
organizational identification number, if any, or, with respect to a Loan Party
organized under the laws of a jurisdiction that requires such information to be
set forth on the face of a Uniform Commercial Code financing statement, the
Federal Taxpayer Identification Number of such Loan Party. The Borrower shall
provide the Administrative Agent with certified organizational documents
reflecting any of the changes described in the preceding sentence and shall, and
shall cause the other Loan Parties to, take all action necessary to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral, if applicable.

(b) within 90 days after the end of each fiscal year, the Borrower shall deliver
to the Administrative Agent a completed Supplemental Perfection Certificate
(i) setting forth the information required pursuant to the Supplemental
Perfection Certificate and indicating, in a manner reasonably satisfactory to
the Administrative Agent, any changes in such information from the most recent
Supplemental Perfection Certificate delivered pursuant to this Section (or,
prior to the first delivery of a Supplemental Perfection Certificate, from the
Perfection Certificate delivered on the Effective Date) or (ii) certifying that
there has been no change in such information from the most recent Supplemental
Perfection Certificate delivered pursuant to this Section (or, prior to the
first delivery of a Supplemental Perfection Certificate, from the Perfection
Certificate delivered on the Effective Date).

SECTION 5.04. Existence; Conduct of Business. The Borrower will, and will cause
each of its Restricted Subsidiaries to, (a) preserve, renew and keep in full
force and effect its legal existence and (b) take all reasonable action to
maintain the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks, trade names and other intellectual property necessary
for the conduct of its business; provided that the foregoing shall not prohibit
(i) any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 or (ii) the Borrower and each of its Restricted Subsidiaries from
allowing its respective immaterial patents, copyrights, trademarks, trade names
and other intellectual property to lapse, expire or become abandoned in the
ordinary course of business or its reasonable business judgment, as applicable.

SECTION 5.05. Payment of Taxes. The Borrower will, and will cause each of its
Restricted Subsidiaries to, pay its Tax liabilities before the same shall become
delinquent or in default (including in its capacity as a withholding agent),
except where (a) (i) the validity or amount thereof is being contested in good
faith by appropriate proceedings and (ii) the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) the failure to make payment would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

-79-



--------------------------------------------------------------------------------

SECTION 5.06. Maintenance of Properties. Except if failure to do so would not
reasonably be expected to have a Material Adverse Effect, the Borrower will, and
will cause each of its Restricted Subsidiaries to, keep and maintain all
property necessary for the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

SECTION 5.07. Insurance. The Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts (with no greater risk retention)
and against such risks as is customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations. Each such policy of liability or property insurance
maintained by or on behalf of the Loan Parties will (a) in the case of each
liability insurance policy (other than workers’ compensation, director and
officer liability or other policies in which such endorsements are not
customary), name the Administrative Agent, on behalf of the Secured Parties, as
an additional insured thereunder, (b) in the case of each property insurance
policy, contain a lender’s loss payable or mortgagee clause or endorsement, as
applicable, that names the Administrative Agent, on behalf of the Secured
Parties, as the lender’s loss payee and mortgagee, as applicable, thereunder and
(c) provide for at least 30 days’ (or such shorter number of days as may be
agreed to by the Administrative Agent) prior written notice to the
Administrative Agent of any cancellation of such policy. If any portion of any
Mortgaged Property is at any time located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area with respect to which flood insurance has been made available under the
Flood Insurance Laws, then the Borrower shall, or shall cause each Loan Party
to, (i) maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws, (ii) cooperate with the Administrative Agent and provide
information reasonably required by the Administrative Agent to comply with the
Flood Insurance Laws and (iii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent, including, without limitation, evidence of annual renewals
of such insurance.

SECTION 5.08. Environmental.

(a) Environmental Disclosure. The Borrower will deliver to the Administrative
Agent:

(i) promptly after the Borrower’s obtaining written information confirming the
occurrence thereof, written notice describing in reasonable detail (A) any
Release occurring during the term hereof at any Facility that is required to be
reported by either the Borrower or any of its Restricted Subsidiaries to any
Governmental Authority under any Environmental Laws that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and (B) a Responsible Officer of the Borrower’s discovery of any Hazardous
Material condition on any real property adjoining or in the vicinity of any
Facility that reasonably could be expected to have, individually or in the
aggregate, a Material Adverse Effect;

(ii) as soon as practicable following the sending or receipt thereof by the
Borrower or any of its Restricted Subsidiaries, a copy of material written
non-privileged communications with respect to (A) any Environmental Claims that,
individually or in the aggregate, are reasonably expected to give rise to a
Material Adverse Effect and (B) any Release required to be reported by the
Borrower or any of its Restricted Subsidiaries to any Governmental Authority
that reasonably could be expected to have a Material Adverse Effect;

(iii) prompt written notice describing in reasonable detail any acquisition of
stock, assets, or property by the Borrower or any of its Restricted Subsidiaries
that could reasonably be expected to expose the Borrower or any of its
Restricted Subsidiaries to, or result in, Environmental Claims that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; and

(iv) with reasonable promptness, such other non-privileged documents and
information as from time to time may be reasonably requested by the
Administrative Agent in relation to any matters disclosed pursuant to this
Section 5.08(a).

 

-80-



--------------------------------------------------------------------------------

(b) Hazardous Materials Activities, Etc. The Borrower shall promptly take, and
shall cause each of its Restricted Subsidiaries promptly to take, any and all
actions necessary to (i) cure any violation of Environmental Laws that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and (ii) make an appropriate response to any Environmental Claim,
in each case, where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 5.09. Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each of its Restricted Subsidiaries to, keep proper books of
record and accounts in which full, true and correct entries in conformity with
GAAP and all Requirements of Law are made of all dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
of its Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times during normal business
hours upon reasonable prior notice to the Borrower, but no more often than two
times during any calendar year; provided that none of the Borrower or any
Restricted Subsidiary will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Requirement of Law or any binding agreement or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product.

SECTION 5.10. Compliance with Laws. The Borrower will, and will take reasonable
action to cause each of its Restricted Subsidiaries to, comply with all
Requirements of Law (including Environmental Laws) with respect to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect. The
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

SECTION 5.11. Use of Proceeds; Letters of Credit. The proceeds of the Initial
Term Loans, together with the proceeds of the Senior Unsecured Notes and cash on
hand, will be used solely for the payment of (i) fees and expenses payable in
connection with the Transactions and (ii) the Effective Date Dover Payment. The
proceeds of the Revolving Loans, as well as the proceeds of any Incremental
Extension of Credit (unless otherwise provided in the applicable Incremental
Facility Amendment) will be used for working capital and other general corporate
purposes (including acquisitions permitted by this Agreement) of the Borrower
and the Restricted Subsidiaries. No part of the proceeds of any Loan will be
used in violation of the representation set forth in Section 3.10. Letters of
Credit will be used by the Borrower and the Restricted Subsidiaries for general
corporate purposes, including to replace or provide credit support for any
Existing Letters of Credit as of the Effective Date.

SECTION 5.12. Additional Subsidiaries.

(a) If any additional Subsidiary is formed or acquired (or otherwise becomes a
Designated Subsidiary) after the Effective Date, then the Borrower will, as
promptly as practicable and, in any event, within 30 days (or such longer period
as the Administrative Agent, acting reasonably, may agree to in writing
(including electronic mail)) after such Subsidiary is formed or acquired (or
otherwise becomes a Designated Subsidiary), notify the Administrative Agent
thereof and, to the extent applicable, cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Designated Subsidiary and with
respect to any Equity Interest in or Indebtedness of such Designated Subsidiary
owned by or on behalf of any Loan Party.

(b) The Borrower may at any time designate any wholly-owned U.S. Restricted
Subsidiary as a Designated Subsidiary; provided that to the extent applicable,
the Borrower will cause the Collateral and Guarantee Requirement to be satisfied
with respect to such Restricted Subsidiary within the time period and to the
extent set forth in Section 5.12(a) as if such Restricted Subsidiary is a Person
that becomes a Designated Subsidiary after the Effective Date.

 

-81-



--------------------------------------------------------------------------------

SECTION 5.13. Further Assurances.

(a) The Borrower will, and will cause each of its Subsidiaries that is a
Guarantor to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), that may be required under any applicable law, or
that the Administrative Agent may reasonably request, to cause the Collateral
and Guarantee Requirement to be and remain satisfied, all at the expense of the
Loan Parties. The Borrower also agrees to, and shall cause each of its
Subsidiaries that is a Guarantor to, provide to the Administrative Agent, from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

(b) If any additional Foreign Subsidiary of the Borrower is formed or acquired
after the Effective Date, notify the Administrative Agent thereof and, within 5
Business Days after the date such Foreign Subsidiary is formed or acquired or
such longer period as the Administrative Agent may agree in its reasonable
discretion, the Borrower shall cause (and shall cause the Guarantors to cause)
the Collateral and Guarantee Requirement to be satisfied with respect to any
Equity Interests in such Foreign Subsidiary (other than Excluded Equity) owned
by or on behalf of any Loan Party.

(c) If, after the Effective Date, any Loan Party acquires any Material Real
Property or any real property owned by any Loan Party becomes a Material Real
Property, then such Loan Party shall promptly notify the Administrative Agent,
and, if requested by the Administrative Agent, shall, within (90) days of such
acquisition (or such later date as the Administrative Agent may agree in its
reasonable discretion), cause such Material Real Property to be subjected to a
Lien securing the Obligations and will take such actions as shall be reasonably
necessary or reasonably requested by the Administrative Agent to grant and
perfect or record such Lien, including the actions described in subsection
(e) of the definition of “Collateral and Guarantee Requirement”.

(d) If any asset (other than any Material Real Property) that has an individual
fair market value in excess of $10,000,000 is acquired by the Borrower or any
Guarantor after the Effective Date (other than assets constituting Collateral
under the Collateral Agreement that become subject to the Lien created by the
Collateral Agreement upon acquisition thereof), the Borrower will notify the
Administrative Agent, and, if requested by the Administrative Agent, the
Borrower will cause such assets to be subjected to a Lien securing the
Obligations and will take, and cause the Guarantors to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties.

SECTION 5.14. Credit Ratings. The Borrower will use commercially reasonable
efforts to cause the Initial Term Loans made available under this Agreement to
be continuously rated by S&P and Moody’s. The Borrower will use commercially
reasonable efforts to maintain a corporate rating from S&P and a corporate
family rating from Moody’s, in each case in respect of the Borrower.

SECTION 5.15. Post-Effective Date Matters. The Borrower shall complete each of
the following obligations and/or deliver to the Administrative Agent each of the
following documents, instruments, agreements and information, on or before the
date set forth for each such item thereon (or such later date as the
Administrative Agent may agree), each of which shall be completed or provided in
form and substance satisfactory to the Administrative Agent (unless waived in
accordance with Section 9.02):

(a) Within 60 days of the Effective Date, the Administrative Agent shall have
received the insurance endorsements required by Section 5.07.

(b) Within two Business Days of the Effective Date, the Administrative Agent
shall have received an original executed copy of the Global Intercompany Note.

(c) Within 120 days of the Effective Date, the Administrative Agent shall have
received the Mortgages required pursuant to clause (e) of the definition of
“Collateral and Guarantee Requirement”.

 

-82-



--------------------------------------------------------------------------------

SECTION 5.16. Designation of Subsidiaries. The Borrower may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(a) immediately before and after such designation, no Event of Default shall
have occurred and be continuing or would result from such designation and (b) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“restricted subsidiary” or a “guarantor” (or any similar designation) for any
Material Indebtedness. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the parent company of such
Subsidiary therein under Section 6.04(u) at the date of designation in an amount
equal to the net book value of such parent company’s investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary, and the making of an Investment by such Subsidiary in
any Investments of such Subsidiary, in each case existing at such time.

SECTION 5.17. Spin-Off Documents. No term or condition set forth in any Spin-Off
Document shall be waived, amended or otherwise modified in a manner material and
adverse to the rights or interests of the Lenders without the prior written
approval of the Administrative Agent.

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses, other amounts (other than
contingent amounts not yet due) payable under this Agreement or any other Loan
Document and the other Loan Document Obligations have been paid in full, and all
Letters of Credit (other than those collateralized or back-stopped on terms
reasonably satisfactory to the applicable Issuing Bank) have expired or been
terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees (provided that notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document, no provision of this
Agreement or any other Loan Document shall prevent or restrict the consummation
of any of the Transactions, nor shall the Transactions give rise to any Default,
or constitute the utilization of any basket, under this Agreement (including
this Article VI) or any other Loan Document) with the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not, nor will it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created hereunder and under the other Loan Documents;

(b) (i) the Senior Unsecured Notes in an aggregate principal amount not to
exceed $300,000,000 and (ii) Refinancing Indebtedness in respect of the Senior
Unsecured Notes issued pursuant to clause (i) above (it being understood and
agreed that, for purposes of this Section, any Indebtedness that is incurred for
the purpose of repurchasing or redeeming any Senior Unsecured Notes (or any
Refinancing Indebtedness in respect thereof) shall, if otherwise meeting the
requirements set forth in the definition of the term “Refinancing Indebtedness,”
be deemed to be Refinancing Indebtedness in respect of the Senior Unsecured
Notes (or such Refinancing Indebtedness), and shall be permitted to be incurred
and be in existence, notwithstanding that the proceeds of such Refinancing
Indebtedness shall not be applied to make such repurchase or redemption of the
Senior Unsecured Notes (or such Refinancing Indebtedness) immediately upon the
incurrence thereof, if the proceeds of such Refinancing Indebtedness are applied
to make such repurchase or redemption no later than 90 days following the date
of the incurrence thereof);

(c) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
and any Refinancing Indebtedness in respect thereof;

(d) Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that (i) Indebtedness of any Subsidiary that is not a Loan Party to the
Borrower or any Guarantor shall be subject to Section 6.04 and (ii) Indebtedness
of the Borrower or any Guarantor to any Restricted Subsidiary that is not a
Guarantor shall, on and after the date that is ninety (90) days after the
Effective Date, be subordinated to the Obligations on terms reasonably
acceptable to the Administrative Agent;

 

-83-



--------------------------------------------------------------------------------

(e) Guarantees by the Borrower of Indebtedness of any Restricted Subsidiary and
by any Restricted Subsidiary of Indebtedness of the Borrower or any other
Restricted Subsidiary; provided that (i) the Indebtedness so Guaranteed is
permitted by this Section (other than clause (c) or (g), (ii) Guarantees by the
Borrower or any Guarantor of Indebtedness of any Subsidiary that is not a Loan
Party shall be subject to Section 6.04, (iii) if the Indebtedness so Guaranteed
is subordinated to the Obligations, Guarantees permitted under this clause
(e) shall be subordinated to the Obligations to the same extent and on the same
terms as the Indebtedness so Guaranteed is subordinated to the Obligations and
(iv) none of the Senior Unsecured Notes shall be Guaranteed by any Restricted
Subsidiary unless such Restricted Subsidiary is a Guarantor;

(f) (i) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction, repair, replacement or improvement of any
fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed by the Borrower or any Restricted Subsidiary in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided that such Indebtedness is incurred
prior to or within 270 days after such acquisition or the completion of such
construction, repair, replacement or improvement, and (ii) Refinancing
Indebtedness in respect of Indebtedness incurred or assumed pursuant to clause
(i) above; provided, further, that at the time of incurrence thereof, the
aggregate principal amount of Indebtedness incurred pursuant to this clause (f),
together with any sale and leaseback transaction incurred pursuant to
Section 6.06, shall not exceed the greater of (x) $50,000,000 and (y) 2.50% of
Consolidated Total Assets as of the last day of the fiscal year most recently
ended prior to the incurrence of such Indebtedness;

(g) (i) Indebtedness of any Person that becomes a Restricted Subsidiary (or of
any Person not previously a Restricted Subsidiary that is merged or consolidated
with or into the Borrower or a Restricted Subsidiary in a transaction permitted
hereunder) after the Effective Date, or Indebtedness of any Person that is
assumed by the Borrower or any Restricted Subsidiary in connection with an
acquisition of assets by the Borrower or such Restricted Subsidiary in an
acquisition permitted by Section 6.04; provided that (x) such Indebtedness
exists at the time such Person becomes a Restricted Subsidiary (or is so merged
or consolidated) or such assets are acquired and is not created in contemplation
of or in connection with such Person becoming a Restricted Subsidiary (or such
merger or consolidation) or such assets being acquired and (y) after giving
effect to such Indebtedness on a Pro Forma Basis, the Borrower would be in
compliance with Sections 6.12 and 6.13 and (ii) Refinancing Indebtedness in
respect of Indebtedness incurred or assumed, as applicable, pursuant to clause
(i) above;

(h) other Indebtedness in an aggregate principal amount not exceeding at the
time of incurrence thereof, the greater of (i) $50,000,000 and (ii) 2.50% of
Consolidated Total Assets as of the last day of the fiscal year most recently
ended prior to the incurrence of such Indebtedness;

(i) Indebtedness owed to any Person (including obligations in respect of letters
of credit for the benefit of such Person) providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(j) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations
(other than in respect of other Indebtedness), in each case provided in the
ordinary course of business;

(k) Indebtedness in respect of Hedging Agreements and Supply Chain Financings;

(l) Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depositary and Cash Management Services or in connection
with any automated clearinghouse transfers of funds; provided that such
Indebtedness shall be repaid in full within five Business Days of the incurrence
thereof;

 

-84-



--------------------------------------------------------------------------------

(m) Indebtedness in the form of purchase price adjustments, earnouts,
non-competition agreements or other arrangements representing acquisition
consideration or deferred payments of a similar nature incurred in connection
with any acquisition or other investment permitted under Section 6.04;

(n) Refinancing Term Loan Indebtedness incurred pursuant to Section 2.23;
provided that the Net Proceeds thereof are used to make the prepayments required
under clause 2.23(a)(ii) of Section 2.23;

(o) Refinancing Revolving Indebtedness incurred pursuant to Section 2.23;

(p) Alternative Incremental Facility Debt, provided that the aggregate principal
amount of such Alternative Incremental Facility Debt shall not exceed the amount
permitted under Section 2.21;

(q) Indebtedness representing deferred compensation to directors, officers,
consultants or employees of the Borrower and its Restricted Subsidiaries
incurred in the ordinary course of business;

(r) Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors, consultants and employees or their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Borrower permitted by Section 6.08;

(s) Indebtedness of Foreign Subsidiaries in an aggregate principal amount, at
the time of incurrence thereof, not exceeding the greater of (i) $25,000,000 at
any time outstanding and (ii) 1.25% of Consolidated Total Assets as of the last
day of the fiscal year most recently ended prior to the incurrence of such
Indebtedness; and

(t) Indebtedness of any Restricted Subsidiary that is not a Loan Party to the
Borrower or any Guarantor to the extent the proceeds thereof are used by such
Restricted Subsidiary to consummate an acquisition permitted by Section 6.04(b);
provided that the aggregate amount of Indebtedness incurred pursuant to this
clause (t) for the purpose of acquiring a Restricted Subsidiary that does not
become a Guarantor shall not exceed, at the time such acquisition is made and
after giving effect thereto, the greater of (i) $35,000,000 and (ii) 1.75% of
Consolidated Total Assets as of the last day of the fiscal year most recently
ended prior to the making of such acquisition.

SECTION 6.02. Liens. The Borrower will not, nor will it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
any asset now owned or hereafter acquired by it, except:

(a) Liens created under the Loan Documents;

(b) Permitted Encumbrances;

(c) any Lien on any asset of the Borrower or any Restricted Subsidiary existing
on the Effective Date and set forth in Schedule 6.02; provided that (i) such
Lien shall not apply to any other asset of the Borrower or any Restricted
Subsidiary (other than assets financed by the same financing source in the
ordinary course of business) and (ii) such Lien shall secure only those
obligations that it secures on the Effective Date and extensions, renewals,
replacements and refinancings thereof so long as the principal amount of such
extensions, renewals, replacements and refinancings does not exceed the
principal amount of the obligations being extended, renewed, replaced or
refinanced or, in the case of any such obligations constituting Indebtedness,
that are permitted under Section 6.01(c) as Refinancing Indebtedness in respect
thereof;

(d) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary or existing on any asset of any Person
that becomes a Restricted Subsidiary (or of any Person not previously a
Restricted Subsidiary that is merged or consolidated with or into the Borrower
or a Restricted Subsidiary in a transaction permitted hereunder) after the
Effective Date but prior to the time such Person becomes a Restricted Subsidiary
(or is so merged or consolidated); provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary (or such merger or consolidation), (ii) such Lien shall
not apply to any other asset of the Borrower or any Restricted Subsidiary (other

 

-85-



--------------------------------------------------------------------------------

than (x) assets financed by the same financing source in the ordinary course of
business and (y) in the case of any such merger or consolidation, the assets of
any special purpose merger Subsidiary that is a party thereto) and (iii) such
Lien shall secure only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary (or is so
merged or consolidated) and extensions, renewals, replacements and refinancings
thereof so long as the principal amount of such extensions, renewals and
replacements does not exceed the principal amount of the obligations being
extended, renewed or replaced or, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.01(g) as
Refinancing Indebtedness in respect thereof;

(e) Liens on fixed or capital assets acquired, constructed, repaired, replaced
or improved (including any such assets made the subject of a Capital Lease
Obligation incurred) by the Borrower or any Restricted Subsidiary; provided that
(i) such Liens secure Indebtedness incurred to finance such acquisition,
construction, repair, replacement or improvement and permitted by
Section 6.01(f)(i) or any Refinancing Indebtedness in respect thereof permitted
by Section 6.01(f)(ii), (ii) such Liens and the Indebtedness secured thereby are
incurred prior to or within 270 days after such acquisition or the completion of
such construction, repair, replacement or improvement (provided that this clause
(ii) shall not apply to any Refinancing Indebtedness permitted by
Section 6.01(f)(ii) or any Lien securing such Refinancing Indebtedness), (iii)
the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing, repairing, replacing or improving such fixed or capital asset and
in any event, the aggregate principal amount of such Indebtedness does not
exceed the amount permitted under the second proviso of Section 6.01(f) and
(iv) such Liens shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary (except assets financed by the same financing
source in the ordinary course of business);

(f) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

(g) in the case of (i) any Restricted Subsidiary that is not a wholly owned
Subsidiary or (ii) the Equity Interests in any Person that is not a Restricted
Subsidiary, any encumbrance or restriction, including any put and call
arrangements, related to Equity Interests in such Restricted Subsidiary or such
other Person set forth in the organizational documents of such Restricted
Subsidiary or such other Person or any related joint venture, shareholders’ or
similar agreement;

(h) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for an acquisition or
other transaction permitted hereunder;

(i) Liens on Collateral securing any Permitted Second Priority Refinancing Debt
or Alternative Incremental Facility Debt; provided that such Liens are subject
to customary intercreditor arrangements reasonably satisfactory to the
Administrative Agent;

(j) Liens granted by a Subsidiary that is not a Loan Party in respect of
Indebtedness permitted to be incurred by such Subsidiary under Section 6.01; and

(k) Liens not otherwise permitted by this Section to the extent that the
aggregate outstanding principal amount of the obligations secured thereby, at
the time of incurrence thereof, does not exceed the greater of (i) $35,000,000
and (ii) 1.75% of Consolidated Total Assets as of the last day of the fiscal
year most recently ended prior to the incurrence of such obligations.

SECTION 6.03. Fundamental Changes.

(a) The Borrower will not, nor will it permit any of its Restricted Subsidiaries
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or liquidate or dissolve, except that,
(i) any Person may merge into or consolidate with the Borrower in a transaction
in which (A) the Borrower is the surviving entity or (B) (1) the surviving
entity (the “Successor Borrower”) is organized under the laws of the United
States and expressly assumes the Borrower’s obligations under this Agreement and
the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably

 

-86-



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent, (2) each Guarantor, unless it is the
other party to such merger or consolidation, shall have by a supplement to the
Collateral Agreement confirmed that its obligations thereunder shall apply to
the Successor Borrower’s obligations under this Agreement, and (3) each
mortgagor of a Mortgaged Property, unless it is the other party to such merger
or consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other appropriate document) confirmed that its obligations
thereunder shall apply to the Successor Borrower’s obligations under this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Borrower will succeed to, and be substituted for, the Borrower under this
Agreement, (ii) any Person (other than the Borrower) may merge into or
consolidate with any Restricted Subsidiary in a transaction in which the
surviving entity is a Restricted Subsidiary and, if any party to such merger or
consolidation is a Guarantor, is a Guarantor, (iii) any Restricted Subsidiary
other than the Borrower may merge into or consolidate with any Person in a
transaction permitted under Section 6.05 in which, after giving effect to such
transaction, the surviving entity is not a Restricted Subsidiary, (iv) any
Restricted Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; provided that any
such merger or consolidation involving a Person that is not a wholly owned
Restricted Subsidiary immediately prior to such merger or consolidation shall
not be permitted unless (x) at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing, and
(y) such merger or consolidation is also permitted by Section 6.04 and (v) the
Borrower or any Restricted Subsidiary may engage in a merger, consolidation,
dissolution or liquidation, the purpose of which is to effect a disposition
permitted pursuant to Section 6.05.

(b) The Borrower will not permit any Restricted Subsidiary to, engage to any
material extent in any business other than a Permitted Business.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger or consolidation
with any Person that was not a wholly owned Restricted Subsidiary prior to such
merger or consolidation) any Equity Interests in or evidences of Indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, make or permit to exist any loans or advances to, Guarantee
any obligations of, or make or permit to exist any investment in, any other
Person, or purchase or otherwise acquire (in one transaction or a series of
transactions) any assets of any other Person constituting a business unit (each
of the foregoing, an “Investment”), except:

(a) Permitted Investments;

(b) Investments constituting the purchase or other acquisition (in one
transaction or a series of related transactions) of all or substantially all of
the property and assets or business of any Person or of assets constituting a
business unit, a line of business or division of such Person, or the Equity
Interests in a Person that, upon the consummation thereof, will be a Restricted
Subsidiary if, after giving effect thereto on a Pro Forma Basis, the Borrower
would be in compliance with Sections 6.12 and 6.13; provided that the aggregate
amount of cash consideration paid in respect of such Investments (including in
the form of loans or advances made to Restricted Subsidiaries that are not Loan
Parties) by Loan Parties involving the acquisition of Restricted Subsidiaries
that do not become Loan Parties shall not exceed, at the time such Investment is
made and after giving effect thereto, the greater of (A) $35,000,000 and (B)
1.75% of Consolidated Total Assets as of the last day of the fiscal year most
recently ended prior to the making of such acquisition;

(c) cash and cash equivalents;

(d) (i) Investments (including intercompany loans and advances) existing on the
Effective Date in the Borrower and the Restricted Subsidiaries and (ii) other
Investments existing on the Effective Date and set forth on Schedule 6.04;

(e) investments by the Borrower and the Restricted Subsidiaries in Equity
Interests of their respective subsidiaries; provided that (i) any such Equity
Interests held by a Loan Party shall be pledged to the extent required by the
definition of the term “Collateral and Guarantee Requirement” and (ii) the

 

-87-



--------------------------------------------------------------------------------

aggregate outstanding amount of such investments made by Loan Parties in
Restricted Subsidiaries that are not Loan Parties (together with outstanding
intercompany loans permitted under subclause (ii) of the proviso to clause
(f) of this Section and outstanding Guarantees permitted under the proviso to
clause (g) of this Section) shall not exceed, at the time such investment is
made and after giving effect thereto, the greater of (A) $35,000,000 and (B)
1.75% of Consolidated Total Assets as of the last day of the fiscal year most
recently ended prior to the making of such investment (in each case determined
without regard to any write-downs or write-offs), provided that if any such
investment under this subclause (ii) is made for the purpose of making an
Investment permitted under clause (u) of this Section, the amount available
under this clause (e) shall not be reduced by the amount of any such Investment
which reduces the basket under clause (u) of this Section;

(f) loans or advances made by the Borrower to any Restricted Subsidiary and made
by any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that (i) any such loans and advances made by a Loan Party shall be
evidenced, on and after the Effective Date, by a promissory note pledged
pursuant to the Collateral Agreement and (ii) the outstanding amount of such
loans and advances made by Loan Parties to Restricted Subsidiaries that are not
Loan Parties (together with investments permitted under subclause (ii) of the
proviso to clause (e) of this Section and outstanding Guarantees permitted under
the proviso to clause (g) of this Section) shall not exceed, at the time such
loans or advances are made and after giving effect thereto, the greater of (A)
$35,000,000 and (B) 1.75% of Consolidated Total Assets as of the last day of the
fiscal year most recently ended prior to the making of such loans or advances
(in each case determined without regard to any write-downs or write-offs),
provided that if any such loan or advance under this subclause (ii) is made for
the purpose of making an Investment permitted under clause (u) of this Section,
the amount available under this clause (f) shall not be reduced by the amount of
any such Investment which reduces the basket under clause (u) of this Section;

(g) Guarantees of Indebtedness that is permitted under Section 6.01 and other
obligations, in each case of the Borrower or any Restricted Subsidiary; provided
that the total of the aggregate outstanding principal amount of Indebtedness and
the aggregate amount of other obligations, in each case of Restricted
Subsidiaries that are not Loan Parties that is Guaranteed by any Loan Party
(together with investments permitted under subclause (ii) of the proviso to
clause (e) of this Section and intercompany loans permitted under subclause
(ii) to the proviso to clause (f) of this Section) shall not exceed, at the time
such Guarantee is made and after giving effect thereto, the greater of (A)
$35,000,000 and (B) 1.75% of Consolidated Total Assets as of the last day of the
fiscal year most recently ended prior to the making of such Guarantees (in each
case determined without regard to any write-downs or write-offs);

(h) loans or advances to directors, officers, consultants or employees of the
Borrower or any Restricted Subsidiary made in the ordinary course of business of
the Borrower or such Restricted Subsidiary, as applicable, not exceeding
$5,000,000 in the aggregate outstanding at any time (determined without regard
to any write-downs or write-offs of such loans or advances);

(i) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses of the Borrower
or any Restricted Subsidiary for accounting purposes and that are made in the
ordinary course of business;

(j) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(k) investments in the form of Hedging Agreements permitted by Section 6.07;

(l) investments of any Person existing at the time such Person becomes a
Restricted Subsidiary or consolidates or merges with the Borrower or any
Restricted Subsidiary so long as such investments were not made in contemplation
of such Person becoming a Restricted Subsidiary or of such consolidation or
merger;

 

-88-



--------------------------------------------------------------------------------

(m) investments resulting from pledges or deposits described in clause (c) or
(d) of the definition of the term “Permitted Encumbrance”;

(n) investments made as a result of the receipt of noncash consideration from a
sale, transfer, lease or other disposition of any asset in compliance with
Section 6.05;

(o) investments that result solely from the receipt by the Borrower or any
Restricted Subsidiary from any of its subsidiaries of a dividend or other
Restricted Payment in the form of Equity Interests, evidences of Indebtedness or
other securities (but not any additions thereto made after the date of the
receipt thereof);

(p) receivables or other trade payables owing to the Borrower or a Restricted
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms; provided that such
trade terms may include such concessionary trade terms as the Borrower or any
Restricted Subsidiary deems reasonable under the circumstances;

(q) mergers and consolidations permitted under Section 6.03 that do not involve
any Person other than the Borrower and Restricted Subsidiaries that are wholly
owned Restricted Subsidiaries;

(r) [reserved;]

(s) Guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(t) Investments by the Borrower or any Restricted Subsidiary if, on a Pro Forma
Basis after giving effect thereto including all related commitments for future
Investments (and the principal amount of any Indebtedness that is assumed or
otherwise incurred in connection with such Investment), the Total Leverage Ratio
is less than 2.25 to 1.00; and

(u) other Investments by the Borrower or any Restricted Subsidiary in an
aggregate amount, as valued at cost at the time each such Investment is made and
including all related commitments for future Investments, in an aggregate amount
not exceeding, at the time such Investments are made and after giving effect
thereto, the sum of (i) the greater of (A) $50,000,000 and (B) 2.50% of
Consolidated Total Assets as of the last day of the fiscal year most recently
ended prior to the making of such Investments plus (ii) the Available Amount at
such time.

SECTION 6.05. Asset Sales. The Borrower will not, nor will it permit any of its
Restricted Subsidiaries to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will the Borrower permit
any Restricted Subsidiary to issue any additional Equity Interest in such
Restricted Subsidiary (other than issuing directors’ qualifying shares and other
than issuing Equity Interests to the Borrower or another Restricted Subsidiary),
except:

(a) sales, transfers, leases and other dispositions of (i) inventory, (ii) used,
obsolete or surplus equipment, (iii) property no longer used or useful in the
conduct of the business of the Borrower and the Restricted Subsidiaries
(including intellectual property), (iv) immaterial assets and (v) cash and
Permitted Investments, in each case in the ordinary course of business;

(b) sales, transfers, leases and other dispositions to the Borrower or a
Restricted Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Restricted Subsidiary that is not a Loan Party shall,
to the extent applicable, be made in compliance with Section 6.04;

(c) sales, transfers and other dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof not as part of any
accounts receivables financing transaction;

 

-89-



--------------------------------------------------------------------------------

(d) (i) sales, transfers, leases and other dispositions of assets to the extent
that such assets constitute an investment permitted by clause (j), (l) or (n) of
Section 6.04 or another asset received as consideration for the disposition of
any asset permitted by this Section (in each case, other than Equity Interests
in a Restricted Subsidiary, unless all Equity Interests in such Restricted
Subsidiary (other than directors’ qualifying shares) are sold) and (ii) sales,
transfers, and other dispositions of the Equity Interests of a Restricted
Subsidiary by the Borrower or a Restricted Subsidiary to the extent such sale,
transfer or other disposition would be permissible as an investment in a
Restricted Subsidiary permitted by Section 6.04(e) or (u);

(e) leases or subleases entered into in the ordinary course of business, to the
extent that they do not materially interfere with the business of the Borrower
or any Restricted Subsidiary;

(f) licenses or sublicenses of intellectual property in the ordinary course of
business, to the extent that they do not materially interfere with the business
of the Borrower or any Restricted Subsidiary;

(g) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any asset of the Borrower or any Restricted Subsidiary;

(h) dispositions of assets to the extent that (i) such assets are exchanged for
credit against the purchase price of similar replacement assets or (ii) the
proceeds of such disposition are promptly applied to the purchase price of such
replacement assets;

(i) dispositions permitted by Section 6.08;

(j) [reserved];

(k) sales, transfers, leases and other dispositions of assets that are not
permitted by any other clause of this Section; provided that (i) the aggregate
fair value of all assets sold, transferred, leased or otherwise disposed of in
reliance upon this clause (k) shall not exceed (A) in any fiscal year,
$100,000,000 and (B) during the term of this Agreement, $300,000,000 and (ii) no
Event of Default has occurred and is continuing at the time of such sale,
transfer, lease or other disposition or would result therefrom; and

(l) sales, transfers or other dispositions of accounts receivable in connection
with the factoring on a non-recourse basis of such accounts receivable;

provided that all sales, transfers, leases and other dispositions permitted by
clause (k) shall be made for fair value (as determined in good faith by the
Borrower), and at least 75% of the aggregate consideration from all sales,
transfers, leases and other dispositions permitted by clause (k) and made on or
after the Effective Date, on a cumulative basis, is in the form of cash or cash
equivalents; provided further that (i) any consideration in the form of
Permitted Investments that are disposed of for cash consideration within 30
Business Days after such sale, transfer or other disposition shall be deemed to
be cash consideration in an amount equal to the amount of such cash
consideration for purposes of this proviso, (ii) any liabilities (as shown on
the Borrower’s or such Restricted Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable sale, transfer, lease or other
disposition and for which the Borrower and all the Restricted Subsidiaries shall
have been validly released by all applicable creditors in writing shall be
deemed to be cash consideration in an amount equal to the liabilities so assumed
and (iii) any Designated Non-Cash Consideration received by the Borrower or such
Restricted Subsidiary in respect of such sale, transfer, lease or other
disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (iii) that is
at that time outstanding, not in excess of $50,000,000 at the time of the
receipt of such Designated Non-Cash Consideration (with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value) shall be
deemed to be cash consideration.

 

-90-



--------------------------------------------------------------------------------

SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not, nor will
it permit any of its Restricted Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, and thereafter rent or lease such
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred, except for any such sale of any fixed or
capital assets by the Borrower or any Restricted Subsidiary that is made for
cash consideration in an amount not less than the fair value of such fixed or
capital asset; provided that (i) all such sale and leasebacks shall not exceed
$50,000,000 in the aggregate and (ii) if such sale and leaseback results in a
Capital Lease Obligation, such Capital Lease Obligation is permitted by
Section 6.01(f) and any Lien made the subject of such Capital Lease Obligation
is permitted by Section 6.02(e).

SECTION 6.07. Use of Proceeds. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

SECTION 6.08. Restricted Payments; Certain Payments of Junior Indebtedness.

(a) The Borrower will not, nor will it permit any of its Restricted Subsidiaries
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(i) the Borrower may pay the Effective Date Dover Payment;

(ii) any Restricted Subsidiary may declare and pay dividends or make other
distributions with respect to its Equity Interests, or make other Restricted
Payments in respect of its Equity Interests, in each case ratably to the holders
of such Equity Interests;

(iii) [reserved];

(iv) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in shares of Qualified Equity Interests or Disqualified
Equity Interests permitted hereunder;

(v) the Borrower may make Restricted Payments, not exceeding $20,000,000 during
any fiscal year, for the repurchase, retirement, cancellation or other
acquisition or retirement for value of Equity Interests of the Borrower and the
Restricted Subsidiaries held by any future, present or former employee,
director, manager or consultant of the Borrower and the Restricted Subsidiaries
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement, or any stock subscription or
stockholder agreement;

(vi) the Borrower may make Restricted Payments if, after giving effect thereto
on a Pro Forma Basis, the Total Leverage Ratio is less than 2.00 to 1.00;

(vii) [reserved];

(viii) the Borrower may make cash payments in lieu of the issuance of fractional
shares in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests in the Borrower;

 

-91-



--------------------------------------------------------------------------------

(ix) the Borrower may repurchase Equity Interests upon the exercise or vesting
of stock options and restricted stock (a) if such Equity Interests represent a
portion of the exercise price of such stock options or restricted stock (and
related redemption or cancellation of shares for payment of taxes or other
amounts with respect to such exercise or vesting) or (b) in order to reduce the
dilutive effect of such exercise (so long as the amount of Equity Interests
repurchased is in an equal or lesser amount to the amount exercised);

(x) [reserved];

(xi) concurrently with any issuance of Qualified Equity Interests, the Borrower
may redeem, purchase or retire any Equity Interests of the Borrower using the
proceeds of, or convert or exchange any Equity Interests of the Borrower for,
such Qualified Equity Interests; and

(xii) the Borrower may declare and make Restricted Payments in an aggregate
amount not to exceed, at the time such dividends are paid and after giving
effect thereto, the sum of (A) $50,000,000 (reduced by the amount of any
prepayments of Indebtedness pursuant to Section 6.08(b)(iv)(A)) plus (B) the
Available Amount at such time, so long as (x) with respect to clause (B) only,
after giving effect thereto on a Pro Forma Basis, the Borrower would be in
compliance with (1) Section 6.12 and (2) the relevant Total Leverage Ratio set
forth in Section 6.13 minus 0.25x and (y) no Event of Default has occurred and
is continuing or would result therefrom.

(b) The Borrower will not, nor will it permit any of its Restricted Subsidiaries
to, prepay, redeem, purchase or otherwise satisfy any Indebtedness that is
subordinated in right of payment to the Obligations, except for:

(i) payments of any such Indebtedness created under this Agreement or any other
Loan Document;

(ii) regularly scheduled interest and principal payments as and when due in
respect of any such Indebtedness, other than payments in respect of such
Indebtedness prohibited by the subordination provisions thereof;

(iii) refinancings of any such Indebtedness with the proceeds of other
Indebtedness permitted under Section 6.01;

(iv) payments of or in respect of any such Indebtedness in an amount equal to,
at the time such payments are made and after giving effect thereto, the sum of
(A) $50,000,000 (reduced by any amounts declared and paid as Restricted Payments
pursuant to Section 6.08(a)(xii)(A)) plus (B) the Available Amount at such time,
so long as (x) with respect to clause (B) only, after giving effect thereto on a
Pro Forma Basis, the Borrower would be in compliance with (1) Section 6.12 and
(2) the relevant Total Leverage Ratio set forth in Section 6.13 minus 0.25x and
(y) no Default or Event of Default has occurred and is continuing or would
result therefrom;

(v) [reserved]; and

(vi) payments of or in respect of Indebtedness if, after giving effect thereto
on a Pro Forma Basis, the Total Leverage Ratio is less than 2.00 to 1.00.

SECTION 6.09. Transactions with Affiliates. The Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any assets to, or purchase, lease or otherwise acquire any assets from, or
otherwise engage in any other transactions involving aggregate consideration in
excess of $10,000,000 with, any of its Affiliates, except (i) transactions that
are at prices and on terms and conditions not materially less favorable to the
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (ii) transactions between or among the
Borrower and any Restricted Subsidiaries not involving any other Affiliate,
(iii) advances, equity issuances, other Restricted Payments permitted under
Section 6.08, Investments permitted under Section 6.04 and any other transaction
involving the Borrower and the Restricted Subsidiaries permitted under
Section 6.03 (to the extent such transaction is between the Borrower and one or
more

 

-92-



--------------------------------------------------------------------------------

Restricted Subsidiaries or between two or more Restricted Subsidiaries) and
Section 6.05 (to the extent such transaction is not required to be for fair
value thereunder), (iv) the payment of reasonable fees to directors of the
Borrower or any Restricted Subsidiary who are not employees of the Borrower or
any Restricted Subsidiary, and compensation and employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers,
consultants or employees of the Borrower or the Restricted Subsidiaries in the
ordinary course of business, (v) any issuances of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment agreements, stock options and stock ownership plans approved by
the Borrower’s board of directors, (vi) employment and severance arrangements
entered into in the ordinary course of business between the Borrower or any
Restricted Subsidiary and any employee thereof and approved by the Borrower’s
board of directors, and (vii) the payment by the Borrower on the Effective Date
of the Effective Date Dover Payment.

SECTION 6.10. Restrictive Agreements. The Borrower will not, nor will it permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any U.S.
Restricted Subsidiary to create, incur or permit to exist any Lien upon any of
its assets in favor of the Administrative Agent to secure the Obligations or
(b) the ability of any Restricted Subsidiary to make or repay loans or advances
to the Borrower or any Restricted Subsidiary, to Guarantee the Obligations, or
to transfer any of its properties or assets to the Borrower or any Restricted
Subsidiary; provided that (i) the foregoing shall not apply to (A) restrictions
and conditions imposed by law or by this Agreement, any other Loan Document, any
Incremental Facility Amendment, any Refinancing Facility Agreement or any
document governing any Refinancing Term Loan Indebtedness or Refinancing
Indebtedness, (B) restrictions and conditions imposed by the Senior Unsecured
Notes Documents as in effect on the Effective Date or any agreement or document
evidencing Refinancing Term Loan Indebtedness in respect of the Senior Unsecured
Notes Documents permitted under Section 6.01(b); provided that the restrictions
and conditions contained in any such agreement or document taken as a whole are
not materially less favorable to the Lenders than the restrictions and
conditions imposed by the Senior Unsecured Notes Documents, (C) in the case of
any Restricted Subsidiary that is not a wholly owned Restricted Subsidiary,
restrictions and conditions imposed by its organizational documents or any
related joint venture or similar agreements; provided that such restrictions and
conditions apply only to such Restricted Subsidiary, (D) customary restrictions
and conditions contained in agreements relating to the sale of a Restricted
Subsidiary or any assets of the Borrower or any Restricted Subsidiary, in each
case pending such sale; provided that such restrictions and conditions apply
only to such Restricted Subsidiary or the assets that are to be sold and, in
each case, such sale is permitted hereunder, (E) restrictions and conditions
existing on the Effective Date and identified on Schedule 6.10 (and any
extension or renewal of, or any amendment, modification or replacement of the
documents set forth on such schedule that do not expand the scope of, any such
restriction or condition in any material respect) and (F) restrictions and
conditions imposed by any agreement relating to Indebtedness of any Restricted
Subsidiary in existence at the time such Restricted Subsidiary became a
Restricted Subsidiary and otherwise permitted by Section 6.01(g) or to any
restrictions in any Indebtedness of a non-Loan Party Restricted Subsidiary
permitted by Section 6.01(h) or Section 6.01(s), in each case if such
restrictions and conditions apply only to such Restricted Subsidiary and its
subsidiaries; and (ii) clause (a) of the foregoing shall not apply to
(A) restrictions and conditions imposed by any agreement relating to secured
Indebtedness permitted by Section 6.01(f) if such restrictions and conditions
apply only to the assets securing such Indebtedness and (B) customary provisions
in leases and other agreements restricting the assignment thereof.

SECTION 6.11. Amendment of Material Documents. The Borrower will not, nor will
it permit any of its Restricted Subsidiaries to, amend, modify or waive (a) its
certificate of incorporation, bylaws or other organizational documents or
(b) any of the Senior Unsecured Notes Documents or (c) any of the Spin-Off
Documents, in each case if the effect of such amendment, modification or waiver
would be materially adverse to the Lenders.

SECTION 6.12. Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio as of the last day of any period of four consecutive fiscal
quarters of the Borrower to be less than 2.75 to 1.00.

SECTION 6.13. Total Leverage Ratio. Commencing with the fiscal quarter ending
September 30, 2018, the Borrower will not permit the Total Leverage Ratio as of
the last day of any fiscal quarter of the Borrower ending during any period set
forth below, to exceed the ratio set forth below opposite such period:

 

-93-



--------------------------------------------------------------------------------

Fiscal Quarter Ending

   Total Leverage Ratio September 30, 2018    4.00 to 1.00 December 31, 2018   
4.00 to 1.00 March 31, 2019    4.00 to 1.00 June 30, 2019    4.00 to 1.00
September 30, 2019    3.75 to 1.00 December 31, 2019    3.75 to 1.00 March 31,
2020    3.75 to 1.00 June 30, 2020    3.75 to 1.00 September 30, 2020 and
thereafter    3.50 to 1.00

SECTION 6.14. Changes in Fiscal Periods. The Borrower will neither (a) permit
its fiscal year or the fiscal year of any Restricted Subsidiary to end on a day
other than December 31, nor (b) change its method of determining fiscal
quarters; provided that the Borrower may make one election after the Effective
Date to change its fiscal year end if the Borrower shall provide the Lenders
with such financial information as is reasonably useful to allow the Lenders to
compare the financial position and results of operations of the Borrower and the
Restricted Subsidiaries prior and subsequent to such change for all relevant
fiscal periods of the Borrower and the Restricted Subsidiaries.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. If any of the following events (each such
event, an “Event of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

(c) on and after the Effective Date, any representation or warranty made or
deemed made by or on behalf of the Borrower or any Restricted Subsidiary in this
Agreement or any other Loan Document, or in any report, certificate or financial
statement furnished pursuant to or in connection with this Agreement or any
other Loan Document, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) on and after the Effective Date, the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02(a), 5.04
(with respect to the existence of the Borrower) or in Article VI;

(e) on and after the Effective Date, any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document (other than those specified in clause (a), (b) or (d) of
this Section), and such failure shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent or any Lender to the
Borrower;

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal, interest, premium or otherwise and regardless of amount)
in respect of any Material Indebtedness when and as the same shall become due
and payable (after giving effect to any applicable grace period in respect of
such failure under the documentation governing such Material Indebtedness);

 

-94-



--------------------------------------------------------------------------------

(g) any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity or that enables or permits
(with all applicable grace periods in respect of such event or condition under
the documentation representing such Material Indebtedness having expired) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf, or, in the case of any Hedging Agreement, the applicable
counterparty, to cause any Material Indebtedness to become due, or to terminate
or require the prepayment, repurchase, redemption or defeasance thereof, prior
to its scheduled maturity; provided that this clause (g) shall not apply to
(i) any secured Indebtedness that becomes due as a result of the voluntary sale,
transfer or other disposition of the assets securing such Indebtedness (to the
extent such sale, transfer or other disposition is not prohibited under this
Agreement) or (ii) any Indebtedness that becomes due as a result of a voluntary
refinancing thereof permitted under Section 6.01;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, State or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation (other than any liquidation
permitted under Section 6.03(a)(iv)), reorganization or other relief under any
Federal, State or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Section, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Material Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors, or the board of directors (or similar governing body) of
the Borrower or any Material Subsidiary (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to above in this clause (i) or in clause (h) of this Section;

(j) the Borrower or any Material Subsidiary shall admit in writing its inability
or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (other than any such judgment covered by insurance (other
than under a self-insurance program) to the extent a claim therefor has been
made in writing and liability therefor has not been denied by the insurer) shall
be rendered against the Borrower, any Restricted Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 60 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Restricted Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, (i) could reasonably be expected to result in a
Material Adverse Effect or (ii) result in a Lien on any of the assets of any
Loan Party;

(m) on and after the Effective Date, any Lien purported to be created under any
Security Document shall cease to be, or shall be asserted by any Loan Party not
to be, a valid and perfected Lien on any material Collateral, with the priority
required by the applicable Security Document, except as a result of (i) the sale
or other disposition of the applicable Collateral in a transaction permitted
under the Loan Documents or (ii) the release thereof as provided in
Section 9.14;

 

-95-



--------------------------------------------------------------------------------

(n) on and after the Effective Date, any material Security Document shall cease
to be, or shall be asserted by any Loan Party not to be, in full force and
effect, except as a result of the release thereof as provided in the applicable
Loan Document or Section 9.14;

(o) on and after the Effective Date, any Guarantee purported to be created under
any Loan Document shall cease to be, or shall be asserted by any Loan Party not
to be, in full force and effect, except as a result of the release thereof as
provided in the applicable Loan Document or Section 9.14; or

(p) a Change in Control shall occur;

then, (I) and in every such event (other than (x) an event with respect to the
Borrower described in clause (h) or (i) of this Section 7.01 or (y) an event
described in clause (d) of this Section 7.01 in respect of a default of
performance or compliance with the covenants under Sections 6.12 or 6.13), and
at any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times (except in the case of an event under clause (d) of this Section 7.01 in
respect of a default of performance or compliance with the covenants under
Sections 6.12 or 6.13): (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part (but ratably as among the Classes of
Loans and the Loans of each Class at such time outstanding), in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower hereunder, shall become due and payable immediately
and (iii) require the deposit of cash collateral in respect of LC Exposure as
provided in Section 2.05(i), in each case, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(II) in the case of an event under clause (d) of this Section 7.01 in respect of
a default of performance or compliance with the covenants under Sections 6.12 or
6.13 and at any time thereafter during the continuance of such event, the
Administrative Agent with the consent of the Required Revolving Lenders may, and
at the request of the Required Revolving Lenders shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times, (i) terminate the Revolving Commitments, and thereupon the Revolving
Commitments shall terminate immediately, (ii) declare the Revolving Loans then
outstanding to be due and payable in whole (or in part (but ratably as among the
Classes of Revolving Loans and the Revolving Loans of each Class at such time
outstanding), in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Revolving Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower hereunder,
shall become due and payable immediately and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.05(i), in each
case, without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower and (III) in the case of any event with
respect to the Borrower described in clause (h) or (i) of this Section, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower hereunder, shall immediately and automatically
become due and payable and the deposit of such cash collateral in respect of LC
Exposure shall immediately and automatically become due, in each case, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

SECTION 7.02. Exclusion of Certain Subsidiaries. Solely for the purposes of
determining whether a Default has occurred under clause (h) or (i) of
Section 7.01, any reference in any such paragraph to any Restricted Subsidiary
shall be deemed not to include any Restricted Subsidiary affected by any event
or circumstance referred to in such paragraph that (a) did not, as of the last
day of the fiscal quarter of the Borrower most recently ended, have consolidated
total assets that equal 5.0% or more of the consolidated total assets of the
Borrower and (b) did not have revenues during the four fiscal quarter period of
the Borrower most recently ended equal to or greater than 5.0% of the
consolidated revenues of the Borrower; provided that if it is necessary to
exclude more than one Restricted Subsidiary from clause (h) or (i) of
Section 7.01 pursuant to this paragraph in order to avoid a Default, the
aggregate consolidated assets of all such excluded Restricted Subsidiaries as of
such last day may not exceed 7.5% of the consolidated total assets of the
Borrower and the aggregate consolidated revenues of all such excluded Restricted
Subsidiaries for such four fiscal quarter period may not exceed 7.5% of the
consolidated revenues of the Borrower.

 

-96-



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

SECTION 8.01. Administrative Agent Matters.

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
the Issuing Banks hereby grants to the Administrative Agent any required powers
of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or such Issuing Bank’s behalf. It is understood
and agreed that the use of the term “agent” (or any similar term) herein or in
any other Loan Document with reference to the Administrative Agent is not
intended to connote any fiduciary duty or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
as a matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or the Issuing Banks.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or to exercise any discretionary power, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion, could expose the Administrative Agent to liability or be contrary to
this Agreement or any other Loan Document or applicable law, and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, any Subsidiary or any other Affiliate
of any of the foregoing that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and nonappealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Administrative Agent by the Borrower, a Lender or an Issuing Bank,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in this Agreement or any other

 

-97-



--------------------------------------------------------------------------------

Loan Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of this Agreement or any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in this Agreement or any
other Loan Document, other than to confirm receipt of items expressly required
to be delivered to the Administrative Agent or satisfaction of any condition
that expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not be liable for, or be responsible
for any loss, cost or expense suffered by the Borrower or any Lender as a result
of, any determination of the Revolving Exposure or the component amounts thereof
or of the Weighted Average Yield.

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent or otherwise authenticated by
the proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (which shall not be unreasonably withheld or delayed), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its intent to resign, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent, which shall be a bank with an office
in New York, New York, or an Affiliate of any such bank. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed by the Borrower and such successor. Notwithstanding the
foregoing, in the event no successor Administrative Agent shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Banks and the Borrower, whereupon, on the date of
effectiveness of such resignation stated in such notice,

 

-98-



--------------------------------------------------------------------------------

(a) the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents; provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Security Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties and, in the
case of any Collateral in the possession of the Administrative Agent, shall
continue to hold such Collateral, in each case until such time as a successor
Administrative Agent is appointed and accepts such appointment in accordance
with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent; provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Arrangers or any other
Lender or Issuing Bank, or any of the Related Parties of any of the foregoing,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
and each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Arrangers or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, this Agreement and each other Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Effective Date.

Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In the event
of a foreclosure by the Administrative Agent on any of the Collateral pursuant
to a public or private sale or other disposition, the Administrative Agent or
any Lender may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition, and the Administrative Agent, as agent for
and representative of the Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Document Obligations as a credit on account of the purchase price for any
collateral payable by the Administrative Agent on behalf of the Secured Parties
at such sale or other disposition.

The Secured Cash Management Obligations, the Secured Hedging Obligations and the
Secured Supply Chain Financing Obligations, shall be secured and guaranteed
pursuant to the Loan Documents only to the extent that, and for so long as, the
other Obligations are so secured and guaranteed. No person shall have any voting
rights under any Loan Document solely as a result of the existence of
obligations owed to it under any such Secured Hedge Agreement, Secured Supply
Chain Financing or Secured Cash Management Agreement. For the avoidance of

 

-99-



--------------------------------------------------------------------------------

doubt, no release of Collateral or Guarantors effected in the manner permitted
by this Agreement shall require the consent of any holder of obligations under
Secured Hedge Agreements, Secured Supply Chain Financing or any Secured Cash
Management Agreements. By accepting the benefits of the Collateral, each Secured
Party that is a party to any such Cash Management Services, Hedging Agreement or
Supply Chain Financing shall be deemed to have appointed the Administrative
Agent to serve as administrative agent and collateral agent under the Loan
Documents and agreed to be bound by the Loan Documents as a Secured Party
thereunder, subject to the limitations set forth in this paragraph.

The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(e). The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions, or (b) at any other sale, foreclosure
or acceptance of collateral in lieu of debt conducted by (or with the consent or
at the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid by the Administrative Agent at the
direction of the Required Lenders on a ratable basis (with Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles and to assign any successful
credit bid to such acquisition vehicle or vehicles (ii) each of the Secured
Parties’ ratable interests in the Obligations which were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 

-100-



--------------------------------------------------------------------------------

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, State or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agent (including any claim under Sections 2.12, 2.13, 2.15,
2.16, 2.17 and 9.03) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender or
an Issuing Bank), but all such Persons shall have the benefit of the indemnities
provided for hereunder.

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and, except solely to the extent of
the Borrower’s rights to consent pursuant to and subject to the conditions set
forth in this Article, none of the Borrower or any Subsidiary shall have any
rights as a third party beneficiary of any such provisions. Each Secured Party,
whether or not a party hereto, will be deemed, by its acceptance of the benefits
of the Collateral and the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article.

To the extent required by any applicable Requirement of Law, the Administrative
Agent may withhold from any payment to any Lender under any Loan Document an
amount equal to any applicable withholding Tax. If the IRS or any Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold Tax from any amount paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered or was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective), such Lender shall indemnify and hold
harmless the Administrative Agent (to the extent that the Administrative Agent
has not already been reimbursed by the Loan Parties and without limiting or
expanding the obligation of the Loan Parties to do so) for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this
paragraph. The agreements in this paragraph shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Loans and the repayment,
satisfaction or discharge of all obligations under this Agreement.

 

-101-



--------------------------------------------------------------------------------

Unless required by applicable Requirement of Law, at no time shall the
Administrative Agent have any obligation to file for or otherwise pursue on
behalf of a Lender any refund of Taxes withheld or deducted from funds paid for
the account of such Lender. For purposes of this paragraph, the term “Lender”
includes any Issuing Bank.

SECTION 8.02. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:

 

-102-



--------------------------------------------------------------------------------

(i) none of the Administrative Agent, or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, or any Arranger or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.

(c) The Administrative Agent, and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices.

(a) General. All notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by fax, as follows:

(i) if to the Borrower, to it at Apergy Corporation, 2445 Technology Forest
Blvd, Building 4, 12th Floor, The Woodlands, Texas, 77381, Attention of
Treasurer (Fax No.: 281-403-5746), with a copy to Apergy Corporation, 2445
Technology Forest Blvd, Building 4, 9th Floor, The Woodlands, Texas, 77381,
Attention of General Counsel (Fax No.: 281-403-5746);

 

-103-



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent in respect of Borrowings denominated in
dollars and all other matters, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, NCC5, 1st Floor, Newark,
Delaware 19713, Attention of Lauren Mayer (Lauren.Mayer@jpmorgan.com) (Fax No.:
302-634-4733), with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue,
Floor 24, New York, New York 10179, Attention of Ryan Demartino
(ryan.a.demartino@jpmorgan.com);

(iii) if to the Administrative Agent in respect of Borrowings denominated in any
Permitted Foreign Currency, to it at J.P. Morgan Europe Limited, Loans Agency
6th Floor, 25 Bank Street, Canary Wharf, London E145JP, United Kingdom,
Attention of Loans Agency (loan_and_agency_london@jpmorgan.com) (Fax No.: +44
(0)20 7777 2360) (E-Fax No.: 12016395145@tls.ldsprod.com);

(iv) if to any Issuing Bank, to it at its address (or fax number) most recently
specified by it in a notice delivered to the Administrative Agent and the
Borrower (or, in the absence of any such notice, to the address (or fax number)
set forth in the Administrative Questionnaire of the Lender that is serving as
such Issuing Bank or is an Affiliate thereof); and

(v) if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

Notices and communications sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by fax shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications, to the
extent provided in paragraph (b) of this Section, shall be effective as provided
in such paragraph.

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet and intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices under Article II to any Lender or any Issuing Bank if
such Lender or such Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications or may be
rescinded by any such Person by notice to each other such Person.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses
(i) and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

(c) Change of Address, etc. Any party hereto may change its address or fax
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform. the Borrower agree that the Administrative Agent may, but shall
not be obligated to, make any Communications by posting such Communication on
Debt Domain, IntraLinks, SyndTrak or a substantially similar electronic
transmission system (the “Platform”). The Platform is provided “as is” and “as
available.” Neither the Administrative Agent nor any of its Related Parties
warrants, or shall be deemed to warrant, as to the adequacy of the Platform and
each such Person expressly disclaims any liability for errors or omissions in
the Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made, or shall be deemed to be made, by the Administrative Agent or
any of its Related Parties in connection with the Communications or the
Platform.

 

-104-



--------------------------------------------------------------------------------

SECTION 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Without limiting the generality of the foregoing, the execution
and delivery of this Agreement, the making of a Loan or the issuance, amendment,
renewal or extension of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on the Borrower in any case shall entitle the Borrower to any
other or further notice or demand in similar or other circumstances.

(b) Except as provided in Sections 2.21, 2.22, 2.23 and 9.02(c), none of this
Agreement, any other Loan Document or any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by the Borrower, the
Administrative Agent and the Required Lenders and, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, in each case without the written consent of each Lender
affected thereby, (iii) postpone the scheduled maturity date of any Loan, or the
date of any scheduled payment of the principal amount of any Term Loan under
Section 2.10 or the applicable Incremental Facility Amendment or the required
date of reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby, (iv) change any of
the provisions of this Section, change any provision of Section 2.18(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby or the percentage set forth in the definition of the term “Required
Lenders” or any other provision of this Agreement or any other Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or otherwise modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as applicable); provided that, with
the consent of the Required Lenders, the provisions of this Section and the
definition of the term “Required Lenders” may be amended to include references
to any new class of loans created under this Agreement (or to lenders extending
such loans) on substantially the same basis as the corresponding references
relating to the existing Classes of Loans or Lenders, (v) release all or
substantially all of the value of the Guarantees provided by the Loan Parties
under the Collateral Agreement, in each case without the written consent of each
Lender (except as expressly provided in Section 9.14 or the Collateral Agreement
(including any such release by the Administrative Agent in connection with any
sale or other disposition of any Subsidiary upon the exercise of remedies under
the Security Documents), it being understood and agreed that an amendment or
other modification of the type of obligations guaranteed under the Collateral
Agreement shall not be deemed to be a release of any Guarantee), (vi) release
all or substantially all the Collateral from the Liens of the Security Documents
without the written consent of each Lender (except as expressly provided in
Section 9.14 or the applicable Security Document (including any such release by
the Administrative Agent in connection with any sale or other disposition of the
Collateral upon the exercise of remedies under the Security Documents), it being
understood and agreed that an amendment or other modification of the type of
obligations secured by the Security Documents shall not be deemed to be a
release of the Collateral from the Liens of the Security Documents), (vii)
change any provisions of this Agreement or any other Loan Document in a manner
that by its terms adversely affects the rights in respect of Collateral securing
the obligations owed to, or payments due to, Lenders holding Loans of any
Class differently than those holding Loans of any other Class, without the
written consent of Lenders representing a Majority in Interest of each affected
Class, (viii) change the rights of the Initial Term Lenders to decline mandatory
prepayments as provided in Section 2.11 or the rights of any Additional Lenders
of any Class to decline mandatory prepayments of Term Loans of such Class as
provided in the applicable Incremental Facility Amendment, without the written
consent of Initial Term Lenders or Additional Lenders of such Class, as
applicable, holding a majority of the outstanding Initial Term Loans or
Incremental Term Loans of such Class, as applicable, (ix) amend Section 2.18(f)
without the written consent of each Lender, or (x) amend or otherwise modify
Sections

 

-105-



--------------------------------------------------------------------------------

6.12 or 6.13, or any definition related thereto (as such definition is used
therein but not as otherwise used in this Agreement or any other Loan Document)
or waive any Default or Event of Default resulting from the failure to perform
or observe Section 6.12 or 6.13 without the written consent of the Required
Revolving Lenders (and not, for the avoidance of doubt, the Required Lenders);
provided, further, that (A) no such agreement shall amend, modify, extend or
otherwise affect the rights or obligations of the Administrative Agent or any
Issuing Bank without the prior written consent of the Administrative Agent or
such Issuing Bank, as applicable, (B) any waiver, amendment or other
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the Lenders of one or more Classes (but not the Lenders
of any other Class) may be effected by an agreement or agreements in writing
entered into by the Borrower and the requisite number or percentage in interest
of each affected Class of Lenders that would be required to consent thereto
under this Section if such Class of Lenders were the only Class of Lenders
hereunder at the time and (C) if the terms of any waiver, amendment or other
modification of this Agreement or any other Loan Document provide that any
Class of Loans (together with all accrued interest thereon and all accrued fees
payable with respect to the Commitments of such Class) will be repaid or paid in
full, and the Commitments of such Class (if any) terminated, as a condition to
the effectiveness of such waiver, amendment or other modification, then so long
as the Loans of such Class (together with such accrued interest and fees) are in
fact repaid or paid in full and such Commitments are in fact terminated (and if
any such Lender is Revolving Lender who is acting as an Issuing Bank whose
Revolving Commitments have been terminated, such Revolving Lender shall be
released from its obligation to act as an Issuing Bank), in each case prior to
or substantially simultaneously with the effectiveness of such amendment, then
such Loans and Commitments shall not be included in the determination of the
Required Lenders with respect to such amendment; provided that no such amendment
or waiver that affects any obligation hereunder that is meant to survive the
repayment of any Loan Document Obligations shall apply to any such Lenders.
Notwithstanding any of the foregoing, (1) no consent with respect to any waiver,
amendment or other modification of this Agreement or any other Loan Document
shall be required of any Defaulting Lender, except with respect to any waiver,
amendment or other modification referred to in clause (i), (ii) or (iii) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be affected by such waiver, amendment or other modification,
(2) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Borrower and the Administrative
Agent to cure any ambiguity, omission, mistake, defect or inconsistency so long
as, in each case, the Lenders shall have received at least five Business Days
prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from (x) the Required Lenders stating that the Required Lenders
object to such amendment or (y) if affected by such amendment, any Issuing Bank
stating that it objects to such amendment, and (3) this Agreement may be amended
to provide for Incremental Extensions of Credit in the manner contemplated by
Section 2.21, the extension of the Maturity Date as provided in Section 2.22 and
the incurrence of Refinancing Revolving Commitments and Refinancing Loans as
provided in Section 2.23, in each case without any additional consents.

(c) In connection with any Proposed Change requiring the consent of all Lenders
or all affected Lenders, if the consent of the Required Lenders (and, to the
extent any Proposed Change requires the consent of Lenders holding Loans of any
Class pursuant to clause (iv) of paragraph (b) of this Section, the consent of a
Majority in Interest of the outstanding Loans and unused Commitments of such
Class) to such Proposed Change is obtained, but the consent to such Proposed
Change of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained as described in paragraph (b) of this
Section being referred to as a “Non-Consenting Lender” for purposes of this
clause (c)), then the Borrower may, at its sole expense and effort, upon notice
to such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) if the Administrative Agent is not
such Non-Consenting Lender, the Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Commitment is being
assigned, each Issuing Bank), which consent shall not unreasonably be withheld
or delayed, (ii) such Non-Consenting Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder (including, if applicable, the prepayment fee pursuant
to Section 2.11(g)) (with such assignment being deemed to be an optional
prepayment for purposes of determining the applicability of such Section) from
the assignee (in the case of such principal and accrued interest and fees (other
than any fee payable pursuant to Section 2.11(g))) or the Borrower (in the case
of all other amounts (including any

 

-106-



--------------------------------------------------------------------------------

amount payable pursuant to Section 2.11(g))), (iii) the Borrower or such
assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b), (iv) such assignment does not
conflict with applicable law and (v) the assignee shall have given its consent
to such Proposed Change and, as a result of such assignment and delegation and
any contemporaneous assignments and delegations and consents, such Proposed
Change can be effected. Any assignment required pursuant to this Section 9.02(c)
may be effected pursuant to an Assignment and Assumption executed by the
Borrower, the Administrative Agent and the assignee, and the Lender required to
make such assignment shall not be required to be a party to such Assignment and
Assumption.

(d) Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Loan Party from any covenant of such Loan Party set forth in this Agreement, the
Collateral Agreement or any other Security Document to the extent such departure
is consistent with the authority of the Administrative Agent set forth in the
definition of the term “Collateral and Guarantee Requirement.”

(e) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute waivers, amendments or other modifications on
behalf of such Lender. Any waiver, amendment or other modification effected in
accordance with this Section, shall be binding upon each Person that is at the
time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Arrangers, the Syndication
Agents, the Documentation Agents and their respective Affiliates, including the
reasonable fees, charges and disbursements of a single counsel in each
jurisdiction, in connection with the structuring, arrangement and syndication of
the credit facilities provided for herein and any credit or similar facility
refinancing or replacing, in whole or in part, any of the credit facilities
provided for herein, as well as the preparation, negotiation, execution,
delivery and administration of this Agreement, the other Loan Documents or any
waiver, amendments or modifications of the provisions hereof or thereof (whether
or not the transactions contemplated hereby or thereby shall be consummated),
(ii) all reasonable and documented out-of-pocket expenses incurred by any
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, any Issuing Bank or any Lender, including the reasonable and documented
fees, charges and disbursements of counsel for any of the foregoing, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Arrangers, the
Syndication Agents, the Documentation Agents, the Lenders, the Issuing Banks and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”), against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, penalties, liabilities and related expenses
(including the reasonable and documented fees, charges and disbursements of one
firm of counsel for all such Indemnitees, taken as a whole, and, if reasonably
necessary, of a single firm of local counsel in each appropriate jurisdiction
(which may include a single firm of special counsel acting in multiple
jurisdictions) for all such Indemnitees, taken as a whole (and, in the case of
an actual or perceived conflict of interest where the Indemnitee affected by
such conflict informs the Borrower of such conflict and thereafter retains its
own counsel, of another firm of counsel for such affected Indemnitee and, if
reasonably necessary, of a single firm of local counsel in each appropriate
jurisdiction (which may include a single firm of special counsel acting in
multiple jurisdictions) for such affected Indemnitee)), incurred by or asserted
against such Indemnitees arising out of, in connection with or as a result of
any actual or prospective claim, litigation, investigation or proceeding
relating to (i) the structuring, arrangement and syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement, the other Loan Documents or any
other agreement or instrument contemplated hereby or thereby, the performance by
the parties to this Agreement or the other Loan Documents of their respective
obligations hereunder or thereunder

 

-107-



--------------------------------------------------------------------------------

or the consummation of the Transactions or any other transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit) or
(iii) any actual or alleged presence or Release of Hazardous Materials on, at,
to or from any Mortgaged Property or any other property currently or formerly
owned or operated by the Borrower or any Subsidiary, or any other Environmental
Liability related in any way to the Borrower or any Subsidiary, in each case,
whether based on contract, tort or any other theory and whether initiated
against or by any party to this Agreement or any other Loan Document, any
Affiliate of any of the foregoing or any third party (and regardless of whether
any Indemnitee is a party thereto); provided that the foregoing indemnity shall
not, as to any Indemnitee, apply to any losses, claims, damages, liabilities or
related expenses to the extent they are found in a final and non-appealable
judgment of a court of competent jurisdiction to have resulted from (A) the bad
faith, willful misconduct or gross negligence of such Indemnitee, (B) a claim
brought by the Borrower or any Subsidiary against such Indemnitee for material
breach of such Indemnitee’s obligations under this Agreement or any other Loan
Document or (C) a proceeding that does not involve an act or omission by the
Borrower or any of their respective Affiliates and that is brought by an
Indemnitee against any other Indemnitee (other than a proceeding that is brought
against the Administrative Agent, any Issuing Bank or any other agent or any
Arranger in its capacity or in fulfilling its roles as an agent, issuing bank or
arranger hereunder or any similar role with respect to the Indebtedness incurred
or to be incurred hereunder). This paragraph shall not apply with respect to
Taxes other than any Taxes that represent losses, claims or damages arising from
any non-Tax claim.

(c) To the extent that the Borrower fail to indefeasibly pay any amount required
to be paid by them under paragraph (a) or (b) of this Section to the
Administrative Agent, any Issuing Bank, or any Related Party of any of the
foregoing (and without limiting their obligation to do so), each Lender
severally agrees to pay to the Administrative Agent, such Issuing Bank, or such
Related Party, as applicable, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (it being understood and agreed that the Borrower’s failure
to pay any such amount shall not relieve the Borrower of any default in the
payment thereof); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as applicable, was incurred by or
asserted against the Administrative Agent or such Issuing Bank in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent or any Issuing Bank in connection with such capacity;
provided further that, with respect to such unpaid amounts owed to any Issuing
Bank in its capacity as such, or to any Related Party of any of the foregoing
acting for any Issuing Bank in connection with such capacity, only the Revolving
Lenders shall be required to pay such unpaid amounts. For purposes of this
Section, a Lender’s “pro rata share” shall be determined by its share of the sum
of the total Revolving Exposure, unused Revolving Commitments and, except for
purposes of the second proviso of the immediately preceding sentence, the
outstanding Term Loans and unused Term Commitments, in each case at that time.
The obligations of the Lenders under this paragraph are subject to the last
sentence of Section 2.02(a) (which shall apply mutatis mutandis to the Lenders’
obligations under this paragraph).

(d) To the fullest extent permitted by applicable law, (i) neither the Borrower
shall assert, or permit any of their respective Affiliates or Related Parties to
assert, and each hereby waives, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), except to the extent such damages are found in a final
and non-appealable judgment of a court of competent jurisdiction to have
resulted from the bad faith, willful misconduct or gross negligence of any
Indemnitee or Related Party of any Indemnitee or (ii) neither any Indemnitee nor
any other party to this Agreement or any other Loan Document shall be liable for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof; provided that nothing in this clause (ii) shall limit the
expense reimbursement and indemnification obligations of the Borrower set forth
in paragraphs (a) and (b) of this Section 9.03.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

-108-



--------------------------------------------------------------------------------

SECTION 9.04. Successors and Assigns.

(a) General. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) neither the Borrower may assign, delegate or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender (and any attempted
assignment, delegation or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign, delegate or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers, the Syndication Agents, the Documentation Agents and,
to the extent expressly contemplated hereby, the Related Parties of any of the
Administrative Agent, any Arranger, any Syndication Agent, any Documentation
Agent, any Issuing Bank and any Lender) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. (i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign and delegate to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed, except in connection with a proposed assignment to any Disqualified
Institution) of (A) the Borrower; provided that no consent of the Borrower shall
be required (1) (x) with respect to Term Commitments or Term Loans, for an
assignment and delegation to a Lender, an Affiliate of a Lender or an Approved
Fund (unless such Affiliate or Approved Fund is a Disqualified Institution), (y)
with respect to Revolving Commitments or Revolving Loans, for an assignment and
delegation to a Revolving Lender, an affiliate of a Revolving Lender or an
Approved Fund in respect of a Revolving Lender and (z) in connection with the
primary syndication of the Initial Term Loans and (2) if an Event of Default of
the type set forth in Section 7.01(a), (b), (h) or (i) has occurred and is
continuing, for any other assignment and delegation; provided further that the
Borrower shall be deemed to have consented to any such assignment and delegation
unless it shall object thereto by written notice to the Administrative Agent
within three (3) Business Days after having received notice thereof, (B) the
Administrative Agent; provided that no consent of the Administrative Agent shall
be required (i) for an assignment and delegation of all or any portion of a Term
Commitment or Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund or (ii) for an assignment and delegation of all or any portion of a
Revolving Commitment or Revolving Loan to a Revolving Lender, an affiliate of a
Revolving Lender or an Approved Fund in respect of a Revolving Lender and
(C) each Issuing Bank, in the case of any assignment and delegation of all or a
portion of a Revolving Commitment or any Lender’s obligations in respect of its
LC Exposure.

(ii) Assignments and delegations shall be subject to the following additional
conditions: (A) except in the case of an assignment and delegation to a Lender,
an Affiliate of a Lender or an Approved Fund or an assignment and delegation of
the entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment and delegation (determined as of the trade date specified
in the Assignment and Assumption with respect to such assignment and delegation
or, if no trade date is so specified, as of the date the Assignment and
Assumption with respect to such assignment and delegation is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of Term
Loans, $500,000 (treating contemporaneous assignments by or to two or more
Approved Funds as a single assignment for purposes of such minimum transfer
amount), unless each of the Borrower and the Administrative Agent otherwise
consents (such consent not to be unreasonably withheld or delayed); provided
that no such consent of the Borrower shall be required if an Event of Default of
the type set forth in Section 7.01(a), (b), (h) or (i) has occurred and is
continuing, (B) each partial assignment and delegation shall be made as an
assignment and delegation of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement; provided that this clause (B) shall
not be construed to prohibit the assignment and delegation of a proportionate
part of all the assigning Lender’s rights and obligations in respect of one
Class of Commitments or Loans, (C) the parties to each assignment and delegation
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500; provided
that (1) the Administrative Agent may waive or reduce such fee in its sole
discretion and (2) with respect to any assignment and delegation pursuant to
Section 2.19(b) or 9.02(c), the parties hereto agree that such assignment and
delegation may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto, and
(D) the assignee, if it shall

 

-109-



--------------------------------------------------------------------------------

not be a Lender, shall deliver to the Administrative Agent any tax forms
required by Section 2.17(f) and an Administrative Questionnaire in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain MNPI) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (c)(ii)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned and delegated by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned and
delegated by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of (and subject to the obligations and limitations of) Sections 2.15,
2.16, 2.17 and 9.03 and to any fees payable hereunder that have accrued for such
Lender’s account but have not yet been paid). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04, other than with respect to Disqualified Institutions, whether
or not such assignment or transfer is reflected in the Register, shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 9.04.

(iv) Any assignment, delegation or other transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.04(c).

(v) If any assignment or participation under this Section 9.04 is made to
(1) any Affiliate of any Disqualified Institution (other than any bona fide debt
fund that is not itself a Disqualified Institution) or (2) any Disqualified
Institution in each case without the Borrower’s prior written consent (any such
Person, a “Disqualified Person”), then the Borrower may, at its sole expense and
effort, upon notice to the applicable Disqualified Person and the Administrative
Agent and to the extent such Disqualified Person continues to hold any such
Loans or Commitments, (A) terminate any Commitment of such Disqualified Person
and repay the outstanding amount of Loans, together with accrued and unpaid
interest thereon, accrued and unpaid fees and all other amounts owing to such
Disqualified Person, (B) in the case of any outstanding Term Loans, purchase
such Term Loans by paying the amount that such Disqualified Person paid to
acquire such Term Loans, plus in the case of each of clauses (A) and (B),
accrued and unpaid interest thereon, accrued and unpaid fees and all other
amounts due and payable to it hereunder and/or (C) require such Disqualified
Person to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 9.04), all of its interests, rights and
obligations under this Agreement to one or more Eligible Assignees at the amount
that such Disqualified Person paid to acquire such Term Loans, plus in the case
of each of clauses (A) and (B), accrued and unpaid interest thereon, accrued and
unpaid fees and all other amounts due and payable to it hereunder; provided that
in the case of clause (C), the relevant assignment shall otherwise comply with
this Section 9.04 (except that no registration and processing fee required under
this Section 9.04 shall be required with any assignment pursuant to this
paragraph). Nothing in this Section 9.04 shall be deemed to prejudice any right
or remedy that the Borrower may otherwise have at law or equity. Each Lender
acknowledges and agrees that the Borrower and its Subsidiaries will suffer
irreparable harm if such Lender breaches any obligation under this Section 9.04
insofar as such obligation relates to any assignment or participation to any
Disqualified Institution. Additionally, each Lender agrees that the Borrower may
seek to obtain specific performance or other equitable or injunctive relief to
enforce this paragraph against any Disqualified Person and the immediately
following paragraph of this Section 9.04 against any Disqualified Institution,
in each case with respect to such breach without posting a bond or presenting
evidence of irreparable harm.

(vi) Notwithstanding anything to the contrary contained in this Agreement, each
Disqualified Institution (A) will not receive information provided solely to
Lenders by the Borrower, the Administrative Agent or any Lender (other than the
Disqualified Institutions List to any potential assignee who is a Disqualified
Institution for the purpose of determining if such potential assignee is a
Disqualified Institution) and will not be permitted to attend or participate in
conference calls or meetings attended solely by the Lenders and the
Administrative Agent, other than the right to receive notices of prepayments and
other administrative notices in respect of its Loans or

 

-110-



--------------------------------------------------------------------------------

Commitments required to be delivered to Lenders pursuant to Article II and
(B) (x) for purposes of determining whether the Required Lenders have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (ii) otherwise acted on any matter
related to any Loan Document, or (iii) directed or required the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, shall not have any right to consent
(or not consent), otherwise act or direct or require the Administrative Agent or
any Lender to take (or refrain from taking) any such action, and all Loans held
by any Disqualified Institution shall be deemed to be not outstanding for all
purposes of calculating whether the Required Lenders or all Lenders have taken
any actions, except that no amendment, modification or waiver of any Loan
Document shall, without the consent of the applicable Disqualified Institution,
deprive any Disqualified Institution of its pro rata share of any payment to
which all Lenders of the applicable Class of Loans are entitled and (y) hereby
agrees that if a proceeding under any Debtor Relief Law shall be commenced by or
against the Borrower or any other Loan Party, such Disqualified Institution will
be deemed to vote in the same proportion as Lenders that are not Disqualified
Institutions.

(vii) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to provide the Disqualified
Institutions List to each Lender or potential Lender requesting the same
(provided that such Lender or potential Lender agrees to maintain the
confidentiality of the Disqualified Institutions List (which agreement may be by
way of a “click through” or other affirmative action on the part of the
recipient to access the Disqualified Institutions List and acknowledge its
confidentiality obligations in respect thereof)).

(c) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor the list or identities of,
or enforce, compliance with the provisions hereof relating to Disqualified
Institutions or Disqualified Person. Without limiting the generality of the
foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or Disqualified Person or (y) have
any liability with respect to or arising out of any assignment or participation
of Loans, or disclosure of confidential information, to any Disqualified
Institution or Disqualified Person.

(i) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and related interest amounts) of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and, as to entries pertaining to it, any Issuing Bank or any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(ii) Upon receipt by the Administrative Agent of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and any tax forms required by
Section 2.17(f) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment and delegation required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that the Administrative Agent shall not be required to accept such
Assignment and Assumption or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment or delegation shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph and,
following such recording, unless otherwise determined by the

 

-111-



--------------------------------------------------------------------------------

Administrative Agent (such determination to be made in the sole discretion of
the Administrative Agent, which determination may be conditioned on the consent
of the assigning Lender and the assignee), shall be effective notwithstanding
any defect in the Assignment and Assumption relating thereto. Each assigning
Lender and the assignee, by its execution and delivery of an Assignment and
Assumption, shall be deemed to have represented to the Administrative Agent that
all written consents required by this Section with respect thereto (other than
the consent of the Administrative Agent) have been obtained and that such
Assignment and Assumption is otherwise duly completed and in proper form, and
each assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the assigning Lender and the
Administrative Agent that such assignee is an Eligible Assignee.

(d) Participations. Any Lender may, without the consent of the Borrower, the
Administrative Agent, or any Issuing Bank, sell participations to one or more
Eligible Assignees (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and Loans of any Class); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and/or obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant
or requires the approval of all the Lenders. The Borrower agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(e) (it being understood and agreed that the documentation
required under Section 2.17(e) shall be delivered solely to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment and delegation pursuant to paragraph (b) of this Section; provided
that such Participant (A) shall be subject to the provisions of Sections 2.18
and 2.19 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Section 2.15 or
2.17, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.19(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided that such Participant shall be subject to Section 2.18(c) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and related interest amounts) of each Participant’s interest
in the Loans or other obligations under this Agreement or any other Loan
Document (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under this Agreement or any other Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Bank, at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

-112-



--------------------------------------------------------------------------------

(f) Purchasing Borrower Parties. Notwithstanding anything else to the contrary
contained in this Agreement (including, without limitation, the definition of
“Eligible Assignee”), any Lender may assign and delegate all or a portion of its
Term Loans to any Purchasing Borrower Party (x) through open market purchases
made by such Purchasing Borrower Party on a non-pro rata basis (subject to
clause (v) below) or (y) otherwise in accordance with clauses (i) through (vii)
below (which assignment and delegation, in the case of the foregoing clauses
(x) and (y) will not constitute a prepayment of Loans for any purposes of this
Agreement and the other Loan Documents); provided that, in the case of
assignments and delegations made pursuant to the foregoing clause (y):

(i) no Default or Event of Default has occurred and is continuing or would
result therefrom;

(ii) each Auction Purchase Offer shall be conducted in accordance with the
procedures, terms and conditions set forth in this paragraph and the Auction
Procedures;

(iii) the assigning Lender and Purchasing Borrower Party purchasing such
Lender’s Term Loans, as applicable, shall execute and deliver to the
Administrative Agent an Affiliated Lender Assignment and Assumption in lieu of
an Assignment and Assumption;

(iv) for the avoidance of doubt, the Lenders shall not be permitted to assign or
delegate Revolving Commitments or Revolving Exposure to a Purchasing Borrower
Party;

(v) any Term Loans assigned and delegated to any Purchasing Borrower Party shall
be automatically and permanently cancelled upon the effectiveness of such
assignment and delegation and will thereafter no longer be outstanding for any
purpose hereunder (it being understood and agreed that (A) except as expressly
set forth in any such definition, any gains or losses by any Purchasing Borrower
Party upon purchase or acquisition and cancellation of such Term Loans shall not
be taken into account in the calculation of Excess Cash Flow, Consolidated Net
Income and Consolidated EBITDA and (B) any purchase of Term Loans pursuant to
this paragraph (f) shall not constitute a voluntary prepayment of Term Loans for
purposes of this Agreement);

(vi) the Purchasing Borrower Party shall either (A) not have any MNPI that has
not been disclosed to the assigning Lender (other than any such Lender that does
not wish to receive MNPI) on or prior to the date of any initiation of an
Auction by such Purchasing Borrower Party or (B) advise the assigning Lender
that it cannot make the statement in the foregoing clause (A), except to the
extent that such Lender has entered into a customary “big boy” letter with the
Borrower; and

(vii) no Purchasing Borrower Party may use the proceeds from Revolving Loans to
purchase any Term Loans.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in this Agreement and the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Arrangers, any
Syndication Agent, any Documentation Agent, any Issuing Bank, any Lender or any
Affiliate of any of the

foregoing may have had notice or knowledge of any Default or incorrect
representation or warranty at the time this Agreement or any other Loan Document
is executed and delivered or any credit is extended hereunder, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any fee or any other amount payable under this Agreement
is outstanding and unpaid or any LC Exposure is outstanding and so long as the
Commitments have not expired or terminated. Notwithstanding the foregoing or
anything else to the contrary set forth in this Agreement or any other Loan
Document, in the event that, in connection with the refinancing or repayment in
full of the credit facilities provided for herein, an Issuing Bank shall have
provided to the Administrative Agent a written consent to the release of the
Revolving Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
the Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a

 

-113-



--------------------------------------------------------------------------------

deposit of cash with such Issuing Bank, or being supported by a letter of credit
that names such Issuing Bank as the beneficiary thereunder, or otherwise), then
from and after such time such Letter of Credit shall cease to be a “Letter of
Credit” outstanding hereunder for all purposes of this Agreement and the other
Loan Documents, and the Revolving Lenders shall be deemed to have no
participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.05(d) or 2.05(e). The provisions of Sections 2.15,
2.16, 2.17, 2.18(e) and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment or prepayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent or the syndication of the
Loans and Commitments constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept Electronic Signatures in any
form or format without its prior written consent.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each Issuing Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) or other amounts at any time held
and other obligations (in whatever currency) at any time owing by such Lender or
such Issuing Bank to or for the credit or the account of the Borrower against
any of and all the obligations then due of the Borrower now or hereafter
existing under this Agreement held by such Lender or such Issuing Bank,
irrespective of whether or not such Lender or such Issuing Bank shall have made
any demand under this Agreement and although such obligations of the Borrower
are owed to a branch or office of such Lender or such Issuing Bank different
from the branch or office holding such deposit or obligated on such
Indebtedness. Each Lender and each Issuing Bank agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give or any delay in giving such notice shall not
affect the validity of any such setoff and application under this Section. The
rights of each Lender and each Issuing Bank under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or such Issuing Bank may have.

 

-114-



--------------------------------------------------------------------------------

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.

(b) Each of the Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, any Issuing Bank or any Related Party of
any of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of
such courts and agrees that all claims in respect of any action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each party
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Lender or any Issuing Bank
may otherwise have to bring any action, litigation or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or any of its
properties in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action, litigation or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Banks agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood and agreed that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential, (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement,

 

-115-



--------------------------------------------------------------------------------

(e) in connection with the exercise of any remedies under this Agreement or any
other Loan Document or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing confidentiality undertakings
substantially similar to those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any Hedging Agreement, Cash Management
Services or Supply Chain Financing (including any Supply Chain Bank Purchaser)
relating to the Borrower or any Subsidiary and its obligations hereunder or
under any other Loan Document, (g) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided for herein or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the credit facilities provided for herein, (h) with the consent of
the Borrower, (i) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender or any Issuing Bank or any Affiliate of any
of the foregoing on a nonconfidential basis from a source other than the
Borrower or (j) to any credit insurance provider relating to the Borrower or its
Obligations. For purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or any Subsidiary or their
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or LC Disbursement or participation therein but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or LC
Disbursements or participation therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

SECTION 9.14. Release of Liens and Guarantees. Subject to the reinstatement
provisions set forth in the Collateral Agreement, a Guarantor shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by such
Guarantor shall be automatically released, upon the consummation of any
transaction permitted by this Agreement as a result of which such Guarantor
ceases to be a Subsidiary; provided that, if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise. Upon any sale or other transfer by
any Loan Party (other than to the Borrower or any other Loan Party) of any
Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Security Document in any Collateral pursuant to Section 9.02,
the security interests in such Collateral created by the Security Documents
shall be automatically released. Upon payment in full of the Loan Document
Obligations (other than contingent amounts not yet due), expiration or
termination of all Commitments and the expiration or termination of all Letters
of Credit (other than those collateralized or back-stopped on terms reasonably
satisfactory to the applicable Issuing Bank) and reimbursement of all LC
Disbursements shall have been reimbursed the security interests granted to the
Administrative Agent pursuant to the Security Documents shall terminate. In
connection with any termination or release pursuant to this Section, the
Administrative Agent shall execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by the
Administrative Agent. Each of the Secured Parties irrevocably authorizes the
Administrative Agent, at its option and in its discretion, to effect the
releases set forth in this Section, the Borrower shall deliver to the
Administrative Agent such officer’s certificate as the Administrative Agent may
reasonably request to evidence compliance with the applicable provisions of the
Loan Documents (including the Administrative Agent’s authority hereunder) and
the Secured Parties acknowledge and agree that the Administrative Agent may
rely, without independent investigation on such certificates.

 

-116-



--------------------------------------------------------------------------------

SECTION 9.15. USA PATRIOT Act Notice. Each Lender, each Issuing Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that, pursuant to the requirements of the USA PATRIOT
Act, it is required to obtain, verify and record information that identifies
such Loan Party, which information includes the name and address of such Loan
Party and other information that will allow such Lender, such Issuing Bank or
the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the USA PATRIOT Act, and each Loan Party agrees to provide such
information from time to time to such Lender, such Issuing Bank and the
Administrative Agent, as applicable.

SECTION 9.16. No Fiduciary Relationship. The Borrower acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that no Credit Party will have
any obligations except those obligations expressly set forth herein and in the
other Loan Documents and each Credit Party is acting solely in the capacity of
an arm’s length contractual counterparty to the Borrower with respect to the
Loan Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. The
Borrower agrees that it will not assert any claim against any Credit Party based
on an alleged breach of fiduciary duty by such Credit Party in connection with
this Agreement and the transactions contemplated hereby. Additionally, the
Borrower acknowledges and agrees that no Credit Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to the Borrower with
respect thereto.

The Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party is a full service securities or banking
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, any Credit Party may provide investment banking and other financial
services to, and/or acquire, hold or sell, for its own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, you and other companies with
which you may have commercial or other relationships. With respect to any
securities and/or financial instruments so held by any Credit Party or any of
its customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.

In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from you by virtue of
the transactions contemplated by the Loan Documents or its other relationships
with you in connection with the performance by such Credit Party of services for
other companies, and no Credit Party will furnish any such information to other
companies. You also acknowledge that no Credit Party has any obligation to use
in connection with the transactions contemplated by the Loan Documents, or to
furnish to you, confidential information obtained from other companies.

SECTION 9.17. Non-Public Information.

(a) Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by the Borrower or the Administrative Agent
pursuant to or in connection with, or in the course of administering, this
Agreement will be syndicate-level information, which may contain MNPI. Each
Lender represents to the Borrower and the Administrative Agent that (i) it has
developed compliance procedures regarding the use of MNPI and that it will
handle MNPI in accordance with such procedures and applicable law, including
Federal, State and foreign securities laws, and (ii) it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including Federal, State and foreign securities laws.

 

-117-



--------------------------------------------------------------------------------

(b) The Borrower and each Lender acknowledge that, if information furnished by
the Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that the Borrower has indicated as
containing MNPI solely on that portion of the Platform as is designated for
private side Lender representatives and (ii) if the Borrower has not indicated
whether any information furnished by it pursuant to or in connection with this
Agreement contains MNPI, the Administrative Agent reserves the right to post
such information solely on that portion of the Platform as is designated for
private side Lender representatives. The Borrower agrees to clearly designate
all information provided to the Administrative Agent by or on behalf of the
Borrower that is suitable to be made available to public side Lender
representatives, and the Administrative Agent shall be entitled to rely on any
such designation by the Borrower without liability or responsibility for the
independent verification thereof.

SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

-118-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

APERGY CORPORATION, By:  

/s/ Jay A. Nutt

  Name: Jay A. Nutt  

Title:   Senior Vice President

            and Chief Financial Officer

  JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative
Agent and as Issuing Bank, By:  

/s/ Gene Riego de Dios

  Name: Gene Riego de Dios   Title: Executive Director DEUTSCHE BANK AG NEW YORK
BRANCH, as a Lender and as an Issuing Bank, By:  

/s/ Marguerite Sutton

  Name: Marguerite Sutton   Title: Vice President By:  

/s/ Alicia Schug

  Name: Alicia Schug   Title: Vice President HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender and as an Issuing Bank, By:  

/s/ Fik Durmus

  Name: Fik Durmus   Title: Director

 

 

Signature Page to the Credit Agreement of Apergy Corporation



--------------------------------------------------------------------------------

MIZUHO BANK, LTD, as a Lender and as an Issuing Bank, By:  

/s/ Donna DeMagistris

  Name: Donna DeMagistris   Title:    Authorized Signatory WELLS FARGO BANK,
NATIONAL ASSOCIATION, as a Lender and as an Issuing Bank, By:  

/s/ Timothy P. Gebauer

  Name: Timothy P. Gebauer   Title:    Director GOLDMAN SACHS BANK USA, as a
Lender, By:  

/s/ Thomas M. Manning

  Name: Thomas M. Manning   Title:    Authorized Signatory U.S. BANK, NATIONAL
ASSOCIATION, as a Lender, By:  

/s/ Kara P. Van Duzee

  Name: Kara P. Van Duzee   Title:    Vice President

 

 

Signature Page to the Credit Agreement of Apergy Corporation